EXHIBIT 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

Between

SANGAMO BIOSCIENCES, INC.

And

SHIRE INTERNATIONAL GMBH

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

 

 

Page

 

 

 

 

 

 

1

DEFINITIONS

 

1

 

 

 

 

 

 

2

OVERVIEW

 

10

 

2.1

 

Effectiveness of Agreement

 

10

 

2.2

 

Factor VIII and Factor IX Program Return

 

10

 

2.3

 

Collaboration

 

11

 

2.4

 

Shire Target Selection

 

12

 

 

 

 

 

 

3

RESEARCH PROGRAM; RESEARCH TERM

 

13

 

3.1

 

Sangamo Responsibilities

 

13

 

3.2

 

Shire Responsibilities

 

13

 

3.3

 

Research and Development Services

 

13

 

3.4

 

Conduct

 

16

 

3.5

 

Development Candidate Selection

 

16

 

3.6

 

Subcontractors

 

16

 

3.7

 

Compliance

 

17

 

3.8

 

Records

 

17

 

3.9

 

Shire Audit Rights

 

17

 

 

 

 

 

 

4

RESEARCH COMMITTEE

 

18

 

4.1

 

Composition

 

18

 

4.2

 

Meetings

 

18

 

4.3

 

Information Exchange

 

18

 

 

 

 

 

 

5

DEVELOPMENT AND COMMERCIALIZATION

 

18

 

5.1

 

Shire’s Diligence Obligations

 

18

 

5.2

 

Sangamo’s Diligence Obligations

 

18

 

5.3

 

Shire Responsibilities

 

18

 

5.4

 

Sangamo Responsibilities

 

19

 

5.5

 

Preclinical and Clinical Development

 

20

 

 

 

 

 

 

6

SUPPLY AND MANUFACTURE

20

 

6.1

 

Shire’s Exclusive Right to Manufacture

 

20

 

6.2

 

Sangamo’s Exclusive Right to Manufacture

 

20

 

 

 

 

 

 

7

REGULATORY AFFAIRS

 

20

 

7.1

 

Shire ZF Products

 

20

 

7.2

 

Sangamo ZF Products

 

21

 

 

 

 

 

 

8

GRANT OF LICENSES

 

21

 

8.1

 

Grant by Sangamo

 

21

 

8.2

 

Grant by Shire

 

21

 

8.3

 

Sublicenses

 

21

 

8.4

 

Exclusivity

 

22

 

8.5

 

Competing Program Acquisition

 

22

 

8.6

 

Sangamo Program Buy-Back Right

 

22

 

8.7

 

Other Sangamo Programs

 

23

 

8.8

 

No Implied Rights

 

23

 

8.9

 

Negative Covenant

 

23

 

8.10

 

Third Party Licenses

 

23

 

 

 

 

 

 

9

REPRESENTATIONS AND WARRANTIES

 

23

 

9.1

 

Mutual Representations

 

23

 

9.2

 

Additional Sangamo Representations

 

23

 

9.3

 

Additional Shire Representations

 

24

 

9.4

 

Disclaimer

 

24

 

 

 

 

 

 

10

PAYMENTS AND VALUE ADDED TAX

 

24

 

10.1

 

Ongoing Research and Development Payments

 

24

i

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

 

 

 

 

Page

 

10.2

 

Earned Royalties

 

24

 

10.3

 

Royalty Cap

 

25

 

10.4

 

Effect of Royalty Period Expiration

 

25

 

10.5

 

Payment of Earned Royalties

 

25

 

10.6

 

Payments for Third Party IP Rights Under New Third Party Licenses

 

25

 

10.7

 

Royalty Reports

 

25

 

10.8

 

Audits

 

25

 

10.9

 

Withholding Taxes

 

26

 

10.10

 

Value Added Tax

 

27

 

10.11

 

Payment Method

 

27

 

10.12

 

Late Payments

 

27

 

 

 

 

 

 

11

INTELLECTUAL PROPERTY

 

28

 

11.1

 

Ownership

 

28

 

11.2

 

Preparation, Filing, Prosecution and Maintenance of Patent Rights

 

28

 

11.3

 

Enforcement of Patent Rights

 

30

 

11.4

 

Infringement and Third Party Licenses

 

32

 

11.5

 

Declaratory Judgment Actions by Third Party

 

33

 

11.6

 

Interference, Opposition, Revocation and Declaratory Judgment Actions by Parties

 

34

 

 

 

 

 

 

12

CONFIDENTIALITY

 

34

 

12.1

 

Confidentiality

 

34

 

12.2

 

Terms of Agreement

 

34

 

12.3

 

Permitted Disclosures

 

34

 

12.4

 

Confidentiality and Disclosure Agreement

 

35

 

12.5

 

Press Release and Publications

 

35

 

 

 

 

 

 

13

INDEMNIFICATION

 

35

 

13.1

 

Sangamo

 

35

 

13.2

 

Shire

 

35

 

13.3

 

Procedure

 

36

 

 

 

 

 

 

14

INSURANCE

 

36

 

14.1

 

Insurance

 

36

 

14.2

 

Certificates of Insurance

 

36

 

 

 

 

 

 

15

TERM; TERMINATION; EFFECTS OF TERMINATION

 

36

 

15.1

 

Term

 

36

 

15.2

 

Termination for Breach

 

36

 

15.3

 

Termination for Insolvency

 

37

 

15.4

 

Termination by Shire for Convenience

 

37

 

15.5

 

Effects of Termination

 

37

 

 

 

 

 

 

16

MISCELLANEOUS

 

40

 

16.1

 

Governing Law

 

40

 

16.2

 

Dispute Resolution

 

40

 

16.3

 

Assignment

 

40

 

16.4

 

Independent Contractors

 

40

 

16.5

 

Further Actions

 

40

 

16.6

 

Notices

 

40

 

16.7

 

Force Majeure

 

41

 

16.8

 

No Consequential Damages

 

41

 

16.9

 

Complete Agreement

 

41

 

16.10

 

Counterparts

 

41

 

16.11

 

Headings

 

41

 

16.12

 

Construction

 

41

 

16.13

 

Amendment

 

42

 

16.14

 

Waiver

 

42

 

16.15

 

Severability

 

42

 

 

 

ii

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Execution Copy

Confidential

AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT

This Amended and Restated Collaboration and License Agreement (this
“Agreement”), effective as of September 1, 2015 (the “Amendment Effective
Date”), is entered into by and between Sangamo BioSciences, Inc., a company
organized under the laws of Delaware and having a place of business at 501 Canal
Blvd. Suite A100, Richmond, CA 94804 (“Sangamo”), and Shire International GmbH
(f/k/a Shire AG), a limited liability company registered under the laws of
Switzerland, having a place of business at c/o LacMont Hofstrasse 1A, 6300, Zug,
Switzerland (“Shire”, and each of Shire and Sangamo, a “Party” or collectively
the “Parties”), with respect to the following facts:

RECITALS

WHEREAS, the Parties entered into a Collaboration and License Agreement dated as
of January 31, 2012 (the “Effective Date” and such agreement, the “Original
Agreement”), pursuant to which Sangamo and Shire collaborated to identify
products and processes employing Sangamo’s zinc finger DNA-binding technology
for treating certain diseases caused by particular monogenic defects, which
products and processes could be advanced into human clinical trials and
following regulatory approval, commercialized, and Sangamo granted Shire a
license under certain of its technology to develop and commercialize the same.

WHEREAS, the Parties now desire to amend and restate the Original Agreement such
that this Agreement is in effect from and after the Amendment Effective Date.

WHEREAS, under this Agreement Shire returns to Sangamo Shire’s collaboration and
license rights with respect to the ongoing zinc finger development programs
directed at the Factor VIII gene and Factor IX gene Targets (which will become
Sangamo Programs under this Agreement), as well as the Factor VII gene and
Factor X gene Targets, and Shire retains the rights with respect to the ongoing
zinc finger development program directed at the Huntingtin gene Target and a
future program directed at one additional gene Target to be chosen later (which
will be Shire Programs under this Agreement);

WHEREAS, the Parties wish to allocate their rights and obligations such that
Shire will be responsible for, and have autonomy with respect to, the
development and commercialization of the Shire Programs, Sangamo will be
responsible for, and have autonomy with respect to, the development and
commercialization of the Sangamo Programs, and the Parties will continue
collaborative research only on a fee-for-service basis with respect to the
identification of Development Candidates for the Shire Programs.

WHEREAS, each Party is willing to grant to the other Party licenses of certain
of its technology to develop and commercialize products and processes in such
programs, and each Party desires to obtain such licenses on the terms of this
Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree to amend and restate the Original
Agreement as of the Amendment Effective Date so that it reads in its entirety as
follows:

1 DEFINITIONS

For purposes of this Agreement, the terms set forth in this Article 1 shall have
the respective meanings set forth below:

1.1 “Additional Target” shall have the meaning set forth in Section 2.4.

1.2 “Additional Target Notice” shall have the meaning set forth in Section
2.4(a).

1.3 “Affiliate” means, with respect to any Person, any other Person which
controls, is controlled by, or is under common control with, such Person.  For
purposes of this Agreement, a Person shall be deemed to control an entity if it
owns or controls, directly or indirectly, at least 50% of the equity securities
of the subject entity entitled to vote in the election of directors (or, in the
case of an entity that is not a corporation, for the election of the
corresponding managing authority), or otherwise has the power to control the
management and policies of such other entity.

1.4 “Amendment Effective Date” shall have the meaning set forth in the Preamble.

1.5 “Arbitration Commencement Date” shall have the meaning provided in Section
15.5(a)(vii).

1

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

1.6 “BLA” or “Biologics Licensing Application” means a Biologics License
Application (as defined in 21 C.F.R. §600 et seq.) or substantially similar
application or submission filed with a Governmental Authority in a country or
group of countries to obtain approval to market a ZF Product in that country or
in that group of countries, and any amendments thereto.

1.7 “CDA” means that certain Confidential Disclosure Agreement between Shire
Pharmaceuticals Inc. (an Affiliate of Shire) and its Affiliates and Sangamo
dated March 11, 2010.

1.8 “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least [***] of the combined voting power of the surviving entity
immediately after such merger or consolidation, or (b) a transaction or series
of related transactions in which a Third Party, together with its Affiliates,
becomes the beneficial owner of at least [***] of the combined voting power of
the outstanding securities of such Party, (c) the sale or other transfer to a
Third Party of all or substantially all of such Party’s business, or (d) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s business to which the subject matter of this Agreement relates.

1.9 “Claim” shall have the meaning set forth in Section 2.2(d).

1.10 “Collaboration” means activities performed by or on behalf of one or both
of the Parties pursuant to the Original Agreement or the Development Plan, or in
the course of performing the Services.

1.11 “Collaboration ZF Products” means all Sangamo ZF Products and Shire ZF
Products.

1.12 “Commercially Reasonable Efforts” means:

(a) in the case of Sangamo, the efforts and resources typically used by
biotechnology companies similar in size and scope to Sangamo to perform the
obligation at issue;

(b) in the case of Shire, the efforts and resources typically used by Shire and
its Affiliates to perform the obligation at issue;

in each case, which efforts shall not be less than those efforts made with
respect to other products at a similar stage of development or in a similar
stage of product life, with similar developmental risk profiles, of similar
market and commercial potential, taking into account the competitiveness of the
market place, the proprietary position of the products, the regulatory structure
involved, the profitability of the applicable products (taking into account
payments made by the Responsible Party to the other Party with respect to each
Collaboration ZF Product under this Agreement) and other relevant
factors.  Commercially Reasonable Efforts requires that the Party:  (i) promptly
assign responsibility for such obligation to specific employees who are held
accountable for progress and monitor such progress on an ongoing basis, (ii) set
and seek to achieve specific and meaningful objectives for carrying out such
obligation, and (iii) make and implement decisions and allocate resources
designed to advance progress with respect to such objectives.

1.13 “Confidential Information” means all Know-How and other proprietary
information (including information about any element of a Party’s technology or
business) that is disclosed by a Party or its Affiliates or by any of the
Party’s or its Affiliates’ employees or consultants (the “Disclosing Party”) to
the other Party or its Affiliates or to any of the other Party’s or its
Affiliates’ employees or consultants (the “Receiving Party”) except to the
extent that the information: (a) as of the date of disclosure is demonstrably
known to the Receiving Party, as shown by written documentation, other than by
virtue of a prior confidential disclosure by the Disclosing Party, (b) as of the
date of disclosure is in, or subsequently enters, the public domain, through no
fault or omission of the Receiving Party or (c) as of the date of disclosure or
thereafter is obtained by the Receiving Party from a Third Party free from any
obligation of confidentiality to the Disclosing Party.  Unless otherwise
provided herein, all work product by either Party under this Agreement,
including any Joint Technology, in connection with the Shire Programs is
Confidential Information of each Party. The terms and conditions of this
Agreement shall be considered Confidential Information of each Party.  In
addition, all confidential Know-How disclosed by either Party pursuant to the
CDA shall be the Disclosing Party’s Confidential Information hereunder (with the
mutual understanding and agreement that any use or disclosure thereof that is
authorized under Article 12 shall not be restricted by, or be a violation of,
the CDA).

1.14 “Control” or “Controlled” means, with respect to any intellectual property
right (including any Patent Right or Know-How), the possession of (whether by
ownership or license, other than pursuant to this Agreement) the ability of a
Person or its Affiliates to assign, transfer, or grant access to, or to grant a
license or sublicense of, such right as provided for herein without violating
the terms of any agreement or other arrangement with any Third Party existing at
the time such Person would be required hereunder to assign, transfer or grant
another Person such access or license or sublicense.  Notwithstanding the
foregoing, with respect to any Patent Right, Know-How or other intellectual
property right acquired or in-licensed by a Party after the Effective Date from
a Third Party, such intellectual property will be treated as “Controlled” by the
licensing Party to the extent that, and only to the extent that and for so long
as, the other Party (a) agrees to and does promptly pay to the licensing Party
all payments to such Third Party arising out of the grant and exercise of the
license to the other Party hereunder in accordance with Section 10.6, (b) agrees
to and does provide all reports required under the agreement with such Third
Party on account of such other Party’s exercise of such license, (c)

2

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

agrees to assume all obligations of a sublicensee under such Third Party
agreement and (d) acknowledges in writing that its sublicense is subject to the
terms and conditions of such Third Party agreement. For clarity, the previous
sentence does not apply to any Patent Right, Know-How or other intellectual
property right Controlled by Sangamo pursuant to an Existing Third Party
License.

1.15 “Cover”, “Covers” or “Covered” means, with respect to the relevant Patent
Rights and particular materials or activities at issue, that, but for a license
granted to a Person under such Patent Right, or but for such Person’s ownership
of such Patent Right, the manufacture, use, sale, offer for sale or
importation  by such Person of the  materials at issue, or the conduct of the
activities at issue, would infringe an issued claim of such Patent Right or, in
the case of a Patent Right that is a patent application, would infringe a claim
in such patent application if it were to issue as a patent, in a particular
country or countries.

1.16 “CTA” means a clinical trial application filed with a competent European
regulatory authority to support the authorization of a clinical trial on a
medicinal product for human use.

1.17 “Development Candidate” means a Shire ZF Compound provided by Sangamo
pursuant to Section 3.4(d) or under the Original Agreement, in each case that
Shire selects as a development candidate and designates to Sangamo by written
notice pursuant to Section 3.5.

1.18 “Development Candidate Selection” shall have the meaning set forth in
Section 3.5.

1.19 “Development Plan” means the description and timeline developed by Shire in
its sole discretion and covering the specific activities to be performed by
Shire to develop a particular Shire ZF Product up to the first Development
Candidate Selection with respect to the applicable Shire Target.

1.20 “Donor Nucleic Acid” means, with respect to a ZF Product, a nucleic acid
that has been designed to be inserted, or is capable (in the form in existence
in such ZF Product) of being inserted, in the location in the genome that is
cleaved by the ZF Compound-associated nucleases in such ZF Product.

1.21 “Earned Royalties” shall have the meaning set forth in Section 10.2.

1.22 “Effective Date” shall have the meaning set forth in the Recitals.

1.23 “Excluded Target” means any Target, other than a Reserve Target, that, on
the date Sangamo receives an Additional Target Notice from Shire, is (a) any
Sangamo Target, the Factor VII gene, as defined by Gene ID 2155 in the
NCBI-NLM-NIH GenBank, or the Factor X gene, as defined by Gene ID 2159 in the
NCBI-NLM-NIH GenBank; (b) a Target that is subject to rights granted or intended
to be granted to a Third Party pursuant to a [***], existing prior to the date
of Shire’s Additional Target Notice; (c) a Target that is the subject of a
current and active Sangamo internal research or development program on which
Sangamo already has invested at least [***] with respect to such program, at
least [***] of which are documented [***] provided by Third Parties for such
program; or (d) a Target identified as a proposed Additional Target in Shire’s
Additional Target Notice where [***].  A direct expense pursuant to this Section
1.23 means an expense that (i) arises only after a [***], (ii) is related to
work undertaken [***], and (iii) is a documented expense for products or
services provided by [***] based upon the amount [***] program (which shall be
calculated at the [***]).

1.24 “Exclusive Services” means with respect to a ZF Compound, [***] services.
For the avoidance of doubt, “Exclusive Services” will not include [***].

1.25 “Existing Third Party Licenses” means the agreements, entered into by
Sangamo prior to the Effective Date, including any amendments thereto as of the
Amendment Effective Date, pursuant to which Sangamo Controls Sangamo Licensed
Technology.  All such agreements are listed on Schedule 1.25A. Notwithstanding
the foregoing, Shire understands and acknowledges that the License Agreement
between Sangamo and [***], as amended, and the License Agreement between Sangamo
and [***], as amended, are not Existing Third Party Licenses (and hence are not
listed in Schedule 1.25A), and the licenses granted to Shire under Section 8.1
do not include sublicenses of any licenses received by Sangamo under such
agreements.

1.26 “FDA” means the Food and Drug Administration of the United States, or the
successor thereto.

1.27 “Field” means: (a) with respect to a Shire ZF Product described in Section
1.92(a) or Section 1.92(b), [***], (b) with respect to a Shire ZF Product
described in Section 1.92(c), [***] that are [***] in connection with any [***]
for which [***], and (c) with respect to a Sangamo ZF Product described in
Section 1.79(a) or Section 1.79(b), [***].

1.28 “Final Research Report” shall have the meaning set forth in Section 3.4(d).

1.29 “First Commercial Sale” means, with respect to a particular Collaboration
ZF Product, the first Net Sales in any country of such Collaboration ZF Product
for any indication.

1.30 “FTE” means a full time equivalent scientific person (with B.S., M.S. or
Ph.D. level or equivalent degrees), working for a minimum of a total of [***]
hours per year of scientific or other work and who is an employee of Shire or
Sangamo engaged in activities related to the Research Program or the Transition
Activities or otherwise conducting activities to be reimbursed by Shire or

3

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Sangamo (as applicable) pursuant to this Agreement, including recording and
writing up results, reviewing literature and references, holding scientific
discussions, and managing and leading scientific staff to the extent that such
management and leading is directed to any work on, directly related to or in
support of the Research Program, the Transition Activities or other activities
that are to be reimbursed pursuant to this Agreement.

1.31 “FTE Rate” means the rate for each FTE, based on a 40 hour week, up to a
maximum of 40 hours per week for each FTE, of (a) $[***] per year through [***]
and (b) starting on [***] and continuing each subsequent [***], [***]% of the
FTE Rate in effect on the previous day.

1.32 “GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto,
or comparable regulatory standards in jurisdictions outside the U.S.

1.33 “Governmental Authority” means any government or supranational
administrative agency, commission or other governmental or supranational
authority, body or instrumentality, or any federal, state, local, domestic or
foreign governmental or supranational regulatory body.

1.34 “Gross Sales” means the gross amount invoiced for sales of a Collaboration
ZF Product(s), in arm’s length sales by the applicable Responsible Party or its
Affiliates, permitted assigns (in accordance with Section 16.3), or Sublicensees
to Third Parties.

1.35 “IND” means an investigational new drug application filed with the FDA for
approval to commence Phase I Clinical Trials or any successor to the FDA for
equivalent purposes.

1.36 “IND-Enabling Studies” means studies that are required to meet the
requirements for filing an IND/CTA with a Governmental Authority, including ADME
(absorption, distribution, metabolism, and excretion) and GLP toxicology
studies, or studies required for the preparation of the CMC (chemistry,
manufacturing, and controls) section of such IND, including studies relating to
analytical methods and purity analysis, and formulation and manufacturing
development studies, all as necessary to obtain the permission of the applicable
Governmental Authority to begin human clinical testing.

1.37 “Initial Subject Matter” shall have the meaning set forth in Section
9.2(c).

1.38 “Initial Target” means the Huntingtin gene, as defined by Gene ID [***] in
the [***] GenBank, including [***].

1.39 “Interim Research Report” shall have the meaning set forth in Section
3.4(c).

1.40 “Joint Know-How” means Know-How that is conceived, discovered, invented,
created, made or reduced to practice or tangible medium jointly by at least one
employee of each of the Parties, their Affiliates, or their Subcontractors
during the course of performing activities under this Agreement or the Original
Agreement. For the avoidance of doubt, “Joint Know-How” does not include Patent
Rights in the Joint Know-How.

1.41 “Joint Patent Rights” means any Patent Rights (a) claiming Joint Know-How
and (b) naming at least one inventor with an obligation to assign such Patent
Rights to Shire (or a Shire Affiliate) and at least one inventor with an
obligation to assign such Patent Rights to Sangamo (or a Sangamo Affiliate),
with inventorship determined according to U.S. patent laws.

1.42 “Joint Technology” means the Joint Know-How and the Joint Patent Rights.

1.43 “Know-How” means intellectual property, data, results, preclinical and
clinical protocols and study data, information, materials, compounds,
inventions, know-how, formulas, trade secrets, techniques, methods, processes,
procedures, and developments; except that “Know-How” does not include Patent
Rights in the foregoing.

1.44 “Major European Country” means France, Germany, Italy, Spain, or the United
Kingdom.

1.45 “Marketing Approval” means, with respect to a particular country or
territory, the approval of a new drug application, BLA or similar approval
required to sell a ZF Product in such country or territory, including, where
required by applicable law, pricing and reimbursement approval, and schedule
classifications.

1.46 “Negotiation Period” shall have the meaning set forth in Section 8.7.

1.47 “Net Sales” means, on a Responsible Party-by-Responsible Party basis, with
respect to each Responsible Party’s Collaboration ZF Products, Gross Sales,
less:

(a) Normal and customary trade, cash and quantity discounts actually given,
coupons actually taken, credits, price adjustments or allowances for damaged
Collaboration ZF Products, returns or rejections of Collaboration ZF Products;

(b) Adjustments, allowances, credits, fees, reimbursements, chargeback payments,
and rebates (or the equivalent thereof) for the Collaboration ZF Products
granted to group purchasing organizations or other buying groups, managed health
care organizations, pharmacy benefit management companies, health maintenance
organizations and any other providers of health insurance coverage, health care
institutions (including hospitals) or other health care organizations, Third
Party health care

4

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

administrators or patient assistance or other similar programs, or to federal,
state/provincial, local and other governments, including their agencies, or to
wholesalers, distributors or other trade customers;

(c) Reasonable and customary freight, shipping insurance, and other
transportation expenses, each directly related to the sale of the Collaboration
ZF Products (if actually borne by the Responsible Party, its Affiliates or
Sublicensees without reimbursement from any Third Party);

(d) Distribution commissions/fees paid or payable to any Third Party providing
distribution services to the Responsible Party, its Affiliates, or Sublicensees;

(e) Sales or excise taxes, tariffs and duties, including, without limitation,
VAT and U.S. sales tax, and all other taxes and government charges related to
the sale of Collaboration ZF Product, in each case to the extent that each such
item is actually borne by the Responsible Party, its Affiliates, Sublicensees or
distributors without reimbursement from any Third Party (but excluding taxes
properly assessed or assessable against the income derived by the Responsible
Party or its Affiliates from such sale);

(f) Actual bad debt expense (but not exceeding [***] percent of Net Sales); and

(g) Any item substantially similar in character or substance to any of the
foregoing, which is permitted by U.S. GAAP prevailing at the time and customary
in the pharmaceutical industry at the time.

The transfer of any Collaboration ZF Products by the applicable Responsible
Party or one of its Affiliates or Sublicensees to another Affiliate or
Sublicensee shall not be considered Net Sales.

For the avoidance of doubt, disposal or use of Collaboration ZF Products in
clinical trials, as free samples, or under compassionate use, patient
assistance, named patient or test marketing programs or non-registrational
studies or other similar programs or studies where the Collaboration ZF Product
is supplied without charge, shall not be considered Net Sales or result in any
Net Sales under this Section 1.47. Nor shall any Collaboration ZF Products
donated by a Party, its Affiliates or Sublicensees, to non-profit institutions
or government agencies for a non-commercial purpose, result in any Net Sales.
Similarly, any free Collaboration ZF Products which are supplied to a Third
Party in conjunction with the offer for sale, or sale of any Collaboration ZF
Product (in an amount customary in the industry), will not result in any Net
Sales of such free goods. The use of a Collaboration ZF Product by a Party, its
Affiliates or Sublicensees for research and development purposes shall not
result in any Net Sales. For clarity, there shall be no limit on the quantity of
Collaboration ZF Products which may be used in clinical trials.  Such amounts
shall be determined from the books and records of the applicable Responsible
Party maintained in accordance with U.S. GAAP, consistently applied.

In the event any Collaboration ZF Product is sold as part of a combination
product (being a product containing both a Collaboration ZF Product and one or
more other active ingredients, or a product in which both a Collaboration ZF
Product and one or more other active ingredients are packaged, in each case
where such other active ingredients are not part of or used to implement any
zinc finger technology (e.g., vectors for delivering ZF Compounds or Donor
Nucleic Acids whose insertion is accomplished in part using ZF Compounds are not
considered other active ingredients)), the Net Sales from the combination
product, for the purposes of determining royalty payments, shall be determined
by multiplying the Net Sales of the combination product (as defined in the
standard Net Sales definition), during the applicable royalty reporting period,
by the fraction, A/(A+B), where A is the average per unit sale price of
Collaboration ZF Product when sold separately as a stand-alone ZF Product in
finished form in the country in which the combination product is sold and B is
the average per unit sale price of the other active ingredients contained in the
combination product when sold separately as stand-alone products in finished
form in the country in which the combination product is sold, in each case
during the applicable royalty reporting period or, if sales of stand-alone
Collaboration ZF Product did not occur in such period, then in the most recent
royalty reporting period in which arms-length fair market sales of such
Collaboration ZF Product, as applicable, occurred.  In the event that such
average sale price cannot be determined for the stand alone Collaboration ZF
Products or the other products, Net Sales for the purposes of determining
royalty payments shall be mutually agreed upon by the Parties based on the
relative value contributed by each component, such agreement not to be
unreasonably withheld, conditioned or delayed.

1.48 “Operational Activities” means (a) participation on working teams with
respect to each Research Plan and the Research Committee, (b) review and
revision of any and all Research Plans (including any amendments thereto), (c)
review and commentary on specific protocols and experimental design, (d)
preparation and review of all Interim Research Reports and Final Research
Reports, (e) technology transfer to Shire, (f) regulatory support and
coordination, and (g) teleconferences and email correspondence with Shire
personnel related to the activities set forth in clauses (a) through (f) (to the
extent applicable) or responsive to Shire inquiries.

1.49 “Original Agreement” shall have the meaning set forth in the Recitals.

1.50 “Party” and “Parties” shall have the meaning set forth in the first
paragraph of this Agreement.

1.51 “Patent Rights” means issued patents and pending patent applications in any
country or region, including all provisional, non-provisionals, substitutions,
continuations, continuations-in-part, divisionals, renewals and all patents
granted thereon, and all

5

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

reissues, reexaminations, extensions, confirmations, revalidations,
registrations and patents of addition thereof, including supplementary
protection certificates.

1.52 “Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship, joint stock
company, joint venture, limited liability company, trust or government, or
Governmental Authority, or any other similar entity.

1.53 “Phase I Clinical Trial” means a human clinical trial of a Collaboration ZF
Product in human subjects according to 21 C.F.R. §312.21(a), as amended, or its
equivalent, as appropriate, in foreign jurisdictions.

1.54 “[***]” means, with respect to [***].

1.55 “Proposal” shall have the meaning provided in Section 15.5(a)(vii).

1.56 “Regulatory Filings” means any filing with any Governmental Authority with
respect to the research, development, manufacture, distribution, pricing,
reimbursement, marketing or sale of any Collaboration ZF Product, including any
IND/CTA submission or BLA.

1.57 “Released Claim” shall have the meaning set forth in Section 2.2(d).

1.58 “Releasees” shall have the meaning set forth in Section 2.2(d).

1.59 “Releasors” shall have the meaning set forth in Section 2.2(d).

1.60 “Required ROFN Information” shall have the meaning set forth in Section
8.6(a).

1.61 “Research Committee” means the information exchange committee comprised of
representatives of Shire and Sangamo described in Article 4.

1.62 “Research Plan” means, with respect to a Shire Target, a description,
timeline and budget agreed by the Parties in writing and covering the specific
activities to be performed by Sangamo during the Research Term, within the scope
of the activities described on Schedule 3.3 or otherwise agreed by the Parties,
to identify ZF Compounds that Specifically Bind such Shire Target and to
preclinically develop Shire ZF Products for such Shire Target through
Development Candidate Selection. For the avoidance of doubt, activities
conducted by Sangamo with respect to a particular Shire ZF Product may extend
beyond Development Candidate Selection, to the extent specified in the
applicable Research Plan.

1.63 “Research Program” means the program of research related to the Shire
Programs performed by the Parties in accordance with a Research Plan, under the
direction and oversight of Shire, aimed at identifying ZF Compounds that
Specifically Bind a Shire Target and developing Shire ZF Products for Shire
Targets pursuant to the applicable Research Plan.

1.64 “Research Term” means the period of time during which (a) Sangamo is
performing, or having performed on its behalf, Services under a Research Plan,
including Operational Activities or (b) Shire is performing, or having performed
on its behalf, activities under a Development Plan.

1.65 “Reserve Target” means those Targets set forth on Schedule 1.65, which
Shire may designate as the Additional Target at any time through [***].

1.66 “Responsible Party” means (a) Shire, with respect to any Shire ZF Product
and (b) Sangamo, with respect to any Sangamo ZF Product.

1.67 “Results” shall have the meaning set forth in Section 3.8(a).

1.68 “Reverted Targets” shall have the meaning set forth in Section 15.5(e)(v).

1.69 “Royalty Cap” shall have the meaning set forth in Section 10.3.

1.70 “Royalty Period” means, with respect to each different Collaboration ZF
Product, the period commencing on the First Commercial Sale of such
Collaboration ZF Product in any country and continuing until the Responsible
Party has paid to the other Party an amount equal to the Royalty Cap with
respect to all (a) Sangamo ZF Products (where Sangamo is the Responsible Party)
or (b) Shire ZF Products (where Shire is the Responsible Party).

1.71 “Safe Harbor Locus” means a human locus that is different from the native
locus of any Sangamo Target.

1.72 “Sangamo Know-How” means any Know-How Controlled by Sangamo (other than
Joint Know-How or Know-How Controlled through the grant of a license by Shire or
its Affiliates or Sublicensees hereunder) (a) as of the Amendment Effective Date
or (b) that comes into the Control of Sangamo after the Amendment Effective Date
and is (A) generated by or on behalf of Sangamo in the course of conducting
activities under the Collaboration, (B) developed by Sangamo and related to zinc
finger technology, or (C) Controlled by Sangamo pursuant to a Third Party
License, that in each case (a) and (b) is (i) necessary to practice the licenses
granted to Shire herein or (ii) utilized by Sangamo pursuant to the Research
Program in making a Shire ZF Compound or Shire ZF Product or

6

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(iii) part of, used to implement, or directly related to zinc finger technology
and useful to practice the licenses granted to Shire herein. For the avoidance
of doubt, the Sangamo Know-How does not include any Patent Rights.
Notwithstanding anything in this Agreement to the contrary, in the event of a
Change of Control of Sangamo, the Sangamo Know-How shall not include any
Know-How that is (i) owned or Controlled by a Third Party described in the
definition of “Change of Control” prior to the closing of such Change of
Control, (ii) developed after such Change of Control without the use of the
Sangamo Know-How in existence prior to the closing of such Change of Control, or
(iii) developed after such Change of Control and not directly related to zinc
finger technology.

1.73 “Sangamo Licensed Technology” means all Sangamo Know-How, Sangamo Patent
Rights and Sangamo’s interest in the Joint Technology. For the avoidance of
doubt, Sangamo Licensed Technology shall not include Shire Assigned Patent
Rights.

1.74 “Sangamo Patent Rights” means Patent Rights Controlled by Sangamo (other
than Joint Know-How or Know-How Controlled through the grant of a license by
Shire or its Affiliates or Sublicensees hereunder) (a) as of the Amendment
Effective Date or (b) that come into the Control of Sangamo after the Amendment
Effective Date and claim inventions that are (A) generated by or on behalf of
Sangamo in the course of conducting activities under the Collaboration or
disclosed in the Patent Rights described in (a) or (B) invented by Sangamo and
related to zinc finger technology, or (C) Controlled by Sangamo pursuant to a
Third Party License, in each case (a) and (b) that are (i) necessary to practice
the licenses granted to Shire herein or (ii) part of, used to implement, or
directly related to zinc finger technology and useful to practice the licenses
granted to Shire herein. The Sangamo Patent Rights existing as of the Amendment
Effective Date are set forth on Schedule 1.74 (it being understood that any
Sangamo Patent Right existing as of the Amendment Effective Date that is not set
forth on such schedule shall, notwithstanding such omission, still be a Sangamo
Patent Right to the extent otherwise provided in this Section
1.74).  Notwithstanding anything in this Agreement to the contrary, in the event
of a Change of Control of Sangamo, the Sangamo Patent Rights shall not include
any Patent Rights owned or Controlled by a Third Party described in the
definition of “Change of Control” and (1) existing prior to the closing of such
Change of Control, (2) existing after the closing of such Change of Control and
claiming inventions made prior to the closing of such Change of Control, (3)
claiming only inventions made after such Change of Control without the use of
the Sangamo Know-How in existence prior to the closing of such Change of
Control, or (4) claiming only inventions made after such Change of Control and
not directly related to zinc finger technology.

1.75 “Sangamo Program” means any program of research, development, manufacture
or commercialization with respect to any Sangamo Safe Harbor ZF Compound or
Sangamo ZF Product.

1.76 “Sangamo Program License” shall have the meaning set forth in Section 8.6.

1.77 “Sangamo Safe Harbor ZF Compound” means any ZF Compound used in a Sangamo
ZF Product. For the avoidance of doubt, any ZF Compound that was formerly a
Sangamo Safe Harbor ZF Compound and that Specifically Binds a Reverted Target
shall no longer be a Sangamo Safe Harbor ZF Compound.

1.78 “Sangamo Targets” means (a) the Factor VIII gene, as defined by Gene ID
2157 in the NCBI-NLM-NIH GenBank and (b) the Factor IX gene, as defined by Gene
ID 2158 in the NCBI-NLM-NIH GenBank, in each case including all naturally
occurring mutants or allelic variants of such genes; provided, however, that a
Target shall cease to be a Sangamo Target when it becomes a Reverted Target.

1.79 “Sangamo ZF Product” means, with respect to a Sangamo Target:

(a) a pharmaceutical product or medical therapy for inserting, into the native
locus for human serum albumin or any other Safe Harbor Locus a functional
version of such Sangamo Target but not any other Target or locus, which product
or therapy (i) contains or employs (A) at least two ZF Compounds, each of which
Specifically Binds the native locus for human serum albumin or any other Safe
Harbor Locus and (B) a Donor Nucleic Acid that encodes a functional version of
the mutant protein encoded by such Sangamo Target and (ii) does not contain or
employ (A) any ZF Compound that Specifically Binds a Target or other chromosomal
location that is not the native locus for human serum albumin or any other Safe
Harbor Locus or within the native locus for human serum albumin or any other
Safe Harbor Locus, or (B) any Donor Nucleic Acid that encodes a protein
(including a functional portion of a larger protein) that is not a protein
encoded by such Sangamo Target; or

(b) a pharmaceutical product or medical therapy that contains or employs a human
cell or tissue made using a product or therapy described in Section 1.79(a).

1.80 “Sangamo ZF Product Infringement” shall have the meaning set forth in
Section 11.3(a).

1.81 “Sangamo ZF Product Infringer” shall have the meaning set forth in Section
11.3(e)(i).

1.82 “Section 2.4 Rejected Target” shall have the meaning set forth in Section
2.4(c).

1.83 “Services” shall have the meaning set forth in Section 3.3.

1.84 “Shire [***] Patent Rights” means [***].

7

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

1.85 “Shire Know-How” means any Know-How Controlled by Shire or its Affiliates
as of the Amendment Effective Date (other than Joint Know-How or Know-How
Controlled through the grant of a license by Sangamo or its Affiliates or
Sublicensees hereunder) that (a) is or was used with or incorporated in any
Sangamo ZF Product in the form that it exists as of the Amendment Effective Date
or (b) is necessary or useful to Sangamo in connection with providing the
Services. For the avoidance of doubt, the Shire Know-How does not include any
Patent Rights.  Notwithstanding anything in this Agreement to the contrary, in
the event of a Change of Control of Shire, the Shire Know-How shall not include
any Know-How that is (A) owned or Controlled by a Third Party described in the
definition of “Change of Control” prior to the closing of such Change of Control
or (B) developed after such Change of Control without the use of the Shire
Know-How in existence prior to the closing of such Change of Control. [***].

1.86 “Shire Licensed Technology” means all (a) Shire Know-How, (b) Shire Patent
Rights and (c) Shire’s interest in the Joint Technology.

1.87 “Shire Patent Rights” means Patent Rights Controlled by Shire or its
Affiliates as of the Amendment Effective Date (other than through the grant of a
license by Sangamo hereunder) that (a) Cover any Sangamo ZF Product in the form
that it exists as of the Amendment Effective Date or (b) Cover Sangamo’s
performance of the Services in accordance with this Agreement. The Shire Patent
Rights existing as of the Amendment Effective Date are set forth on Schedule
1.87 (it being understood that any Shire Patent Right existing as of the
Amendment Effective Date that is not set forth on such schedule shall,
notwithstanding such omission, still be a Shire Patent Right to the extent
otherwise provided in this Section 1.87). Notwithstanding anything in this
Agreement to the contrary, in the event of a Change of Control of Shire, the
Shire Patent Rights shall not include any Patent Rights owned or Controlled by a
Third Party described in the definition of “Change of Control” and (i) existing
prior to the closing of such Change of Control or (ii) existing after the
closing of such Change of Control and claiming inventions made prior to the
closing of such Change of Control or (iii) claiming only inventions made after
such Change of Control. [***].

1.88 “Shire Program” means any program of research, development or
commercialization conducted by or on behalf of Shire or one of its Affiliates or
Sublicensees with respect to any Shire ZF Compounds or Shire ZF Products.

1.89 “Shire Target” means the Initial Target or the Additional Target designated
as a Shire Target pursuant to Section 2.4; provided, however, that a Target
shall cease to be a Shire Target when it becomes a Terminated Target.  For
clarity, the Shire Targets will not include any Sangamo Target.

1.90 “Shire ZF Compound” means any ZF Compound that Specifically Binds a
particular Shire Target as shown pursuant to the Original Agreement or the
activities conducted under the course of the Collaboration. For the avoidance of
doubt, any ZF Compound that was formerly a Shire ZF Compound and that
Specifically Binds a Terminated Target shall no longer be a Shire ZF Compound.

1.91 “Shire ZF Compound Patent Rights” means any Patent Right that contains only
claims limited to Shire ZF Compounds. For the purposes of this Section 1.91, a
“claim limited to Shire ZF Compounds” means a claim that (a) includes language
that specifically describes one or more ZF Compounds that Specifically Bind a
particular Shire Target, (b) if presumed to be issued, would not be infringed by
a ZF Compound (or the manufacture or use of a ZF Compound) that, after
reasonable inquiry (i) at the time such Patent Right is filed or (ii) with
respect to a claim that is first proposed after filing, at the time of such
initial proposal, is known to not Specifically Bind such Shire Target, if such
ZF Compound were combined with the non-ZF Compound elements, if any, in such
claim (c) does not include language that specifically describes a product (or
the manufacture or use of such product) that is not a Shire ZF Product, and (d)
does not include language describing any product (other than a Shire ZF
Compound) or process that is Know-How, whether patentable or not, conceived,
discovered, invented, created, made or reduced to practice or tangible medium,
whether solely or jointly, by one or more employees, agents or contractors of
Sangamo, if such Know-How is being protected as a trade secret by Sangamo, or is
the subject of a claim in an existing Patent Right controlled by Sangamo, or is
sufficiently disclosed in an existing Patent Right controlled by Sangamo to
support a claim to such Know-How in such Patent Right under 35 U.S.C. § 112
(first paragraph), or if Sangamo has not yet filed an intended patent
application disclosing or claiming such Know-How (and Sangamo discloses to Shire
during the review process described in Section 11.2(a)(i) or (ii), as
applicable, that Sangamo intends to file such a patent application), unless
Sangamo consents in writing to the inclusion of such Know-How. For clarity,
Shire ZF Compound Patent Rights may include both genus and species patent claims
that satisfy the criteria set forth above.

1.92 “Shire ZF Product” means, with respect to a Shire Target:

(a) a pharmaceutical product or medical therapy for deleting, inactivating,
repairing, modulating the expression of, or inserting a functional version of,
such Shire Target but not any other Target or locus (except, in the case of (i)
the Initial Target, (ii) the Additional Target if it was a Reserve Target, or
(iii) the Additional Target if it was not a Reserve Target to the extent agreed
by the Parties in writing in accordance with Section 2.4(a)), [***]), which
product or therapy (i) contains or employs at least one Shire ZF Compound which
is known at the time of IND/CTA filing to Specifically Bind such Shire Target,
and (ii) does not contain or employ (A) any other ZF Compound that, at the time
of IND/CTA filing, is known after reasonable inquiry to Specifically Bind a
Target or other chromosomal location that is not such Shire Target or within
such Shire Target, or (B) any Donor Nucleic Acid that encodes a protein
(including a functional portion of a larger protein) that is neither a protein
encoded by such Shire Target nor a functional version of the protein encoded by
such Shire Target;

8

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(b) a pharmaceutical product or medical therapy that contains or employs a human
cell or tissue made using a product or therapy described in Section 1.92(a); or

(c) a diagnostic product or service for detecting the sequence or allele of such
Shire Target [***] (to the extent also contained in a Target that is (i) the
Initial Target, (ii) the Additional Target if it was a Reserve Target, or (iii)
the Additional Target if it was not a Reserve Target to the extent agreed by the
Parties in writing in accordance with Section 2.4(a)), which product or service
(A) contains or employs one or more Shire ZF Compounds each of which
Specifically Binds such Shire Target and (B) does not contain or employ (1) any
other ZF Compound that Specifically Binds a Target or other chromosomal location
that is not such Shire Target or within such Shire Target, or (2) any Donor
Nucleic Acid that encodes a protein (including a functional portion of a larger
protein) that is neither a protein encoded by such Shire Target nor a functional
version of the protein encoded by such Shire Target.

1.93 “Shire ZF Product Infringement” shall have the meaning set forth in Section
11.3(a).

1.94 “Shire ZF Product Infringer” shall have the meaning set forth in Section
11.3(b)(i).

1.95 “Shire ZF Product Patent Rights” means any Patent Right that contains only
claims limited to Shire ZF Products.  For the purposes of this Section 1.95, a
“claim limited to Shire ZF Products” means a claim that (a) includes language
that specifically describes one or more Shire ZF Products, (b) if presumed to be
issued, would not be infringed by a product (or the manufacture or use of a
product) that is not a Shire ZF Product, (c) does not include language that
specifically describes a product (or the manufacture or use of such product)
that is not a Shire ZF Product, and (d) does not include language describing any
product (other than a Shire ZF Compound) or process that is Know-How, whether
patentable or not, conceived, discovered, invented, created, made or reduced to
practice or tangible medium, whether solely or jointly, by one or more
employees, agents or contractors of Sangamo, if such Know-How is being protected
as a trade secret by Sangamo, is the subject of a claim in an existing Patent
Right Controlled by Sangamo, or is sufficiently disclosed in an existing Patent
Right Controlled by Sangamo to support a claim to such Know-How in such Patent
Right under 35 U.S.C. § 112 (first paragraph), or if Sangamo has not yet filed
an intended patent application disclosing or claiming such Know-How (and Sangamo
discloses to Shire during the review process described in Section 11.2(a)(i) or
(ii), as applicable, that Sangamo intends to file such a patent application),
unless Sangamo consents in writing to the inclusion of such process.

1.96 “[***]” means [***].

1.97 “Specifically Bind” means, with respect to a [***]; provided that with
respect to (a) the Initial Target, (b) the Additional Target if it was a Reserve
Target, or (c) the Additional Target if it was not a Reserve Target but only to
the extent that the Parties agreed in writing in accordance with Section 2.4(a)
that Shire may develop Shire ZF Products directed to [***], the determination of
whether a ZF Compound “Specifically Binds” to such Shire Target shall not take
into account preclinically or clinically significant effects caused by binding
of such ZF Compound to the [***] that are not within such Shire Target.

1.98 “Subcontractor” shall have the meaning set forth in Section 3.6.

1.99 “Sublicensee” means an Affiliate or Third Party to whom the applicable
Responsible Party (or a Sublicensee or Affiliate) has granted a right to make,
use, develop, sell, offer for sale or import a Collaboration ZF Product.

1.100 “Sublicensing Party” shall have the meaning set forth in Section 8.3(a).

1.101 “Support Memorandum” shall have the meaning provided in Section
15.5(a)(vii).

1.102 “Target” means a human gene, including all naturally occurring mutants or
allelic variants of such gene, which contributes to a human disease or medical
condition when the gene or the protein encoded by such gene is defective,
including regions within such gene ([***]) and regions [***]; provided that such
[***] are not in [***] and that the [***] does not affect the expression of
[***].

1.103 “Term” shall have the meaning provided in Section 15.1.

1.104 “Terminated Product” shall have the meaning provided in Section
15.5(a)(iii).

1.105 “Terminated Target” means (a) both Shire Targets upon termination of this
Agreement in its entirety by Sangamo pursuant to Section 15.2 or Section 15.3 or
by Shire pursuant to Section 15.4 or, if Shire so elects under Section 15.5(d)
upon its termination pursuant to Section 15.2 or Section 15.3, or (b) a single
Shire Target upon termination of such particular Shire Target (but not the
Agreement in its entirety) by Sangamo pursuant to Section 15.2 or by Shire
pursuant to Section 15.4.

1.106 “Territory” means the entire world.

1.107 “Third Party” means any Person or entity other than Sangamo and Shire (and
their respective Affiliates).

1.108 “Third Party Licenses” means the Existing Third Party Licenses and any
Third Party agreement entered into after the Effective Date that becomes a Third
Party License as provided in Section 11.4(b) pursuant to which Sangamo Controls
any Know-How or Patent Rights licensed under this Agreement.

9

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

1.109 “Transition Activities” shall have the meaning set forth in Section
2.2(c).

1.110 “Transition Period” shall have the meaning set forth in Section 2.2(c).

1.111 “UPC” shall have the meaning set forth in Section 11.3(f).

1.112 “Value Added Tax” or “VAT” means tax applicable under Council Directive
2006/112/EC or any similar or equivalent indirect tax system operated outside of
the European Union and any sales, purchase or turnover tax in any applicable
jurisdiction.

1.113 “Withholding Tax Action” shall have the meaning set forth in Section
10.9(b).

1.114 “ZF Compound” means any zinc finger nucleic acid binding protein and any
nucleic acid that encodes such protein.

1.115 “ZF Product” means any therapeutic or diagnostic product containing a ZF
Compound.

2 OVERVIEW

2.1 Effectiveness of Agreement.  This Agreement is in effect from and after the
Amendment Effective Date. Without limitation, as of the Amendment Effective
Date, all licenses granted to Shire and all obligations of Sangamo and of Shire
under the Original Agreement with respect to (a) the Factor VII gene, as defined
by Gene ID 2155 in the NCBI-NLM-NIH GenBank and (b) the Factor X gene, as
defined by Gene ID 2159 in the NCBI-NLM-NIH GenBank are hereby terminated, and
all rights granted by Sangamo to Shire with respect to such genes shall revert
to Sangamo.

2.2 Factor VIII and Factor IX Program Return. By amending and restating the
Original Agreement as this Agreement, Shire is returning to Sangamo Shire’s
rights under the Original Agreement with respect to the Sangamo Targets and
Sangamo Programs and retaining certain rights with respect to the Shire Targets
and the Shire Programs.  It is agreed by the Parties that each Party shall have
autonomy to develop its own specific programs (i.e., the Shire Programs in the
case of Shire and the Sangamo Programs in the case of Sangamo) and for Sangamo
to provide research and development support to Shire through the Services and
the Operational Activities on a fee-for-service basis as set forth in Section
3.3. Specifically, Shire will control and develop the program directed at the
Initial Target and one other program directed at the Additional Target to be
designated by Shire in accordance with Section 2.4, and Sangamo will control and
develop those programs directed at the Sangamo Targets. The programs directed at
these four Targets will be the only programs to which this Agreement pertains.
Accordingly, as of the Amendment Effective Date:

(a) Outstanding Expenses.

(i) The Parties stipulate and agree that Shire will have no obligation to
reimburse Sangamo with respect to any costs relating to the Factor VII or Factor
X gene Targets.

(ii) Schedule 2.2(a) sets forth all outstanding internal and external costs
incurred by Sangamo under the Original Agreement that are to be reimbursed by
Shire under the Original Agreement in connection with programs directed at the
Factor VIII and Factor IX genes as of the Amendment Effective Date. Within [***]
of the Amendment Effective Date, Sangamo will invoice Shire for all amounts set
forth on Schedule 2.2(a); provided that with respect to those external costs
that are identified in Schedule 2.2(a) as estimated amounts and that have not
been invoiced to Sangamo by the applicable Third Party as of the Amendment
Effective Date, such invoice will include the applicable estimated amount set
forth on Schedule 2.2(a). Shire will not be obligated to reimburse Sangamo for
any internal or external cost identified on Schedule 2.2(a) that is not invoiced
to Shire on or prior to [***] following the Amendment Date.

(iii) Except for any good faith disputes promptly brought to Sangamo’s attention
and for which Shire is diligently seeking resolution, Shire shall pay invoices
properly submitted by Sangamo under Section 2.2(a)(ii) within 30 days of the
date of receipt of the invoice.  With respect to any amounts disputed in good
faith by Shire pursuant to the preceding sentence, Shire shall pay all such
amounts determined or agreed to be due to Sangamo within 30 days of the date of
the resolution of such dispute.

(iv) Shire shall have no further responsibility to reimburse Sangamo, and
Sangamo hereby releases Shire and its Affiliates from any obligation to
reimburse Sangamo, for any costs or expenses incurred under the Original
Agreement, other than (A) those undisputed amounts (or previously disputed
amounts that have been determined from a previous resolution or otherwise agreed
by the Parties to be due to Sangamo) properly invoiced by Sangamo pursuant to
Section 2.2(a)(ii) and (B) those costs and expenses incurred as of the Amendment
Effective Date in connection with the program directed at the Initial Target,
which Sangamo will invoice and Shire will pay in accordance with the Original
Agreement. For clarity, Sangamo will invoice, and Shire will pay, all agreed
costs associated with the provision of the Services in accordance with this
Agreement.

(b) Assumption of Obligations. Subject to Sangamo’s entry into a master services
agreement with [***] as described below, Shire shall assign to Sangamo, and
Sangamo shall assume, Shire’s rights and obligations under the statements of
work identified on Schedule 2.2(b) (the “SOWs”), which relate solely to the
Sangamo Programs.  Promptly after the execution of this Agreement, Shire shall
put on hold all work under the SOWs, and Sangamo shall initiate negotiations
with [***] regarding the terms of a master services agreement between [***] and
Sangamo (the “Sangamo MSA”). Unless the Parties otherwise agree in writing

10

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(which agreement may pertain to reserving a slot for [***] to perform work after
execution of the Sangamo MSA), all work under the SOWs shall remain on hold
until Sangamo notifies Shire that Sangamo and [***] have entered into the
Sangamo MSA. Upon such notice, Shire shall notify [***] that the SOWs are no
longer subject to the Master Services Agreement between Shire and [***] dated
[***] but are instead governed by the Sangamo MSA, and [***] should follow
Sangamo’s instructions with respect thereto. If Sangamo and [***] have not
entered into the Sangamo MSA within [***] after the Amendment Effective Date (or
such longer period as the Parties agree upon in writing), then for each SOW
Sangamo shall either (a) instruct Shire to have the SOW performed on Sangamo’s
behalf and reimburse Shire for all amounts owed to [***] under such SOW on
account of such performance or (b) instruct Shire to terminate such SOW and
reimburse Shire for any termination fees owed to [***] on account of such
termination.

(c) Transition Period. For a period of not more than [***] (the “Transition
Period”), at Sangamo’s request, Shire will provide Sangamo with reasonable
assistance as necessary to effect the timely and orderly transfer of the Sangamo
Programs to Sangamo by performing those activities related to the Sangamo
Programs attached hereto as Schedule 2.2(c) (the “Transition Activities”). For
clarity, Sangamo’s requests will specify which Transition Activities it would
like Shire to perform, Sangamo may make multiple requests during the Transition
Period, and Sangamo’s later requests may pertain to Transition Activities that
were not the subject of its earlier requests. Sangamo shall pay all Shire FTE
costs at the FTE Rate and external costs reasonably incurred by Shire and its
Affiliates in the conduct of the Transition Activities in response to Sangamo’s
requests, up to a maximum total amount of [***]. If Sangamo requests that Shire
or its Affiliates incur any Shire FTE costs or external costs in the conduct of
the Transition Activities that will exceed such maximum total amount specified
for performance of the Transition Activities, then, following Sangamo’s
agreement in writing to pay for up to a specified amount of additional Shire FTE
time or additional external costs (notwithstanding such maximum total amount),
Shire will invoice Sangamo for all Shire FTE costs (at the FTE Rate) and
external costs reasonably incurred by Shire and its Affiliates in connection
with such additional Transition Activities that exceed such maximum total amount
but do not exceed such specified amount. For further clarity, after such maximum
total amount has been met, Shire shall not be obligated to devote Shire FTE time
or incur external costs that exceed the specified amount agreed by Sangamo in
advance in writing. Shire shall accrue and report its actual costs quarterly
during the Transition Period.  Shire shall provide an invoice within five
business days of the end of each quarter, with sufficient detail reasonably
acceptable to Sangamo (including all statement, receipts or vouchers documenting
any external costs), for the activities performed during such quarter and
external costs invoiced to Shire during such quarter.  Subject to any good faith
disputes promptly brought to Shire’s attention and for which Sangamo is
diligently seeking resolution, Sangamo shall pay such invoices within [***] of
the date of receipt of the invoice to the extent that (i) such invoices do not
collectively exceed the maximum total amount stated above, or (ii) if such
invoices do exceed such maximum total amount, Sangamo has agreed with respect to
such excess amounts in accordance with this Section 2.2(c). With respect to any
amounts disputed in good faith pursuant to the preceding sentence, Sangamo shall
pay all such amounts determined or agreed to be due to Shire within [***] of the
date of the resolution of such dispute.

(d) Release. Sangamo, on behalf of itself and each of its Affiliates and each of
their respective successors and assigns (collectively, the “Releasors”), do
hereby now and forever release, remise, hold harmless and forever discharge
Shire, its Affiliates, their employees, agents and representatives and each of
their respective successors and assigns (collectively, the “Releasees”) of and
from all debts, demands, actions, causes of action, suits, accounts, covenants,
contracts, agreements, claims, rights, damages, losses or liabilities of any
nature, character, or kind whatsoever, both at law or in equity, (each a
“Claim”) whether known or unknown, suspected or unsuspected, and which arose at
any time on or prior to the Amendment Effective Date, or that thereafter could
arise based on any act, fact, transaction, matter or cause which occurred on or
prior to the Amendment Effective Date arising from, or relating to, the
research, development, manufacturing or commercialization of the Sangamo Safe
Harbor ZF Compounds or the Sangamo ZF Products, but excluding any Claims arising
from or related to the gross negligence or willful misconduct of any Releasees
or Shire’s breach of the Original Agreement other than its breach of Section 3.2
and Section 5.1 of the Original Agreement (collectively, the “Released Claims”).
The Releasors further agree that they will (i) forbear from exercising any
rights or remedies against any Releasee in respect of any or all Released Claims
and (ii) not commence any lawsuit or bring any legal or equitable action against
any Releasee in respect of any Released Claims.  Each Releasee will be an
express beneficiary of the rights and releases granted under this Section 2.2(d)
and will be entitled to rely on the same as a defense to any suit brought
against such Releasee in contravention of the provisions of this paragraph.

2.3 Collaboration.  Sangamo shall conduct certain activities to identify and
preclinically develop Shire ZF Products for Shire to advance through human
clinical trials and bring to patients as commercial therapeutics and diagnostics
in the applicable Fields, by performing the activities of the Research Program,
which activities are outlined in Article 3.  The Research Program will focus on
Shire Targets.  This Agreement will be a joint research agreement under 35
U.S.C. § 103(c)(3) entered into for the purpose of researching, identifying and
developing Collaboration ZF Products. For the avoidance of doubt, the Research
Program will continue during the Research Term until the completion of all
activities under the Research Plans, unless the Agreement is terminated in its
entirety as provided in Article 15.

11

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

2.4 Shire Target Selection.  Shire shall have the right to designate one
additional Target (the “Additional Target”) for inclusion as a Shire Target
according to the procedure set forth in Section 2.4(a) through Section 2.4(e),
to the extent that such Target is not a Section 2.4 Rejected Target and is not a
gene that is related to the cause or treatment of any of the following: [***];
provided that if Shire fails to designate the Additional Target by [***] (or
[***] if such Additional Target is a Reserve Target), then Shire shall have no
further rights to designate the Additional Target, unless Shire’s failure to
designate the Additional Target by such date results from Sangamo’s failure to
perform any of its obligations hereunder. Shire may propose up to three proposed
Additional Targets  that are not Reserve Targets at a given time for inclusion
as the Additional Target according to the procedure set forth in Section 2.4(a)
through Section 2.4(e) (but Shire may designate only one Target as the
Additional Target).

(a) Notice to Sangamo. Shire shall provide notice to Sangamo of its proposed
Additional Targets and shall include in such notice (i) the nucleic acid
sequence and locus identification number of the wild-type allele (as obtained
from a mutually agreed publicly available database), (ii) the cell(s) in which
the protein encoded by each such proposed Additional Target is normally
expressed, (iii) whether the product or therapy of interest to Shire for each
such proposed Additional Target would be designed to delete, inactivate, repair,
modulate the expression of or insert a functional version of such proposed
Additional Target; provided that in no event will Shire have the right to
propose or designate an Additional Target for which the product or therapy of
interest would be [***], (iv) if such proposed Additional Target is not a
Reserve Target, whether Shire intends to develop Shire ZF Products [***] and (v)
[***] (collectively, the “Additional Target Notice”). If Shire designates as the
Additional Target a proposed Additional Target that is not a Reserve Target,
then [***]. For clarity, subject to Section 5.5(c), nothing herein will restrict
Shire’s ability to freely develop and commercialize Shire ZF Products directed
to [***].

(b) Additional Target Clearance.

(i) Reserve Targets. Sangamo shall conduct initial in silico feasibility studies
for all Reserve Targets prior to [***]. Following completion of the in silico
feasibility study for the Reserve Targets, the Parties will discuss the results
of such studies and potential approaches to address any issues or concerns
arising from such studies.

(ii) Other Proposed Additional Targets. For each proposed Additional Target that
is not a Reserve Target, within [***] (or sooner if practicable) of receipt by
Sangamo of the applicable Additional Target Notice, Sangamo shall notify Shire
whether the proposed Additional Target is an Excluded Target.  Following such
notification, Sangamo shall conduct initial in silico feasibility studies for up
to [***] proposed Additional Targets that are not Reserve Targets (and not
Excluded Targets) at any given time. Following completion of the in silico
feasibility study for each proposed Additional Target that is not a Reserve
Target, the Parties will discuss the results of such study and potential
approaches to address any issues or concerns arising from such study.

(iii) Feasibility Notice. Prior to [***] with respect to the Reserve Targets,
and no later than [***] following Sangamo’s receipt of the Additional Target
Notice for each proposed Additional Target that is not a Reserved Target,
Sangamo shall notify Shire in writing (the “Feasibility Notice”) whether or not
each Reserve Target or each other proposed Additional Target, as applicable: (A)
is not a technically viable candidate for developing ZF Compounds that
Specifically Bind such proposed Additional Target for the type of product or
therapy identified pursuant to Section 2.4(a)(iii), or (B) is subject to any
other substantial, bona fide concern known to Sangamo with respect to developing
a Shire ZF Product for such Reserve Target or other proposed Additional Target
(as applicable). Such notification under Section 2.4(b)(iii)(A) or Section
2.4(b)(iii)(B) shall include an explanation of the reasons, containing an
appropriate level of scientific and technical detail, why the Target is not a
technically viable candidate or Sangamo’s other substantial and reasonable bona
fide concern.

(iv) Designation as Additional Target. Notwithstanding anything to the contrary
herein, Shire may in its sole discretion designate a proposed Additional Target
as the Additional Target notwithstanding Sangamo’s determination that such in
silico feasibility studies demonstrate that such proposed Additional Target is
not a technically viable candidate or is subject to any other substantial, bona
fide concerns, unless any such concern is a substantial, bona fide and
reasonable safety concern, in which case the proposed Additional Target will be
a Section 2.4 Rejected Target and Shire will not have the right to designate
such proposed Additional Target as a Shire Target.

(v) Costs. Sangamo shall provide to Shire an estimate of all FTE costs (at the
FTE Rate) and external costs to be reasonably incurred by Sangamo in connection
with conducting its activities under this Section 2.4(b) and Section 2.4(d), and
following Shire’s written approval of such proposed budget, Shire shall
reimburse Sangamo for all costs included in such approved budget properly
invoiced by Sangamo in accordance with Section 3.3(g); provided that such costs
do not exceed [***] of such budget approved by Shire; and provided further that
Sangamo shall not be obligated to conduct any activities under Section 2.4(b) or
Section 2.4(d) that are not reimbursed by Shire.

(c) Rejected Targets. If Sangamo notifies Shire that a proposed Additional
Target is rejected because the proposed Additional Target is (i) an Excluded
Target or (ii) subject to substantial, bona fide safety concerns as articulated
in the Feasibility Notice under Section 2.4(b)(iii) or (iii) subject to the
technical viability issues or any other (non-safety-related) concerns
articulated in the Feasibility Notice under Section 2.4(b)(iii), and Shire does
not notify Sangamo within [***] of Shire’s receipt of the Feasibility Notice
that Shire is exercising its right pursuant to Section 2.4(b)(iv) to proceed
with such proposed Additional Target nevertheless (each such rejected Target
under (i), (ii) or (iii), a “Section 2.4 Rejected Target”), then such Section
2.4 Rejected Target shall not be included as a Shire Target.

12

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(d) Target Assessment. If such proposed Additional Target is not a Section 2.4
Rejected Target or a Reserve Target, then Shire shall have [***] from receipt of
the Feasibility Notice from Sangamo to conduct a review and evaluation of all
relevant intellectual property relating to such proposed Additional Target and
the Parties shall discuss the same; provided that Shire shall be solely
responsible for all intellectual property assessments concerning such proposed
Additional Target. With respect to all Reserve Targets, Shire may conduct its
review and evaluation of all relevant intellectual property relating to such
proposed Reserve Target at any time, so long as its assessment is complete
sufficiently in advance to permit Shire to designate such Reserve Target as the
Additional Target prior [***].

(e) Target Designation. Prior to the end of the review period set forth in
Section 2.4(d), Shire shall, in its sole discretion, determine whether to
designate a proposed Additional Target as the Additional Target, and shall
notify Sangamo of such determination.  If Shire does not elect under this
Section 2.4(e) to designate a proposed Additional Target as the Additional
Target by the end of the applicable review period set forth in Section 2.4(d),
such proposed Additional Target shall not be the Additional Target and neither
Party shall have any rights or obligations to the other Party hereunder in
respect of such proposed Additional Target, except as required pursuant to
Article 12.  If Shire does elect under this Section 2.4(e) to designate a
proposed Additional Target as the Additional Target and it has not designated
any other proposed Additional Target as the Additional Target, then such
proposed Additional Target shall become the Additional Target and the Parties
shall not have any further obligations under Section 2.4 (other than Shire’s
obligation to reimburse Sangamo pursuant to Section 2.4(b)(v)).  If Shire does
not designate any proposed Additional Target as the Additional Target and it has
not designated any other proposed Additional Target as the Additional Target,
then the Parties will repeat the process under this Section 2.4, to the extent
applicable, provided that if Shire desires to propose a potential Additional
Target that is not a Reserve Target, Shire shall provide a new proposed
Additional Target no later than [***] after (i) the date on which the most
recently proposed Additional Target becomes a Section 2.4 Rejected Target or
(ii) if such Target is not a Section 2.4 Rejected Target, the end of the [***]
review period in Section 2.4(d), as applicable; provided that, subject to the
proviso in the first sentence of the first paragraph of Section 2.4, Shire shall
not have the right to propose or designate an Additional Target that is not a
Reserve Target after [***], and Shire shall not have the right to propose or
designate an Additional Target that is a Reserve Target after [***].  Shire
shall not have the right to replace a Shire Target or to designate more than one
Additional Target.

(f) No Encumbrance of Reserve Targets. Sangamo shall ensure that at all times
prior to the earlier of [***] or the date of Shire’s designation of the
Additional Target, (i) clauses (b) and (c) of the definition of Excluded Target
do not apply to any Reserve Target and (ii) the nucleic acid sequence of the
allele to be targeted by Sangamo or a Third Party licensee with respect to a
Target described in clauses (b) and (c) of the definition of Excluded Target is
not a [***] of a Reserve Target. For the avoidance of doubt, the [***] for each
Reserve Target are identified on Schedule 1.65.

3 RESEARCH PROGRAM; RESEARCH TERM

3.1 Sangamo Responsibilities. Subject to the terms of this Agreement, Sangamo
shall be solely responsible for the management and direction of the Sangamo
Programs in its sole discretion and at its sole cost and expense.

3.2 Shire Responsibilities. Subject to the terms of this Agreement, Shire shall
be solely responsible for the management and direction of the Shire Programs in
its sole discretion and at its sole cost and expense.  Without limitation, Shire
shall be responsible for oversight of the Research Program during the Research
Term and Development Plans, including activities conducted pursuant to the
Research Plans, Development Plans, preclinical work, and IND/CTA submissions for
each Shire Target.

3.3 Research and Development Services.  Shire may, in its sole discretion,
engage Sangamo to provide certain (i) research and development services with
respect to a Shire Target to identify or support the preclinical development of
Development Candidates, to the extent that such services are described on
Schedule 3.3 (together with the Exclusive Services, the “Services”), and (ii)
Operational Activities, which Services and Operational Activities will be
described in one or more Research Plans executed by the Parties, and Sangamo
hereby agrees to provide such Services and Operational Activities to Shire.

(a) Exclusive Services. Solely with respect to the Exclusive Services (and no
other Services), Shire shall engage only Sangamo (and no other Third Party)
under this Article 3 to conduct the Exclusive Services for the Additional
Target.

(b) Non-Exclusive Services. Nothing herein will prevent Shire from performing,
or having performed on its behalf by any Third Party, any service described on
Schedule 3.3 (other than Exclusive Services), including [***] of Shire ZF
Products prior to Development Candidate Selection. If Shire wishes to conduct
(or have conducted) such [***], then Sangamo shall disclose [***] to Shire or
its designee solely to the extent [***] that will include [***] provided,
however, that Sangamo’s agreement to such [***]. In any event, however, Shire
will not have access to (nor will Shire reverse engineer or have reverse
engineered) [***], whether such [***] is conducted by Shire or by a Third Party,
and Shire will only receive access after [***]. Instead, prior to such [***],
Sangamo will serve as the intermediary to the degree that [***] are to be
transferred to any Third Party engaged by Shire to perform such [***]; provided,
however, that Sangamo will not be obligated to serve as such an intermediary
unless such Third Party enters into a confidentiality agreement with Sangamo
that reasonably restricts such Third Party’s disclosure and use [***].  Shire
shall and hereby does, or shall cause the applicable Third Party to, [***];
provided that Shire shall [***] in the course of [***].

13

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(c) Performance of the Exclusive Services [***]. If Sangamo materially breaches
its obligation to provide the Exclusive Services in accordance with the terms of
this Agreement or as set forth in a Research Plan and fails to cure such breach
within [***] days of receiving written notice thereof from Shire, then, at
Shire’s election (A) Shire may immediately terminate this Agreement in
accordance with Section 15.2; provided that no additional cure period will be
afforded to Sangamo or (B) in lieu of termination of this Agreement, Shire may
cause the following to apply by providing written notice to Sangamo, in which
case the following will be Shire’s sole remedy for such material breach:

(i) the exclusivity restrictions set forth in Section 3.3(a) will not apply to
the applicable Exclusive Services and [***];

(ii) Sangamo shall disclose [***] that is required to enable the performance of
such Exclusive Services [***], in accordance with a procedure to be mutually
agreed by the Parties that will include reasonable safeguards to protect the
confidentiality of Sangamo’s trade secrets; provided that agreement to such
procedure by Sangamo shall not be unreasonably withheld, conditioned or delayed;
and

(iii) Sangamo shall reimburse Shire for the external costs to be incurred by
Shire in connection with having [***] perform such Exclusive Services.

(d) Research Plan Content. All research and development Services and Operational
Activities to be performed with respect to each Shire Target shall be set forth
in one or more separate Research Plans developed by Shire and mutually agreed by
the Parties; provided that agreement to the Research Plan by Sangamo shall not
be unreasonably withheld, conditioned or delayed.  The objective of all Services
performed under each Research Plan with respect to each Shire Target will be to
achieve Development Candidate Selection for at least one Shire ZF Product for
such Shire Target and to perform any other additional research and development
activities mutually agreed to by the Parties following such Development
Candidate Selection; provided that in no event will Sangamo be obligated to
conduct any activities required for Development Candidate Selection that are not
described on Schedule 3.3 unless otherwise agreed by Sangamo in a Research Plan
executed by the Parties. Each Research Plan will contain (i) a work plan and
timeline, (ii) a description of the specific activities to be performed by
Sangamo, including all Operational Activities, and the planned monthly FTE usage
and maximum total number of hours that Sangamo is obligated to spend on each
such Operational Activity, and (iii) an estimate, to be proposed by Sangamo and
mutually agreed to by the Parties in advance of execution of the applicable
Research Plan, of the FTE costs (at the FTE Rate) and the external costs to be
incurred by Sangamo in the performance of the Services and Operational
Activities to be provided pursuant to such Research Plan (for each Research
Plan, the “Budget”). In addition, each Research Plan shall identify a Sangamo
project leader, reasonably acceptable to Shire, which project leader shall
devote no less than [***] of his or her time to carrying out the Research Plan
during the active conduct of such Research Plan prior to Development Candidate
Selection thereunder, and will participate in the working team in accordance
with Section 3.4(a).  Each Research Plan shall be consistent with the terms of
this Agreement and shall be appended to and form a part of this Agreement. Upon
execution of a Research Plan by both Parties, such Research Plan shall become
effective as of the date so indicated. Sangamo shall perform the Services
consistent with this Agreement and the applicable Research Plan. In the event of
an inconsistency between a Research Plan and this Agreement, the terms of this
Agreement will prevail except to the extent the Research Plan expressly provides
that it is intended to override this Agreement.  The initial Research Plan for
the Initial Target as of the Amendment Effective Date, which may be subsequently
modified by the Parties in accordance with Section 3.3(e), is set forth in
Schedule 3.3(d).

(e) Research Plan and Budget Changes.

(i) Each Research Plan shall be reviewed and updated as necessary, but at least
[***], by Shire, subject to Sangamo’s approval as described below. Sangamo will
have the right to review and comment on each Research Plan, and all updates
thereto. Changes to the Services (including the scope or timeline thereof)
included in a Research Plan, or any Budget therein, or the provision of any
service or activity by Sangamo not set forth in a Research Plan, may in each
case only be made by mutual agreement of the Parties in writing; provided that
if Shire requests that Sangamo perform additional [***] services within [***]
months after the delivery of the Final Research Report pursuant to Section
3.4(d) to [***] pursuant to the Research Program that have [***], then Sangamo
will perform such services upon Shire’s request (and such services will be
“Services” for the purposes of this Agreement regardless of whether they are
identified in a Research Plan) and Shire will reimburse Sangamo for its FTE
costs (at the FTE Rate) and external costs  incurred in the course of performing
such screening services.

(ii) If Shire wishes to change or terminate the scope of the Services included
in a Research Plan, then Shire shall so advise Sangamo and shall submit a
proposed amendment with detailed specifications to Sangamo.  Upon receiving such
proposed amendment, Sangamo shall provide Shire with its written estimate of the
FTE costs (at the FTE Rate) and external costs associated with performing the
changed or additional services, and such additional costs will be included in
the applicable Budget.  In addition, if Sangamo reasonably anticipates that the
costs of conducting, or having a Subcontractor conduct, any activity set forth
in a Research Plan will exceed the amount set forth in the then-current Budget
therefor, Sangamo may notify Shire and request a change to the Budget. Such
notification shall include a Sangamo proposed budget change, which shall
identify the activity and cost differences from the existing Budget.  The
Parties shall in good faith discuss all such changes to the Services requested
by Shire or changes to any Budget proposed by Sangamo and will use good faith
efforts to agree to any such changes within [***] of a Party’s request therefor.
If

14

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

the Parties are unable to agree on the specific terms of any such amendment, no
changes shall be made. Further, if (i) the Parties are unable to agree with
respect to the terms of any amendment to the Services or the provision by
Sangamo of any new service or activity not set forth in the Research Plan, or
(ii) Shire does not agree to any Budget change requested by Sangamo for any
activity set forth in a Research Plan, then in each case Sangamo shall not be
obligated to conduct, or cause any Subcontractor to conduct, any such activity
that will not be fully reimbursed by Shire, and Shire shall have the right to
perform such activity itself or freely subcontract such activity to any Third
Party; provided, however, if failure to agree relates to any Exclusive Service,
then Shire may [***] and (A) the exclusivity restrictions set forth in Section
3.3(a) will not apply to Shire’s subcontracting of such activity [***] and (B)
the terms of Section 3.3(c)(i) and Section 3.3(c)(ii) will apply.

(f) Budgeted Costs. Shire shall pay the Sangamo FTE costs (at the FTE Rate) and
external costs incurred by Sangamo and its Affiliates in the conduct of Services
in accordance with the Budget set forth in the applicable Research Plan.  The
FTE costs will be calculated using the FTE Rate and the number of FTEs will be
calculated based on the average of the applicable percentage of weekly time
attributable to the Research Program for each FTE, based on a [***] hour week,
up to a maximum of [***] hours per week for each FTE. For the avoidance of
doubt, external costs will be passed through to Shire with no mark-up by
Sangamo. Following approval of a Budget variances from such Budget [***] shall
be paid by Sangamo in accordance with Section 3.3(e), unless otherwise agreed to
by Shire, other than with respect to amounts incurred by Sangamo for time spent
for a particular Operational Activity in excess of the amount of time set forth
in the Research Plan for such activity.  Solely with respect to the Operational
Activities, any assistance by Sangamo to Shire or communications between Sangamo
and Shire that exceed the number of hours allocated to the applicable
Operational Activity in the Research Plan will not be within the scope of the
Research Plan or Budget. Instead, following Shire’s request that Sangamo conduct
the applicable Operational Activity and Shire’s agreement with respect to such
time in excess of the applicable maximum number of hours with respect to such
applicable Operational Activity, Sangamo will invoice Shire for all Sangamo FTE
costs (at the FTE Rate) and external costs reasonably incurred by Sangamo and
its Affiliates in connection with such additional activities in accordance with
Section 3.3(g).

(g) Invoices. Sangamo shall accrue its actual costs quarterly.  Sangamo shall
provide an invoice of such actual costs within [***] days of the end of each
quarter, with sufficient detail reasonably acceptable to Shire (including all
statement, receipts or vouchers documenting any external costs), for the
activities performed during such quarter and external costs invoiced to Sangamo
during such quarter. For activities set forth in the Research Plan (other than
the Operational Activities), the actual number of FTEs or external costs
reported in the invoice may not [***] of the expected number based on each
Budget for each Research Plan; provided that the actual number is consistent
with, and not more than [***], the overall Budget for a particular Research
Plan.  Shire shall have no obligation to pay Sangamo any amount that (i) is more
than [***] the Budget for any Research Plan in any quarter, or (ii) exceeds
[***] the overall Budget under a Research Plan most recently agreed by the
Parties. Activities requested by Shire to be performed by Sangamo and not set
forth in the Research Plan, and Operational Activities (to the extent that
Sangamo expends more time than specified for such activity in the applicable
Research Plan) are not subject to the preceding sentence.  On a monthly basis,
with respect to each Operational Activity set forth in each Research Plan,
Sangamo shall provide written notice to Shire summarizing (i) a good faith
estimate of the number of hours Sangamo has then spent toward such Operational
Activity in such month and (ii) the number of hours forecasted to be spent by
Sangamo on such Operational Activity in the upcoming month; provided, however,
that the numbers of hours set forth in such monthly notices shall not be binding
upon either Party and shall not limit or reduce the amounts that Shire would
otherwise be obligated to pay pursuant to this Section 3.3. For clarity, and
notwithstanding anything to the contrary set forth herein, Shire will not be
required to reimburse Sangamo for any time spent on Operational Activities in
excess of the maximum number of hours set forth in the applicable Research Plan
unless Shire has agreed in advance in writing with respect to such excess time.
For further clarity, Sangamo shall not be obligated to spend more time on any
Operational Activity than the excess time agreed by Shire in advance in writing.

(h) Ongoing Knowledge Transfer. In the course of performing Services, Sangamo
will transfer to Shire all Sangamo Know-How (i) developed under the Services or
(ii) reasonably requested by Shire and not previously provided to Shire, in each
case by providing copies of requested documentation, materials and other
embodiments of such technology, and by making available its qualified technical
personnel as set forth under the applicable Research Plan to consult with Shire
with respect to such technology or as otherwise reasonably requested by Shire.
If the amount of time requested by Shire with respect to such technical
assistance exceeds the maximum number of hours Sangamo is obligated to spend on
such activity under the applicable Research Plan, then Shire shall reimburse
Sangamo’s FTE costs (at the FTE Rate) and external costs of such technical
assistance (with no mark-up thereon). Except as provided under Section
3.3(c)(ii), Sangamo shall have no obligation to transfer Know-How relating to
the provision of the Exclusive Services.

(i) Quality and Timeliness.  Sangamo shall perform the Services using at least
the same degree of care and effort that it uses to perform similar services on
its own behalf for its own programs, and using qualified personnel with
sufficient skill and experience and will use Commercially Reasonable Efforts to
perform the Services in compliance with the timelines and work plan set forth in
the Research Plan.

15

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

3.4 Conduct.

(a) Working Teams. The Parties will form a working team for each Research Plan
comprising at least the project leader for the Research Plan (who will be a
Shire employee) and the Sangamo team leader (who will be a Sangamo employee) and
one or more representatives from each of Shire and Sangamo, which team will stay
in active communication about activities taking place and Results arising under
the respective Research Plan.  This team shall confer regularly to ensure close
cooperation and exchange of information between the Parties as Sangamo fulfills
its responsibilities under the Research Program.  The working teams will not
have decision making authority, but will facilitate the day-to-day
implementation of the Research Plans.  If the amount of time requested by Shire
with respect to such participation on the working teams exceeds the maximum
number of hours Sangamo is obligated to spend on such activity under the
applicable Research Plan, then Shire shall reimburse Sangamo’s FTE costs (at the
FTE Rate) and external costs of such participation (with no mark-up thereon).

(b) Materials Transfer. To facilitate the conduct of the Research Program or a
Development Plan, or otherwise pursuant to Section 5.4(d), either Party may
provide to the other Party certain biological materials or chemical compounds
owned by or licensed to the supplying Party for use by the other Party (such
materials or compounds and any progeny and derivatives thereof, collectively,
“Materials”).  All such Materials shall remain the sole property of the
supplying Party, shall be used only in the fulfillment of obligations or
exercise of rights under this Agreement and solely under the control of the
receiving Party, shall not be used or delivered to or for the benefit of any
Third Party without the prior written consent of the supplying Party, and shall
not be used in research or testing involving human subjects, unless expressly
agreed.  The Materials supplied under this Section 3.4(b) are supplied “as is”
and must be used with prudence and appropriate caution in any experimental work,
since not all of their characteristics may be known.

(c) Interim Research Reports.  During the Research Term, if Shire would like a
report summarizing the Services performed by Sangamo under the Research Plans
over any time period (each, an “Interim Research Report”) Sangamo will provide
any and all necessary or useful Results, information, raw data, data sets,
protocols and analysis performed under the Services to enable Shire to prepare a
draft of such report for Sangamo’s review and revision. Sangamo shall review and
revise each such draft Interim Research Report in accordance with the applicable
amount of time set forth under the applicable Research Plan.

(d) Final Research Report. With respect to the Research Program for each Shire
Target, no later than [***] days after completion of Sangamo’s Services and all
Operational Activities contemplated at such time under such Research Program in
accordance with the Research Plan, Sangamo shall prepare and submit to Shire a
final written report summarizing all activities undertaken and all
accomplishments achieved in connection with such Research Program in a format
set forth in the Research Plan (each, a “Final Research Report”). Each Final
Research Report shall contain a complete and accurate description of the results
and conclusions of the Services under the applicable Research Plan, including
(i) a list of all [***] set forth in the applicable Research Plan or any
amendment thereto, including [***] that have [***] with more than [***], (iii) a
summary of all [***] under such Research Program, in hard copy and electronic
format, including relevant [***], (iv) [***] and (v) written updates to Schedule
1.74 as necessary based on applicable [***] or [***].  The contents of each
Interim Research Report and Final Research Report shall be considered
Confidential Information of both Parties until Development Candidate Selection
by Shire, and will be considered Confidential Information of Shire following
such Development Candidate Selection by Shire, and in each case shall be subject
to the rights and obligations of the Parties under Article 12.  If the amount of
time requested by Shire with respect to assistance and preparation of the
Interim Research Reports and Final Research Reports exceeds maximum number of
hours Sangamo is obligated to spend on such activity under the applicable
Research Plan, then Shire shall reimburse Sangamo’s FTE costs (at the FTE Rate)
and external costs of such assistance (with no mark-up thereon).

3.5 Development Candidate Selection.  With respect to each Shire Target, Shire
will have the option to designate as Development Candidates one or more [***] of
potential Development Candidates in any Interim Research Report or the Final
Research Report (“Development Candidate Selection”) in its sole discretion.
Shire may make a Development Candidate Selection for a Shire ZF Compound at any
time during the Term by delivering a written notice to Sangamo indicating that
it elects to designate such Shire ZF Compound as a Development Candidate. Shire
will not file an IND/CTA for any [***] that Shire has not designated as a
Development Candidate pursuant to this Section 3.5.

3.6 Subcontractors. In performing its activities under any Research Plan and
this Agreement, Sangamo may engage any consultant, subcontractor, or other
vendor to conduct Sangamo’s obligations under a Research Plan (each, a
“Subcontractor”); provided that all such engagements and any contracts related
to such engagements are approved in advance by Shire and identified in the
applicable Research Plan or an executed amendment thereto.  To facilitate
approval of all Subcontractors by Shire, Sangamo shall identify each
Subcontractor, the activities proposed to be performed by such Subcontractor and
the budget for such activities.  Shire in its discretion may request a copy of
the proposed contract with the Subcontractor prior to approving such contract,
and any agreement with a permitted Subcontractor pertaining to the Research
Program shall be consistent with the provisions of this Agreement.  Without
limitation, such contracts entered into with Third Party Subcontractors shall
contain provisions, including those relating to intellectual property,
confidentiality and non-use, adequate for Shire to enjoy the licenses and
assignments granted hereunder as though Sangamo had performed the contracted
work itself and that are no less stringent than those set forth in this
Agreement.  For the avoidance of

16

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

doubt, during the period prior to Sangamo’s transfer of information and
materials to Shire pursuant to Section 3.3(h) or Section 5.4(b) (as applicable),
Sangamo shall, and shall require its Affiliates and any Subcontractor to,
maintain such information and materials as required by law in connection with
any IND or CTA anticipated to be filed in connection with the applicable ZF
Compound or ZF Product. Sangamo shall be responsible for the management of its
permitted Subcontractors. The engagement of any Subcontractor in compliance with
this Section 3.6 shall not relieve Sangamo of its obligations under this
Agreement or any applicable Research Plan.

3.7 Compliance. In performing its activities under any Research Plan and this
Agreement, Sangamo will, and will require its Affiliates and any Subcontractor
to, comply with all applicable laws, regulations and guidelines concerning such
manufacturing and development activities.  In no event shall Sangamo conduct, or
be obligated to conduct, any activities under a Research Program or otherwise
for Shire in compliance with Good Manufacturing Practices or GLP (or similar
standards) for the performance of laboratory activities as are required by
applicable law.

3.8 Records.

(a) Research Records Sangamo shall create and maintain, and cause its employees
and Subcontractors to maintain, written records and laboratory notebooks of the
data and other information generated or recorded in the performance of the
Services (collectively, the “Results”) and all such Results shall be Know-How
created under the course of the Collaboration and subject to applicable terms of
this Agreement. Sangamo will maintain all such Results in sufficient detail and
in a good scientific manner appropriate for (i) inclusion in filings with
regulatory authorities, and (ii) obtaining and maintaining intellectual property
rights and protections, including Patent Rights. Such Results shall be complete
and accurate in all material respects and shall fully and properly reflect all
work done, data and developments made, and results achieved. Laboratory
notebooks shall be signed, dated and witnessed on a regular basis.  During the
Research Term Sangamo shall periodically, but not less than [***], allow Shire
to inspect and, to the extent necessary or useful for such regulatory or
intellectual property protection purposes, copy such Results.

(b) Expense Records. Sangamo shall maintain complete and accurate books, records
and accounts used for the determination of FTEs and external expenses incurred
in connection with the performance of the Services, in sufficient detail to
confirm the accuracy of any payments required under this Agreement, which books,
records and accounts will be retained by Sangamo for three years after creation
of the individual records, or longer as is required by applicable law. Such
books, records and accounts shall be kept in accordance with U.S. GAAP and
Sangamo’s then-current accounting procedures. For the avoidance of doubt, if
Sangamo’s then-current accounting procedures are not U.S. GAAP compliant, then
Sangamo shall alter its accounting procedures such that they are U.S. GAAP
compliant.

3.9 Shire Audit Rights.

(a) Audit Frequency. Upon [***] advance written notice by Shire and not more
than once in each calendar year, Sangamo and its Affiliates shall permit an
independent certified public accounting firm of internationally-recognized
standing, selected by Shire and reasonably acceptable to Sangamo, at Shire’s
expense, to have access during normal business hours to such of the records of
Sangamo and its respective Affiliates as may be reasonably necessary to verify
the accuracy of the invoices provided by Sangamo to Shire pursuant to Section
3.3(g) for any year ending not more than 18 months prior to the date of such
request.  No year may be audited more than once, except for cause.  The
accounting firm will enter a confidentiality agreement reasonably acceptable to
Sangamo governing the use and disclosure of Sangamo’s information disclosed to
such firm, and such firm shall disclose to Shire only whether the invoices are
correct or not and the specific details concerning any discrepancies, which
information shall be Confidential Information of Sangamo.

(b) Overpayments. Unless disputed by Shire or Sangamo in good faith, if such
accounting firm concludes that the amounts paid during the audited period were
more or less than the amounts actually due to Sangamo, Shire shall pay any
additional amounts due, and Sangamo will refund any amounts overpaid, in each
case plus interest as set forth in Section 10.12, within 30 days after the date
the written report of the accounting firm so concluding is delivered to Sangamo
and Shire.  The fees charged by such accounting firm shall be paid by Shire;
provided that if the audit discloses that the amounts payable by Shire for such
period have been overpaid by more than [***] percent, then, subject to Section
3.9(c), Sangamo shall pay the reasonable fees and expenses charged by such
accounting firm.

(c) Audit Disputes. In the event of a good faith dispute by Shire or Sangamo
regarding the result of an audit made pursuant to this Section 3.9, the Parties
shall agree in good faith on an alternative independent certified public
accounting firm of internationally-recognized standing to perform a second
audit.  If such audit is requested by Shire because Shire was found by the
initial audit to have underpaid and the second audit confirms that Shire
underpaid, then Shire shall bear all costs associated with the second audit.  If
such audit is requested by Sangamo because Shire was found by the initial audit
to have overpaid and the second audit confirms that Shire overpaid, then Sangamo
shall bear all costs associated with the second audit. Notwithstanding the
above, in the event that the second audit confirms the findings of the first
audit, the requesting Party shall pay. No over or under payment indicated by the
initial audit shall be payable in the event of a dispute until the second audit
is complete and such second audit shall be binding on the Parties, with any
under or over payment determined thereby, plus interest as set forth in Section
10.12, being payable within 30 days after the date the written report of the
accounting firm so concluding is delivered to Sangamo and Shire.

17

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(d) Confidential Treatment. Shire shall treat all financial information
disclosed by its accounting firm pursuant to this Section 3.9 as Confidential
Information of Sangamo for purposes of Article 12 of this Agreement, and shall
cause its accounting firm to do the same.

4 RESEARCH COMMITTEE

4.1 Composition. The Research Committee shall be formed as soon as practicable,
but no later than 30 days following the Amendment Effective Date. The Research
Committee shall be comprised of an equal number of representatives from each
Party, up to four and initially two. Each Party shall promptly notify the other
Party in writing of its initial representatives to the Research Committee, and
may substitute one or more representatives from time-to-time effective upon
written notice to the other Party.  A designated representative [***] shall be
responsible for setting the agenda for meetings of the Research Committee, with
input from the other members, and for conducting the meetings of the Research
Committee.

4.2 Meetings. The Research Committee shall meet in person or by teleconference
not less than twice per year during the Research Term.  Subject to the preceding
sentence, the Research Committee shall meet on such dates and at such times and
places as agreed to by the members of the Research Committee.  Meetings may be
in person or by tele- or videoconference.  Shire shall be responsible for all
its own expenses relating to attendance at or participation in Research
Committee meetings, and shall reimburse all external costs incurred by Sangamo
(without markup) in connection with preparing for, traveling to, attending and
participating in such meetings. If the amount of time requested by Shire with
respect to Sangamo’s participation on the Research Committee exceeds the maximum
number of hours Sangamo is obligated to spend on such activity under the
applicable Research Plan, then Shire shall reimburse Sangamo’s FTE costs (at the
FTE Rate) of such participation.  Within 10 days following each Research
Committee meeting, Shire shall cause to be prepared and will provide to Sangamo
a draft of reasonably detailed written minutes describing all matters discussed
at each meeting of the Research Committee and shall provide to all
representatives of the Research Committee copies of all Interim Research Reports
and Final Research Reports as may be presented and discussed at each Research
Committee Meeting.  The minutes and the drafts of any minutes shall be the
Confidential Information of both Parties.

4.3 Information Exchange.  The Research Committee will be an information sharing
and discussion body only and will review and discuss the activities being
performed under the Research Program or a Development Plan (to the extent
relevant), all Results generated under each Research Plan and all Interim
Research Reports and Final Research Reports. Additionally, with respect to each
Research Plan, the project leader for each Research Plan will, for information
purposes only, (a) at least one Research Committee meeting each year, present to
the Research Committee each then-current Research Plan and (b) at each meeting,
present to the Research Committee an update of the key activities conducted and
Results achieved under each then-current Research Plan.

5 DEVELOPMENT AND COMMERCIALIZATION

5.1 Shire’s Diligence Obligations.  Shire shall: (a) use Commercially Reasonable
Efforts to file [***]; (b) for each Shire Target for which an IND or CTA is
filed for a Shire ZF Product directed to such Shire Target, use Commercially
Reasonable Efforts to obtain Marketing Approval for at least one therapeutic
Shire ZF Product directed to such Shire Target in the United States or at least
one Major European Country; and (c) use Commercially Reasonable Efforts to [***]
each Shire ZF Product in [***]. Sangamo’s sole and exclusive remedy for any
breach by Shire of this Section 5.1 shall be [***].

5.2 Sangamo’s Diligence Obligations.  Sangamo shall: (a) use Commercially
Reasonable Efforts to file an IND or CTA for at least one Sangamo ZF Product
that contains or employs [***]; (b) for each Sangamo Target for which an IND or
CTA is filed for a Sangamo ZF Product directed to such Sangamo Target, use
Commercially Reasonable Efforts to obtain Marketing Approval for at least one
therapeutic Sangamo ZF Product directed to such Sangamo Target in the United
States or at least one Major European Country; and (c) use Commercially
Reasonable Efforts to commercialize each Sangamo ZF Product in each country in
which Marketing Approval of such Sangamo ZF Product is obtained. Shire’s sole
and exclusive remedy for any breach by Sangamo of this Section 5.2 shall be
[***].

5.3 Shire Responsibilities. After Development Candidate Selection, other than
any Services to be provided by Sangamo, subject to Section 5.1, Shire shall
assume sole responsibility for and have sole discretion over all development,
regulatory, manufacturing and commercialization activities for Shire ZF Products
(including any Shire ZF Compounds included therein), including (a) the planning,
execution and submission of, and expenses associated with, IND-Enabling Studies
and clinical trials of such Shire ZF Products; (b) the selection of the
countries in which Shire will pursue and maintain Marketing Approvals for such
Shire ZF Products and expenses related to obtaining and maintaining such
Marketing Approvals; and (c) commercialization of such Shire ZF Products in the
Territory and expenses associated with the commercialization of such Shire ZF
Products.  Shire and its Affiliates shall comply with all applicable laws,
regulations and guidelines in conducting its clinical development, manufacturing
and commercialization activities under this Agreement; provided, however, that
Sangamo’s sole remedy for Shire’s or its Affiliate’s breach of this last
sentence of Section 5.3 will be [***], and Sangamo will have [***].

18

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

5.4 Sangamo Responsibilities.

(a) Sangamo ZF Products. Subject to Section 5.2, Sangamo shall have sole
responsibility for and sole discretion over all development, regulatory,
manufacturing and commercialization activities for Sangamo ZF Products
(including any Sangamo Safe Harbor ZF Compound included therein), including (a)
the planning, execution and submission of, and expenses associated with,
IND-Enabling Studies and clinical trials of such Sangamo ZF Products; (b) the
selection of the countries in which Sangamo will pursue and maintain Marketing
Approvals for such Sangamo ZF Products and expenses related to obtaining and
maintaining such Marketing Approvals; and (c) commercialization of such Sangamo
ZF Products in the Territory and expenses associated with the commercialization
of such Sangamo ZF Products.  Sangamo and its Affiliates shall comply with all
applicable laws, regulations and guidelines in conducting its clinical
development, manufacturing and commercialization activities under this
Agreement; provided, however, that Shire’s sole remedy for Sangamo’s or its
Affiliate’s breach of this last sentence of Section 5.4(a) [***], and Shire will
have [***] by Sangamo or its Affiliates.

(b) Selection Knowledge Transfer. No later than [***] days following each
Development Candidate Selection, and in accordance with the Research Plan, with
respect to such Development Candidate, Sangamo will complete the transfer to
Shire of all of the following, to the extent not already in Shire’s possession:
(i) Results, (ii) a written summary, in a form specified in the Research Plan,
of all [***] activities (including [***]) for the applicable Target performed by
Sangamo under the applicable Research Plan and (iii) all relevant Sangamo
Know-How (including synthesis protocols and documentation) necessary or useful
(to the extent actually used by Sangamo at such time or in the course of the
Collaboration with respect to the applicable Shire Target) for Shire to
manufacture supplies of such Shire ZF Product according to the specifications
and manufacturing techniques then in use by Sangamo for such Shire ZF Product
[***]. Sangamo will provide such technical assistance Services to Shire as
necessary to complete the transfer of such Sangamo Know-How in accordance with
the Research Plan. If the amount of time requested by Shire with respect to such
transfer or technical assistance exceeds the maximum number of hours Sangamo is
obligated to spend on such activity under the applicable Research Plan, then
Shire shall reimburse Sangamo’s FTE costs (at the FTE Rate) and external costs
of such technical assistance (with no mark-up thereon).  In addition, reasonably
promptly after the date on which Shire provides notification to Sangamo of
Development Candidate Selection, (A) Sangamo will supply to Shire any
then-existing supplies of any and all such Shire ZF Product (including any
applicable Shire ZF Compound included therein) manufactured by or on behalf of
Sangamo (except to the extent that any such supplies need to be retained by
Sangamo or its manufacturer, consistent with the requirements of regulatory
authorities or otherwise as required by law), and (B) to the extent any
manufacturing contracts between Sangamo and a Third Party contract manufacturer
are specific to such Shire ZF Product (or any applicable Shire ZF Compound
included therein), Sangamo will, if permitted under the terms of the contract,
assign such contract to Shire.

(c) Ownership Assignments. Following each Development Candidate Selection by
Shire, with respect to such Development Candidate, Sangamo shall (i) promptly
transfer to Shire all information and materials in Sangamo’s possession and
Control that are required, or could reasonably be expected to be required,
whether by law, regulation or otherwise, to be maintained by the holder of an
IND/CTA, or that are useful or necessary to file an IND/CTA, (ii) for any
information and materials of the type otherwise described in clause (i) but that
are in Sangamo’s Control and in the possession of a Third Party service
provider, Sangamo will either (A) if requested by Shire, assign to Shire such
contract (which contract Shire shall assume), to the extent assignable, or (B)
if not assignable (either by its terms or because it does not relate solely to
such Shire ZF Product), provide access to such information and materials to
Shire; provided that Shire bears all costs for maintenance of and access to such
information and materials, (iii) provide Shire access, to the extent reasonably
requested by Shire and necessary or useful for Shire to pursue the clinical
development and Marketing Approval of (or the maintenance of Marketing Approval
of) such Shire ZF Product, to any information and materials in Sangamo’s Control
that are related to such Shire ZF Product and used or generated in conducting
activities under the applicable Research Plan but are not addressed in clause
(i) or (ii), which information and materials Sangamo shall maintain for two
years following Development Candidate Selection and shall not thereafter destroy
without providing Shire notice and the opportunity to access such information
and materials, and (iv) provide, at Shire’s expense (including FTE costs and
external costs), such Services as Shire may reasonably request to assist Shire
in the clinical development, Marketing Approval and commercialization of such
Shire ZF Product during the Royalty Period for such Shire ZF Product, to the
extent that such activities are not set forth in the applicable Research Plan
and Sangamo has the relevant expertise and then available capacity by functional
group or is capable of acquiring sufficient capacity through the use of
Commercially Reasonable Efforts.

(d) Shire ZF Compound Changes. If, after completion of activities under a
Research Plan for a Shire Target, Shire desires [***] of one or more Shire ZF
Compounds in the Shire ZF Product directed to such Shire Target (regardless of
whether they have been designated as Development Candidates pursuant to Section
3.5), Shire shall notify Sangamo in writing, identifying the proposed change;
provided that any [***] to a Shire ZF Compound shall not change the Shire Target
to which such Shire ZF Compound Specifically Binds and shall not cause such
Shire ZF Compound to Specifically Bind any other Target or chromosomal location
other than the Shire Target. For clarity, Shire shall not have the right under
this Section 5.4(d) [***] Shire ZF Compound for the purpose of [***].  Within
[***] days following Sangamo’s receipt of such notice from Shire, Sangamo shall
notify Shire in writing whether (i) Sangamo will conduct the necessary Services
to change one or more Shire ZF Compounds in such Shire ZF Product, in which case
Sangamo shall use Commercially Reasonable Efforts to [***] ZF Compound, at
Shire’s expense, pursuant to a new Research Plan in

19

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

accordance with the terms of Section 3.3 or (ii) Sangamo declines to conduct any
necessary Services. If Sangamo declines to conduct any necessary Exclusive
Services pursuant to the preceding clause (ii), then Shire will have the right
[***] to perform such Exclusive Services and (A) the exclusivity restrictions
set forth in Section 3.3(a) will not apply to [***] (B) the terms of Section
3.3(c)(i) and Section 3.3(c)(ii) will apply. Except as required under Section
3.3(c)(ii), in no event will Sangamo be obligated to disclose to Shire any
Know-How related to [***].  Upon successful development of the [***] ZF Compound
by Sangamo or Shire, the [***] ZF Compound shall be a Shire ZF Compound.

5.5 Preclinical and Clinical Development.

(a) Development Plan. Each Development Plan will be developed, and amended from
time to time, by Shire.  Each Development Plan, including each such amendment,
will be presented in the form of a written summary provided to Sangamo that
includes sufficient detail for Sangamo to understand the activities planned by
Shire and Shire’s anticipated timelines for performing such activities.

(b) Development Reports. Up until the time of [***] for the applicable
Collaboration ZF Product, for each Collaboration ZF Product, each Responsible
Party shall keep the other Party informed about the status of the Responsible
Party’s preclinical and clinical development activity by providing, at least
[***] and in a timely manner, detailed written updates describing such
developments in a form substantially similar to that set forth on Schedule
5.5(b).

(c) Development Directed to [***]. If a particular Shire ZF Product has [***]
not within the applicable Shire Target, then Shire may develop and commercialize
such Shire ZF Product to treat the diseases or conditions associated with such
other Target; provided that Shire will first use Commercially Reasonable Efforts
to develop such Shire ZF Product for the purpose of obtaining Marketing Approval
with respect to the disease or condition associated with the applicable Shire
Target; and further provided that (i) at the time of Development Candidate
Selection for the Shire ZF Compound in any Shire ZF Product, Shire has adopted a
plan and allocated an internal team to develop such Shire ZF Product for such
disease or condition, and (ii) any subsequent cessation of such development is
primarily attributable to changes in the development risk profile or commercial
potential for such Shire ZF Product.

(d) Safety Data Exchange Agreement. Two months prior to the first IND filing
respecting any (i) ZF Product developed by Sangamo in connection with a Sangamo
Target (other than a Sangamo ZF Product) or (ii) Shire ZF Product, the Parties
agree to meet to negotiate and draft a detailed Safety Data Exchange Agreement
in the form of Shire’s Safety Data Exchange Agreement template, as it stands at
the time of such first IND filing, outlining each Party’s respective obligations
surrounding pharmacovigilance activities, including but not limited to, timely
transferring information related to adverse events or adverse reactions and
maintaining a global safety database, to the extent required for each Party to
comply with applicable laws and regulations.

6 SUPPLY AND MANUFACTURE

6.1 Shire’s Exclusive Right to Manufacture. Except for activities conducted by
Sangamo under a Research Plan, Shire shall have the exclusive right in the
Territory to (and Sangamo shall not) manufacture Shire ZF Compounds and Shire ZF
Products for use in the applicable Field, either directly or through one or more
Affiliates or contract manufacturers selected by Shire in its sole discretion.

6.2 Sangamo’s Exclusive Right to Manufacture. Sangamo shall have the exclusive
right in the Territory to (and Shire shall not)  manufacture Sangamo Safe Harbor
ZF Compounds and Sangamo ZF Products for use in the applicable Field, either
directly or through one or more Affiliates or contract manufacturers selected by
Sangamo in its sole discretion.

7 REGULATORY AFFAIRS

7.1 Shire ZF Products. Subject to Section 5.1, Shire will have sole control and
discretion with respect to (a) (i) planning the appropriate regulatory strategy
for each Shire ZF Product, (ii) preparing and submitting all Regulatory Filings
for Shire ZF Products, including all pre-pre-IND, pre-IND, and IND/CTA
regulatory submissions and BLAs for Shire ZF Products, (iii) obtaining and
maintaining all Marketing Approvals for Shire ZF Products in each country; and
(b) communications with Governmental Authorities with respect to any of the
foregoing, or otherwise with respect to any Shire ZF Product. Except as
otherwise agreed in writing by the Parties, Sangamo may not communicate with any
Governmental Authority with respect to the Shire Programs or any Shire ZF
Compound or Shire ZF Product. Sangamo will cooperate with Shire with respect to
any and all regulatory matters with respect to any Shire ZF Product, including
making appropriate Sangamo personnel available to assist with the preparation of
any Regulatory Filings and to participate in any communications with applicable
Governmental Authorities. If the amount of time requested by Shire with respect
to such regulatory support and cooperation exceeds maximum number of hours
Sangamo is obligated to spend on such activity under the applicable Research
Plan, then Shire shall reimburse Sangamo’s FTE costs (at the FTE Rate) and
external costs of such assistance and cooperation (with no mark-up thereon).
Ownership of all right, title and interest in and to any and all Regulatory
Filings and Marketing Approvals directed to any Shire ZF Product in each country
of the Territory will be held in the name of Shire, its Affiliate, Sublicensee
or designee.

20

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

7.2 Sangamo ZF Products. Subject to Section 5.2, Sangamo will have sole control
and discretion with respect to (a) (i) planning the appropriate regulatory
strategy for each Sangamo ZF Product, (ii) preparing and submitting all
Regulatory Filings for Sangamo ZF Products, including all pre-pre-IND, pre-IND,
and IND/CTA regulatory submissions and BLAs for Sangamo ZF Products, (iii)
obtaining and maintaining all Marketing Approvals for Sangamo ZF Products in
each country; and (b) communications with Governmental Authorities with respect
to any of the foregoing, or otherwise with respect to any Sangamo ZF Product.
Shire may not communicate with any Governmental Authority with respect to the
Sangamo Programs or any Sangamo Safe Harbor ZF Compound or Sangamo ZF Product.
Ownership of all right, title and interest in and to any and all Regulatory
Filings and Marketing Approvals directed to any Sangamo ZF Product in each
country of the Territory will be held in the name of Sangamo, its Affiliate,
Sublicensee or designee.

8 GRANT OF LICENSES

8.1 Grant by Sangamo.  Subject to the terms and conditions of this Agreement,
Sangamo hereby grants to Shire an exclusive, royalty-bearing license, with the
right to sublicense as provided in Section 8.3, under the Sangamo Licensed
Technology, (i) to make, have made, use, and import Shire ZF Compounds in the
Territory solely for the purpose of developing and commercializing Shire ZF
Products pursuant to the license granted in Section 8.1(ii), and (ii) to make,
have made, use, develop, sell, offer for sale, and import Shire ZF Products in
the applicable Field in the Territory.

8.2 Grant by Shire.

(a) Research License. Subject to the terms and conditions of this Agreement,
Shire hereby grants to Sangamo a royalty-free, non-exclusive license, with the
right to grant sublicenses only to permitted Subcontractors under Section 3.6,
under all Patent Rights and other intellectual property rights Controlled by
Shire and its Affiliates as of the Amendment Effective Date or that come into
the Control of Shire and its Affiliates during the Research Term solely as
necessary for Sangamo to perform Services in accordance with one or more
Research Plans during the Research Term or other mutually agreed activities
under this Agreement with respect to Shire ZF Products.

(b) Exclusive License Grant. Subject to the terms and conditions of this
Agreement, Shire hereby grants to Sangamo an exclusive, royalty-bearing license,
with the right to sublicense as provided in Section 8.3, under the Shire
Licensed Technology, (i) to make, have made, use, and import Sangamo [***] in
the Territory solely for the purpose of  developing and commercializing Sangamo
ZF Products pursuant to the license granted in Section 8.2(b)(ii), and (ii) to
make, have made, use, develop, sell, offer for sale, and import Sangamo ZF
Products in the applicable Field in the Territory.

8.3 Sublicenses.

(a) Affiliates. Subject to the terms and conditions of this Agreement, each
Party may grant to one or more of its Affiliates a sublicense under the rights
granted to it under Section 8.1 and Section 8.2(b) (as applicable to such Party)
(the “Sublicensing Party”). Such sublicense may be in whole or in part of the
rights granted to such Party under Section 8.1 and Section 8.2(b) (as
applicable) and may be on a country by country basis. The Sublicensing Party
shall remain responsible for the performance of such Affiliates under such
rights to the same extent as if such activities were conducted by the
Sublicensing Party, and shall remain responsible for any payments due hereunder
with respect to activities of such Affiliates.

(b) Third Parties. Subject to the terms and conditions of this Agreement, each
Party may also grant, through one or more tiers, to Third Parties a sublicense
under the rights granted to it under Section 8.1 and Section 8.2(b) (as
applicable to such Party). Such sublicense may be in whole or in part of the
rights granted to such Party under Section 8.1 and Section 8.2(b) (as
applicable) and may be on a country by country basis. The Sublicensing Party
shall remain responsible for any payments due hereunder with respect to
activities of the Sublicensee. In the event of a termination of this Agreement
by either Party pursuant to Section 15.2 or Section 15.3, any permitted
sublicense by the other Party under this Section 8.3(b) shall, at the
Sublicensee’s option, survive such termination; provided that the Sublicensee is
not in material breach of any of its obligations under such sublicense. In the
event of termination of this Agreement by Shire pursuant to Section 15.4, any
permitted sublicense under this Section 8.3(b) shall, at the Sublicensee’s
option and with Sangamo’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, survive such termination; provided that the
Sublicensee is not in material breach of any of its obligations under such
sublicense.  In order to effect this provision, at the request of the
Sublicensee and, if applicable, with consent of Sangamo pursuant to the
preceding sentence, the non-Sublicensing Party shall enter into a direct license
with the Sublicensee on substantially the same terms as the sublicense; provided
that the non-Sublicensing Party shall not be required to undertake obligations
in addition to those required by this Agreement, and that the non-Sublicensing
Party’s rights under such direct license shall be consistent with its rights
under this Agreement, taking into account the scope of the license granted under
such direct license.

(c) Notice. With respect to any sublicense agreement that includes a sublicense
under a Third Party License that requires Sangamo to provide the applicable
Third Party licensor a copy of any sublicense agreement or a summary of the
terms of such sublicense agreement, Shire shall provide Sangamo with such copy
or summary within 15 days of the execution of such sublicense agreement. Any
such copy or summary shall be treated by Sangamo as Shire’s Confidential
Information.

21

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(d) Requirements. Each agreement in which a Party grants a sublicense under the
license granted in Section 8.1 or Section 8.2(b) (as applicable to such Party)
shall be subject to (i) the applicable terms and conditions of this Agreement
and (ii) the applicable terms and conditions set forth in Schedule 8.10B of any
Third Party Licenses sublicensed to the Sublicensee, and shall expressly include
the terms set forth in Schedule 8.3(d) respecting each Third Party License
sublicensed to the Sublicensee.

(e) Direct Sublicense from Sangamo. If Sangamo cannot grant further sublicenses
under a particular Third Party License, then at Shire’s request in conjunction
with Shire’s granting of a sublicense to a Sublicensee under this Section 8.3,
subject to Section 8.3(f), Sangamo shall grant a sublicense under such Third
Party License to such Sublicensee on terms that are consistent with the Third
Party License, the sublicense granted by Shire to such Sublicensee and the terms
of this Agreement.

(f) Payments under Third Party Licenses. To the extent that Shire receives a
sublicense under a Third Party License, Shire shall be solely responsible for
paying any sublicense issuance and sublicense maintenance fees owed to Third
Parties pursuant to such Third Party License on account of the grant of a
sublicense by such Party or its Sublicensees or by Sangamo pursuant to Section
8.3(e).

8.4 Exclusivity. During the Term, Sangamo shall not work independently of this
Agreement for itself or any Affiliate or Third Party (including the grant of any
license to any Third Party) with respect to the discovery or research of any
product that is intended to be used clinically or diagnostically to (a) [***],
or (b) [***], other than through the [***].  During the Term, Sangamo shall not
work independently of this Agreement for itself or any Affiliate or Third Party
(including the grant of any license to any Third Party) with respect to the
development or commercialization, for therapeutic or diagnostic purposes, of (i)
any product that can be used clinically or diagnostically to (A) [***], or (B)
[***], other than through the [***], (ii) any Shire ZF Product or (iii) any ZF
Compound that Specifically Binds a Shire Target. In addition, Sangamo shall not
work independently of this Agreement for itself or any Affiliate or Third Party
(including the grant of any license to any Third Party) with respect to the
discovery, research, development or commercialization [***] unless and until the
[***] and (C) unless and until such Shire Target becomes a Terminated
Target.  For the avoidance of doubt and not by way of limitation, during the
Term, Sangamo shall not work independently of this Agreement for itself or any
Affiliate or Third Party (including the grant of any license to any Third Party)
on any therapeutic product containing a ZF Compound or process employing a ZF
Compound that, with respect to either Shire Target, corrects expression of such
defective Shire Target or provides a functional copy of the protein encoded by
the non-defective version of such Shire Target.  Sangamo’s obligations under
this Section 8.4 shall terminate with respect to a Target when it ceases to be a
Shire Target and becomes a Terminated Target. Shire acknowledges that Sangamo,
prior to the Effective Date, entered into agreements pursuant to which it
granted licenses to Third Parties with respect to research and agricultural uses
of ZF Compounds and that such licenses are not prohibited by this Section 8.4.

8.5 Competing Program Acquisition. If Sangamo acquires a Third Party that is,
prior to such acquisition, conducting research on, developing or commercializing
a product or service described in the first two sentences of Section 8.4,
Sangamo shall (a) promptly provide written notice to Shire regarding such
acquisition, [***].  In addition, in the event of a Change of Control of Sangamo
during the Term, the obligations of Sangamo under Section 8.4 shall not apply to
any product or service that (i) is owned or controlled by a Third Party
described in the definition of “Change of Control” or its Affiliates prior to
the closing of such Change of Control or (ii) becomes owned or controlled by
such Third Party or its Affiliates after the closing of such Change of Control
if such product or service (A) does not employ or is not developed using any
zinc finger technology, or (B) is not developed using any Know-How, and is not
Covered by any Patent Rights, that were Controlled by Sangamo prior to the
closing of the Change of Control.

8.6 Sangamo Program Buy-Back Right. Sangamo shall notify Shire in writing (the
“ROFN Notice”) promptly if during the Term Sangamo decides to initiate
discussions with a Third Party with respect to a license to commercialize one or
more Sangamo ZF Products or an acquisition of Sangamo’s assets related to one or
more Sangamo ZF Products (any such license or acquisition with respect to the
applicable Sangamo ZF Products, a “Sangamo Program License”); provided, however,
that Sangamo may not grant any [***]. Within [***] after Shire’s receipt of the
ROFN Notice, Shire shall notify Sangamo of whether or not it is interested in
entering into discussions with Sangamo with respect to the applicable Sangamo
Program License, and following Sangamo’s receipt of such notice from Shire,
Sangamo shall provide to Shire (if not previously provided) a complete set of
then-available data and information in Sangamo’s Control for the applicable
Sangamo ZF Products to which the Sangamo Program License relates [***]
(collectively, the “Required ROFN Information”). For clarity, this Section 8.6
does not apply to a Change of Control of Sangamo as described in Section 1.8(a),
(b) or (c) or any discussions related thereto.

(a) ROFN. If, within [***] days following its receipt of the Required ROFN
Information from Sangamo, Shire notifies Sangamo that Shire desires to negotiate
with respect to such Sangamo Program License, then the Parties will exclusively
negotiate in good faith regarding the terms under which Shire might obtain a
Sangamo Program License with respect to such Sangamo ZF Product, which terms may
include an [***] days commencing upon Shire’s receipt of such Required ROFN
Information (the “ROFN”). In addition, Sangamo shall provide any updates to the
Required ROFN Information to Shire that come into Sangamo’s Control during the
applicable ROFN period.

(b) ROFN Suspension. If Shire does not notify Sangamo of its desire to negotiate
with respect to a Sangamo Program License during the initial [***] day period
under Section 8.6 or in the [***] day period following Sangamo’s provision of
the

22

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Required ROFN Information, or if the Parties do not enter into a definitive
agreement within the [***] day ROFN period, then Shire’s ROFN for the applicable
Sangamo ZF Products will be suspended [***] and [***] Sangamo may enter into a
Sangamo Program License with respect to such Sangamo ZF Products with any Third
Party; provided that if the Parties commenced negotiations during such ROFN
period, the terms of the definitive agreement extended by the Third Party, when
taken as a whole, are more favorable to Sangamo than those extended by Shire to
Sangamo in its last written offer during such ROFN period described in Section
8.6(a). For clarity, in the event that [***], and Shire will have no further
ROFN with respect to the applicable Sangamo ZF Products, and if Sangamo enters
into a Sangamo Program License with Shire, then Sangamo will no longer be [***]
of those Sangamo ZF Products licensed or assigned under such Sangamo Program
License (unless specified in the applicable definitive agreement).

(c) ROFN Reinstatement. If Sangamo does not enter into a Sangamo Program License
with a Third Party [***] described in Section 8.6(b) with respect to such
applicable Sangamo ZF Product, [***] within such Sangamo Program during such
[***] period, then Shire’s ROFN will be reinstated if Sangamo decides to
initiate or continue licensing or acquisition discussions with respect to the
same Sangamo Program License or a new Sangamo Program License, consistent with
the terms and conditions of Section 8.6(a) and Section 8.6(b). [***] Sangamo
entering into a Sangamo Program License with respect to such Sangamo ZF Product,
then Sangamo shall promptly deliver to Shire [***] over a [***].

8.7 Other Sangamo Programs. Sangamo shall notify Shire promptly if it decides to
[***], or if it is contacted by a Third Party to [***], in each case other than
a Sangamo Program License but with respect to a [***] that is directed to a
[***]; provided, however, that Sangamo shall not be obligated to [***].  Upon
Shire’s request within [***] after such notice, the Parties will negotiate in
good faith for up to [***] (the “Negotiation Period”) regarding the terms under
which Sangamo might [***]. Sangamo may engage in [***].

8.8 No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed by estoppel, implication or otherwise to have granted the
other Party any license or other right with respect to any intellectual property
of such Party.

8.9 Negative Covenant. Each Party covenants that it will not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 8 except for the purposes expressly permitted in the
applicable license grant.

8.10 Third Party Licenses. The licenses granted to Shire in Section 8.1 include
sublicenses under Sangamo Licensed Technology licensed to Sangamo pursuant to
Third Party Licenses, which sublicenses are subject to the terms set forth on
Schedule 8.10A, which terms Shire hereby acknowledges. Schedule 8.10B sets forth
those obligations under the Third Party License that are obligations of Shire
under this Agreement.  Shire hereby agrees to be bound by the terms set forth in
Schedule 8.10B.

9 REPRESENTATIONS AND WARRANTIES

9.1 Mutual Representations. Each Party represents and warrants to the other
Party as of the Amendment Effective Date as follows:

(a) Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

(b) Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, (ii) has the requisite resources and
expertise to perform its obligations hereunder, and (iii) has taken all
requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.  This Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

(c) Consents. All necessary consents, approvals and authorizations of all
Governmental Authorities and other persons or entities required to be obtained
by such Party in connection with the execution and delivery of this Agreement
have been obtained.

(d) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder: (i) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
governmental bodies, (ii) do not conflict with, or constitute a breach or
default under, any contractual obligation of such Party, and (iii) do not
conflict with or result in a breach of any provision of the organizational
documents of such Party.

(e) Litigation. There are no actions, suits, proceedings or investigations
pending or, to such Party’s knowledge, threatened against such Party before any
court, government or regulatory body, agency, commission, official or any
arbitrator that is reasonably expected to have an adverse effect on such Party’s
ability to consummate the transactions contemplated hereby.

9.2 Additional Sangamo Representations. Sangamo further represents, warrants and
covenants to Shire as follows:

(a) No Conflicts. As of the Amendment Effective Date, Sangamo has not granted,
and will not grant during the Term, any rights that are inconsistent with the
rights granted to Shire herein. Neither Sangamo nor its Affiliates has entered
into any agreement,

23

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

arrangement or understanding with any Third Party that is inconsistent with the
provisions of this Agreement. Sangamo has the right to grant the licenses
granted in Section 8.1.

(b) Sangamo Intellectual Property. As of the Amendment Effective Date, Schedule
1.74 is an accurate listing by owner, inventors, serial number, filing date,
country, and status of all of the Sangamo Patent Rights. Except as set forth in
Schedule 9.2(b), Sangamo owns, is the licensee in good standing of, or Controls
all Sangamo Licensed Technology. Except as set forth in Schedule 9.2(b), (i) the
inventorship of each Sangamo Patent Right owned by Sangamo and, to Sangamo’s
knowledge, of each Sangamo Patent Right licensed to Sangamo, is properly
identified on each patent, (ii) Sangamo, including its employees and agents, has
complied with its U.S. PTO duty of disclosure respecting the prosecution of all
of the Sangamo Patent Rights, and, to Sangamo’s knowledge, the licensors of the
Existing Third Party Licenses, including their employees and agents, have
complied with the U.S. PTO duty of disclosure respecting the prosecution of the
applicable Sangamo Patent Rights, and (iii) none of the Sangamo Patent Rights
owned by Sangamo, and to Sangamo’s knowledge none of the Sangamo Patent Rights
licensed to Sangamo, is currently involved in any interference, reissue,
re-examination, cancellation or opposition proceeding and neither Sangamo, nor
any of its Affiliates, has received any written notice from any Person of such
actual or threatened proceeding,

(c) Third Party Intellectual Property. Sangamo agrees to immediately notify
Shire in writing in the event that Sangamo becomes aware of any patent, trade
secret or other right of the nature referred to in Section 8.2(d) of the
Original Agreement.  For the avoidance of doubt, a disclosure of any item or
other matter in Section 8.2(d) of the Original Agreement is not an admission or
indication that such item or other matter is required to be disclosed, or an
admission of any current or potential obligation or liability to any Third Party
or of any actual or potential breach or violation of any law or regulation.

(d) Existing Third Party Licenses. As of the Amendment Effective Date, the
Existing Third Party Licenses are in full force and effect as modified or
amended prior to the Amendment Effective Date. As of the Amendment Effective
Date, neither Sangamo nor, to Sangamo’s knowledge, any Third Party licensor is
in default with respect to a material obligation under, and neither such party
has claimed or, to Sangamo’s knowledge, has grounds upon which to claim that the
other party is in default with respect to a material obligation under, any
Existing Third Party License.  Sangamo will promptly provide Shire with a copy
of any amendments to the Existing Third Party Licenses made after the Amendment
Effective Date and will not amend the Existing Third Party Licenses in a manner
that will materially adversely affect Shire’s rights under this Agreement,
without Shire’s prior written consent. Except as identified in Schedule 9.2(d),
Sangamo does not Control any other Third Party intellectual property necessary
or useful for Shire to practice the licenses granted under this Agreement.

(e) Other Encumbrances. As of the Amendment Effective Date, (i) No order has
been made, no petition has been presented, no board meeting has been convened to
consider a resolution, and no resolution has been passed, for the winding up or
dissolution of Sangamo; (ii) no agreement or arrangement with creditors for an
assignment of Sangamo’s intellectual property assets for the benefit of
creditors exists or has been proposed in respect of the Sangamo Patent Rights or
Sangamo Know-How; and (iii) no event has occurred causing, or which upon
instruction or notice by any Third Party may cause, any security interest to be
perfected in the Sangamo Patent Rights or Sangamo Know-How.

9.3 Additional Shire Representations. Shire further represents and warrants to
Sangamo as of the Amendment Effective Date that: (a) the Transition Activities
represent all activities that are reasonably required to be performed by Shire
to affect the successful transition of the Sangamo Programs to Sangamo, and (b)
Shire International GmbH is the same entity as the entity that was known as
Shire AG on the Effective Date.

9.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND PARTICULARLY THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

10 PAYMENTS AND VALUE ADDED TAX

10.1 Ongoing Research and Development Payments. Shire shall pay Sangamo for (a)
the Services conducted by or on behalf of Sangamo under the Research Plans as
specified in Section 3.3(g); (b) activities requested by Shire to be performed
by Sangamo and not set forth in a Research Plan, and (c) to the extent not paid
under clause (a), Operational Activities to the extent that (i) Sangamo exceeds
the maximum total number of hours specified for such activity in the applicable
Research Plan and (ii) Shire has agreed in writing in advance with respect to
the excess time to be spent by Sangamo on such activities). Subject to any good
faith disputes promptly brought to Sangamo’s attention and for which Shire is
diligently seeking resolution, Shire shall pay such invoices within 30 days of
the date of receipt of the invoice.  All payments made pursuant to this Section
10.1 shall be non-creditable and non-refundable.

10.2 Earned Royalties. Subject to the terms and conditions of this Agreement,
during the Royalty Period for the relevant Collaboration ZF Product, the [***]
shall pay [***] percent of the Net Sales of all [***] ZF Products [***]. Only
one Earned Royalty shall be payable on a single Collaboration ZF Product
regardless of the number of Sangamo Patent Rights, Shire Patent Rights, Joint

24

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Patent Rights and Shire Assigned Patent Rights, if any, Covering such
Collaboration ZF Product. For the avoidance of doubt, only one Earned Royalty
shall be payable on a single Collaboration ZF Product regardless of the number
of ZF Compounds in the Collaboration ZF Product and regardless of whether the
Collaboration ZF Product contains both diagnostic and therapeutic components.

10.3 Royalty Cap. Notwithstanding the foregoing, no Responsible Party shall be
required to [***] (the “Royalty Cap”). Following a Responsible Party’s payment
to the other Party of cumulative Earned Royalties for all such Responsible
Party’s Collaboration ZF Products [***], no further Earned Royalties shall be
payable by the Responsible Party to the other Party in respect of Net Sales of
such Responsible Party’s Collaboration ZF Products; provided that
notwithstanding the [***], if any payments are due by Sangamo to Third Parties
under the Third Party Licenses on account of Shire’s or its Affiliates’ or
Sublicensees’ development or sale of a Shire ZF Product in a country, then Shire
shall continue to pay to Sangamo such amounts due to such Third Parties under
any such Third Party License.

10.4 Effect of Royalty Period Expiration. Following expiration of the Royalty
Period for any Collaboration ZF Product, the licenses granted to the Responsible
Party hereunder with respect to such Collaboration ZF Product shall be fully
paid-up, exclusive, irrevocable and royalty-free; provided, however, that if
after the expiration of the Royalty Period for a Collaboration ZF Product any
payments are due by the Responsible Party to Third Parties under the Third Party
Licenses on account of such Responsible Party’s or its Affiliates’ or
Sublicensees’ development or sale of a Collaboration ZF Product, the sublicense
with respect to the applicable other Party’s in-licensed technology shall be
fully-paid up, exclusive, irrevocable and royalty-free only after all payment
obligations under Section 10.3 expire.

10.5 Payment of Earned Royalties. On a Collaboration ZF Product-by-Collaboration
ZF Product basis, Earned Royalties shall become due and payable 45 days
following the end of the calendar quarter during which such First Commercial
Sales occur, and within 45 days of the end of each calendar quarter thereafter
during the Royalty Period, for sales made during each such calendar quarter.

10.6 Payments for Third Party IP Rights Under New Third Party Licenses. To the
extent that Sangamo obtains a license to any Third Party intellectual property
rights after the Effective Date and Sangamo Controls such intellectual property
rights licensed thereunder as provided in Section 11.4(b) such that such
intellectual property rights are sublicensed to Shire under Article 8, Shire
shall pay to Sangamo all applicable payments under such license, as described in
Section 11.4(b), within 30 days after the applicable due date in such Third
Party License and provide to Sangamo, at least 10 days before the applicable due
date in such Third Party License all reports required under the applicable
license agreement between Sangamo and such Third Party on account of Shire’s and
its Affiliates’ and Sublicensees’ development, manufacture and commercialization
of Shire ZF Products, such that Sangamo may comply with all payment and
reporting obligations under such license agreements.  Provided it receives such
items in a timely manner, Sangamo shall pay such amounts to, and file such
reports with, the applicable Third Party on or before the applicable due date.

10.7 Royalty Reports.

(a) Timing of Reports. Within 45 days after the end of each calendar quarter
during the Royalty Period, the Responsible Party shall furnish to the other
Party a written report showing in reasonably specific detail, on a Collaboration
ZF Product-by-Collaboration ZF Product and country-by-country basis: (i) the
Gross Sales of all Collaboration ZF Product sold by such Responsible Party, its
Sublicensees hereunder and their respective Affiliates during such calendar
quarter, (ii) the calculation of Net Sales from Gross Sales of the applicable
Collaboration ZF Product, (iii) the withholding taxes, if any, required by law
to be deducted with respect to royalties due on such sales and (iv) the exchange
rates, if any, used in determining the amount payable by the Responsible Party
to the other Party in United States dollars.

(b) Currency Conversion. With respect to sales of all Collaboration ZF Product
invoiced in United States dollars, all such amounts shall be expressed in United
States dollars.  With respect to sales of Collaboration ZF Product invoiced in a
currency other than United States dollars, all such amounts shall be expressed
both in the currency in which the amount is invoiced and in the United States
dollar equivalent.  Whenever for the purpose of calculating Net Sales,
conversion from any foreign currency shall be required, the amount of such sales
in foreign currencies shall be converted into U.S. dollars using the exchange
rate for the relevant month as determined by Shire’s accounting policies (the
“Monthly Rate”), such Monthly Rate being determined as the last price rate of
exchange for such currencies on the last business day of the immediately
preceding calendar month as published on Bloomberg page FXC (or such other
publication as may be agreed between the Parties from time-to-time).

(c) Records. The Responsible Party shall keep complete and accurate records in
sufficient detail to enable the royalties payable under this Article 10 to be
determined.

10.8 Audits.

(a) Audit Frequency. Upon 14 days advance written request by a Party and not
more than once in each calendar year, the Responsible Party, its Sublicensees
and their Affiliates shall permit an independent certified public accounting
firm of internationally-recognized standing, selected by the auditing Party and
reasonably acceptable to the Responsible Party, at the auditing Party’s

25

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

expense, to have access during normal business hours to such of the records of
the Responsible Party, its Sublicensees hereunder and their respective
Affiliates as may be reasonably necessary to verify the accuracy of the royalty
reports  hereunder for any year ending not more than 18 months prior to the date
of such request.  No year may be audited more than once, except for cause. The
accounting firm will enter a confidentiality agreement reasonably acceptable to
the Responsible Party governing the use and disclosure of the Responsible
Party’s information disclosed to such firm, and such firm shall disclose to the
auditing Party only whether the reports are correct or not and the specific
details concerning any discrepancies, which information shall be Confidential
Information of the Responsible Party.

(b) Audit Payments. Unless disputed by Shire or Sangamo in good faith, if such
accounting firm concludes that the royalties paid during the audited period were
more or less than the royalties due, the Responsible Party shall pay any
additional amounts due, and the other Party will refund any amounts overpaid, in
each case plus interest as set forth in Section 10.12, within 30 days after the
date the written report of the accounting firm so concluding is delivered to
Sangamo and Shire. The fees charged by such accounting firm shall be paid by the
auditing Party; provided that if the audit discloses that the royalties payable
by the Responsible Party for such period have been underpaid by more than [***],
then, subject to Section 10.8(c), the Responsible Party shall pay the reasonable
fees and expenses charged by such accounting firm.

(c) Audit Disputes. In the event of a good faith dispute by Shire or Sangamo
regarding the result of an audit made pursuant to this Section 10.8, the Parties
shall agree in good faith on an alternative independent certified public
accounting firm of internationally-recognized standing to perform a second
audit.  If such audit is requested by the Responsible Party because the
Responsible Party was found by the initial audit to have underpaid and the
second audit confirms that the Responsible Party underpaid, then the Responsible
Party shall bear all costs associated with the second audit.  If such audit is
requested by the auditing Party under Section 10.8(a) because the Responsible
Party was found by the initial audit to have overpaid and the second audit
confirms that the Responsible Party overpaid, then the auditing Party shall bear
all costs associated with the second audit. Notwithstanding the above, in the
event that the second audit confirms the findings of the first audit, the
requesting Party shall pay.  No over or under payment indicated by the initial
audit shall be payable in the event of a dispute until the second audit is
complete and such second audit shall be binding on the Parties, with any under
or over payment determined thereby, plus interest as set forth in Section 10.12,
being payable within 30 days after the date the written report of the accounting
firm so concluding is delivered to Sangamo and Shire.

(d) Confidential Treatment. The auditing Party shall treat all financial
information disclosed by its accounting firm pursuant to this Section 10.8 as
Confidential Information of the Responsible Party for purposes of Article 12 of
this Agreement, and shall cause its accounting firm to do the same.

10.9 Withholding Taxes.

(a) Reasonable Assistance. Each Party shall use reasonable efforts to minimize
tax withholding on payments made to the other Party pursuant to this Agreement
and shall cooperate with the other Party’s efforts to do so.  Notwithstanding
such efforts, if a paying Party concludes that tax withholdings under the laws
of any country are required with respect to payments to the other Party pursuant
to this Agreement, such paying Party shall first notify the receiving Party and
provide such receiving Party within 20 days to determine whether there are
actions either Party can undertake to eliminate or reduce such withholding.  The
paying Party shall refrain from making such payment to the receiving Party
unless and until the earlier of (i) the receiving Party’s written instructions
to make such payment, if the receiving Party instructs the paying Party by
written notice during such 20-day period that the receiving Party intends to
take actions (satisfactory to both Parties) that shall obviate or reduce the
need for such withholding, and provides to the paying Party satisfactory
evidence that such actions have been taken by the receiving Party, in which case
the paying Party shall provide any reasonable cooperation requested by the
receiving Party, (ii) the date the paying Party instructs the receiving Party by
written notice during such 20-day period that it should make such payment and
withhold the required amount and pay it to the appropriate Governmental
Authority or (iii) expiration of such 20-day period without notice from the
receiving Party under the preceding clauses (i) or (ii).  For clarity, payment
and withholding in accordance with this Section 10.9(a) shall not be considered
a Withholding Tax Action for the purposes of Section 10.9(b). If the paying
Party withholds any taxes from a payment under this Agreement, the paying Party
shall submit appropriate proof of payment of the withholding taxes to the other
Party within a reasonable period of time.  Upon request, the paying Party shall
give the other Party such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to enable such Party to claim exemption from such withholding or other tax
imposed or obtain a repayment thereof or reduction thereof and shall upon
request provide such additional documentation from time-to-time as is reasonably
required to confirm the payment of tax.

(b) Withholding Tax Actions. Notwithstanding Section 10.9(a), if the paying
Party is required to make a payment to the other Party that is subject to a
deduction or withholding of tax, then if such withholding or deduction
obligation arises as a result of any action by the paying Party, including any
assignment or sublicense, or any failure on the part of the paying Party to
comply with applicable laws or filing or record retention requirements, that has
the effect of modifying the tax treatment of the Parties hereto (a “ Withholding
Tax Action”), then the sum payable by the paying Party (in respect of which such
deduction or withholding is required to

26

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

be made) shall be increased to the extent necessary to ensure that the other
Party receives a sum equal to the sum which it would have received had no such
Withholding Tax Action occurred.

(c) Withholding Tax Deductions. Notwithstanding Section 10.9(a), if the paying
Party is required to make a payment to the other Party that is subject to a
deduction or withholding of tax, then if such withholding or deduction
obligation arises as a result of any action by such non-paying Party, including
any assignment or any failure on the part of such Party to comply with
applicable laws or filing or record retention requirements, that has the effect
of modifying the tax treatment of the Parties hereto, then the sum payable by
the paying Party (in respect of which such deduction or withholding is required
to be made) shall be made to such non-paying Party after deduction of the amount
required to be so deducted or withheld, which deducted or withheld amount shall
be remitted to the proper Governmental Authority in accordance with applicable
laws.

10.10 Value Added Tax.

(a) All payments stated in Section 2.2(c), Section 3.3 and Section 10.1 of this
Agreement are for the purposes of VAT considered to be both exclusive of VAT and
consideration for the supply of services.

(b) For the purposes of this Section 10.10, references to a Party refer not only
to such Party but also to any business that this Agreement or part interest in
this Agreement may be transferred to by such Party.

(c) For the purposes of VAT, the services performed by either Party under this
agreement shall be considered to be covered by Art 44 of Council Directive
2006/112/EC (or any equivalent provision in the country of performance if
performed outside the European Union) and as such will be considered to be
liable for VAT in the country where the recipient is established. For the
purposes of this agreement, it is understood that Sangamo is established in the
USA and Shire is established in Switzerland.

(d) If at any stage, the local tax authorities assert that they consider the
services performed by either Party to be subject to local VAT, the Party
performing such services shall in the first instance undertake all reasonable
steps to refute any such assertions by the local tax authority. Only once this
process is completed should the Party performing services raise valid tax
invoices for the additional VAT liability.

(e) The Party receiving services under this Agreement shall take all reasonable
steps to recover any additional VAT liability from the same local tax
authorities by submitting regular claims. The Party providing services under
this Agreement shall provide all reasonably necessary assistance to facilitate
the recovery of this tax. However, if in the event that the tax cannot be
recovered then the Party receiving services shall be entitled to offset this tax
against future payments to the Party providing services.

(f) The responsibility for paying any penalties or interest accruing to
incorrect VAT treatment of the supplies made by Sangamo will rest with Sangamo.

(g) Should these any services performed under this Agreement be considered to be
subject to Art 44 of Council Directive 2006/112, each of Sangamo and Shire
warrants that it will fulfill all its necessary VAT reporting requirements in
respect of such services.

(h) In the event that an invoice is raised that is subject to VAT but is raised
in a currency other than the local currency of the territory from where the tax
is being charged, the invoice must additionally display this tax in the local
currency of the territory having been converted using the relevant monthly
exchange rate published on Bloomberg.

(i) Sangamo hereby represents and warrants that, as of the Amendment Effective
Date, it is not, has never been and has no obligation for whatever reason to be
established for VAT purposes in any jurisdiction outside the United States of
America. Solely on this basis Shire acknowledges and agrees that: (i) as of the
Amendment Effective Date, it is a fully taxable entity for VAT purposes in
Switzerland; and (ii) as of the Amendment Effective Date, Shire expects to
recover any self-assessed Swiss VAT that Shire will need to report to the Swiss
VAT authorities in relation to payments to made by Shire to Sangamo under this
Agreement.

(j) In the event that this Agreement is terminated, Shire will be entitled to
withhold from any remaining sums payable to Sangamo any outstanding VAT claims
from the local tax authority. These sums will be paid to Sangamo upon successful
refunding of the claims from the local tax authority.

10.11 Payment Method. All payments by the paying Party to the other Party
hereunder shall be in United States dollars in immediately available funds and
shall be made by wire transfer to a bank account designated in writing to the
paying Party by the other Party.

10.12 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to the Party from the due date until the date of payment at a per-annum
rate of two percent over the then-current prime rate reported in The Wall Street
Journal or the maximum rate allowable by applicable laws, whichever is lower.

27

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

11 INTELLECTUAL PROPERTY

11.1 Ownership.

(a) Inventions. Except as provided in Section 11.1(b), (i) each Party, as
between such Party and the other Party, shall own all Know-How conceived,
discovered, invented, created, made or reduced to practice or tangible medium
solely by employees, agents or contractors of such Party (and all Patent Rights
claiming such Know-How), and (ii) the Parties shall jointly own and have an
undivided one-half interest in and to all Joint Know-How and Joint Patent
Rights.  All determinations of inventorship under this Agreement shall be made
in accordance with the patent law of the United States.  Each Party may exploit
any Joint Technology without accounting to or obtaining consent from the other
Party, subject to the exclusive licenses of each Party’s interest thereunder
granted, as part of the Sangamo Licensed Technology under Section 8.1 and as
part of the Shire Licensed Technology under Section 8.2(b), provided, however,
that nothing in this Section 11.1(a) shall be construed as a grant to any other
intellectual property held by the other Party.

(b) Shire [***] Patent Rights. Sangamo [***] Shire, Sangamo’s [***] to any Shire
[***] Patent Rights.  In each case, Sangamo shall execute and deliver to Shire
[***], in a mutually agreeable form, within 30 days after such Patent Right
comes into existence. Any such Shire [***] Patent Rights shall [***] constitute
Confidential Information of Shire for the purposes of this Agreement [***] to
Sangamo in accordance with this Section 11.1(b), in which case it shall
constitute the Confidential Information of Sangamo.  Notwithstanding the
foregoing or anything to the contrary in this Agreement, Shire shall not,
directly or indirectly through Affiliates or Third Parties, practice any of the
Shire [***] Patent Rights outside of the scope of the licenses granted to Shire
under this Agreement.  For any Patent Right that ceases to be a Shire [***]
Patent Right at any time during the Term by virtue of an amendment of the
claims, Shire shall [***], effective as of the date of such claim amendment, its
entire right, title and interest in and to each such Patent Right to
Sangamo.  In each case, Shire shall execute and deliver to Sangamo a [***], in a
mutually agreeable form, within 30 days after the date such Patent Right ceased
to be a Shire [***] Patent Right.

(c) Personnel Obligations. Each employee, agent or independent contractor of a
Party or its respective Affiliates performing work under this Agreement shall,
prior to commencing such work, be bound by invention assignment obligations,
including: (i) promptly reporting any invention, discovery, process or other
intellectual property right; (ii) presently assigning to the applicable Party or
Affiliate all of his or her right, title and interest in and to any invention,
discovery, process or other intellectual property; (iii) cooperating in the
preparation, filing, prosecution, maintenance and enforcement of any patent and
patent application; and (iv) performing all acts and signing, executing,
acknowledging and delivering any and all documents required for effecting the
obligations and purposes of this Agreement.  It is understood and agreed that
such invention assignment agreement need not reference or be specific to this
Agreement.

11.2 Preparation, Filing, Prosecution and Maintenance of Patent Rights.

(a) Shire [***] Patent Rights.

(i) Preparation of Shire [***] Patent Rights. With respect to the preparation of
any patent application that will be a Shire [***] Patent Right, the Parties
shall collaborate in reviewing relevant data, in preparing drafts, and in
preparing a final version for filing of such patent application. Shire shall
have [***], respecting the content of any application that will be a Shire [***]
Patent Right; provided that Shire shall not include in any such application any
information beyond that required to meet the requirements of 35 U.S.C. § 112.
Shire shall consider in good faith, take into account, and implement where
possible the reasonable comments made by Sangamo respecting the preparation and
content of any Shire [***] Patent Rights. For the avoidance of doubt, Sangamo
[***].  For the purpose of this Section 11.2(a)(i), a [***] means a claim that
(A) includes language that specifically describes one or more ZF Compounds that
Specifically Bind a particular Shire Target, (B) if presumed to be issued, would
not be infringed by a ZF Compound (or the manufacture or use of a ZF Compound)
that, after reasonable inquiry (i) at the time such Patent Right is filed or
(ii) with respect to a claim that is first proposed after filing, at the time of
such initial proposal, is known to not Specifically Bind such Shire Target, if
such ZF Compound were combined with the non-ZF Compound elements, if any, in
such claim, (C) does not include language that specifically describes a product
(or the manufacture or use of such product) that is not a Shire ZF Product, and
(D) does not include language describing any product (other than a Shire ZF
Compound) or process that is Know-How, whether patentable or not, conceived,
discovered, invented, created, made or reduced to practice or tangible medium,
whether solely or jointly, by one or more employees, agents or contractors of
Sangamo, if such Know-How is being protected as a trade secret by Sangamo, or is
the subject of a claim in an existing Patent Right controlled by Sangamo, or is
sufficiently disclosed in an existing Patent Right controlled by Sangamo to
support a claim to such Know-How in such Patent Right under 35 U.S.C. § 112
(first paragraph), or if Sangamo has not yet filed an intended patent
application disclosing or claiming such Know-How (and Sangamo discloses to Shire
during the review process described in Section 11.2(a)(i) or (ii), as
applicable, that Sangamo intends to file such a patent application), unless
Sangamo consents in writing to the inclusion of such Know-How.

(ii) Filing, Prosecution and Maintenance of Shire [***] Patent Rights. Shire, at
its own expense, shall have the sole right (subject to Section 11.2(e)) to
[***].  Shire shall [***], including by providing Sangamo with [***] and shall
provide Sangamo [***], within a reasonable amount of time in advance of [***].
Shire shall consider in good faith, take into account and implement where
possible the [***]; provided that, Shire shall not be required to [***] where
Shire reasonably determines that [***].

28

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(b) Shire Patent Rights. Shire, at its own expense, shall have the [***].

(c) Sangamo Patent Rights.

(i) Sangamo, at its own expense, shall have the sole right (subject to Section
11.2(f)) to prepare, file, prosecute and maintain, throughout the world, the
Sangamo Patent Rights.

(ii) Sangamo shall keep Shire informed as to material developments with respect
to the filing, prosecution and maintenance of such Sangamo Patent Rights,
including by providing Shire with copies of all material communications
(including office actions and notices of interferences, reissues,
re-examinations or oppositions) from any patent office regarding such Sangamo
Patent Rights and shall provide Shire drafts of submissions relating thereto,
including drafts of any material filings or responses to be made to such patent
offices, including notice of all interferences, reissues, re-examinations,
oppositions or requests for patent term extensions, within a reasonable amount
of time in advance of submitting such filings or responses to permit Shire an
opportunity to review and comment thereon. Sangamo shall consider in good faith,
take into account and implement where possible the reasonable comments made by
Shire, including comments directed to preventing any detrimental effect of
Sangamo’s patent prosecution actions on the prosecution or enforcement of [***];
provided that Sangamo does not reasonably determine such comments to be
detrimental to the prosecution or enforcement of any [***].

(d) Joint Patent Rights. If the Parties make any Joint Know-How, the Parties
shall promptly meet to discuss and determine whether to seek Joint Patent Rights
thereon.  If either Party decides to seek any Joint Patent Rights, then Sangamo
shall have the first right, but not the obligation, to prepare, file, prosecute
and maintain throughout the world, at its expense, any Joint Patent Right (other
than a Shire [***] Patent Right, the prosecution of which is governed by Section
11.2(a)) that claims the composition, manufacture or use of a ZF Compound or of
a product or method containing, employing or made using a ZF Compound, using
patent counsel or patent agent selected by Sangamo and reasonably acceptable to
Shire.  Shire shall have the first right, but not the obligation, to prepare,
file, prosecute and maintain throughout the world, at its expense, any other
Joint Patent Right [***]; using patent counsel or patent agent selected by Shire
and reasonably acceptable to Sangamo. The prosecuting Party shall keep the
non-prosecuting Party informed as to material developments with respect to the
filing, prosecution and maintenance of the Joint Patent Rights, including by
providing copies of all material communications (including office actions and
notices of interferences, reissues, re-examinations or oppositions) from any
patent office regarding such Joint Patent Rights and shall provide the
non-prosecuting Party drafts of submissions relating thereto, including drafts
of any material filings or responses to be made to such patent offices, within a
reasonable amount of time in advance of submitting such filings or responses to
permit the non-prosecuting Party an opportunity to review and comment thereon.
The prosecuting Party shall consider in good faith, take into account and
implement where possible the reasonable comments made by the non-prosecuting
Party.

(e) Shire Abandonment. If Shire elects not to file a patent application covering
any Joint Know-How or Know-How that would be a Shire [***] Patent Right, or
elects to cease the prosecution and maintenance of any Joint Patent Right or
Shire [***] Patent Right in any country or as a PCT application (and does not
elect to file one or more new patent applications covering the subject matter
claimed in such Patent Right), Shire will promptly provide Sangamo with written
notice, but not less than 30 days if reasonably practicable, before any action
is required, and will permit Sangamo, at Sangamo’s sole discretion and expense,
to file such patent application or continue prosecution or maintenance of such
patent application or patent in such country, as applicable. Upon request from
Sangamo, Shire will execute such documents and perform such acts as may be
reasonably necessary to permit Sangamo to make such filing or continue such
prosecution or maintenance, as applicable, in Shire’s name.  Notwithstanding the
foregoing, if such Patent Right is a Shire [***] Patent Right that (i) would
have been solely owned by Sangamo but for the [***] pursuant to Section 11.1(b)
and is a filing in Australia, Canada, a Major European Country, Japan or the
United States, then Shire [***], effective upon Sangamo’s written request, to
Sangamo all of Shire’s right, title and interest in such Shire [***] Patent
Right in such jurisdiction or (ii) would have been jointly owned by the Parties
but for the [***] pursuant to Section 11.1(b) and is a filing in Australia,
Canada, a Major European Country, Japan or the United States, then Shire shall
[***], effective upon Sangamo’s written request, to Sangamo an undivided
one-half interest in such Shire [***] Patent Right in such jurisdiction.  Such
[***] Patent Rights shall not, after [***] from Shire to Sangamo pursuant to the
preceding sentence, be included in Sangamo Patent Rights if they pertain to
Australia, Canada, a Major European Country, Japan or the United States.

(f) Sangamo Abandonment. If Sangamo elects not to file a patent application
covering any Joint Know-How, or elects to cease the prosecution and maintenance
of any Sangamo Patent Right or Joint Patent Right in any country or as a PCT
application (and does not elect to file one or more new patent applications
covering the subject matter claimed in such Sangamo Patent Right or Joint Patent
Right, as applicable), Sangamo will promptly provide Shire with written notice,
but not less than 30 days before any action is required, and will permit Shire,
at Shire’s sole discretion and expense, to continue prosecution or maintenance
of any such Sangamo Patent Right or Joint Patent Right in such country, as
applicable, to the extent that no Third Party has a prior right to assume the
prosecution or maintenance of such Sangamo Patent Right.  Upon request from
Shire, Sangamo will execute such documents and perform such acts as may be
reasonably necessary to permit Shire to continue such prosecution or
maintenance, as applicable.

(g) Patent Term Extensions. In connection with the Marketing Approval of a Shire
ZF Product, Shire shall consult with Sangamo before determining which Patent
Right, if any, is to be extended, by way, for example, of a Patent Term
Restoration and a Supplementary Protection Certificate.  Shire shall not have
the right to extend in any country (i) a Sangamo Patent Right or (ii) a Joint
Patent Right that is the subject of any such extension for a product other than
a Shire ZF Product.  Shire shall have the sole discretion

29

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

to determine whether a Shire Patent Right or a Shire [***] Patent Right is to be
extended.  Sangamo shall have the sole discretion to determine whether a Sangamo
Patent Right is to be extended. Each Party shall cooperate with the other Party
to the extent reasonably requested by such Party to effectuate the intent of
this Section 11.2(g).

(h) Orange Book Listing. In connection with the Marketing Approval of a
Collaboration ZF Product, the Responsible Party shall have the sole right, in
accordance with applicable laws and regulations, to choose whether a patent is
to be listed in the Orange Book or in any similar equivalent thereto in the
Territory. The other Party shall cooperate with the Responsible Party to the
extent reasonably requested by the Responsible Party to effectuate the intent of
this Section 11.2(h).

(i) Third Party Rights. For the avoidance of doubt, Shire’s rights under this
Section 11.2 to [***], and Sangamo’s rights under this Section 11.2 to file,
prosecute and maintain any Shire Patent Right Controlled by Shire pursuant to a
Third Party License may be exercised in Shire’s name and for the benefit of
Shire; provided that this Section 11.2 shall be subject to the terms of such
Third Party License.

11.3 Enforcement of Patent Rights.

(a) Notice. If either Shire or Sangamo becomes aware of any infringement,
anywhere in the world, of (i) any issued patent within the Sangamo Patent Rights
or Joint Patent Rights on account of any Third Party’s manufacture, use or sale
of a Shire ZF Compound or Shire ZF Product in the Field, or (ii) any issued
patent within the Shire [***] Patent Rights (a “Shire ZF Product Infringement”),
such Party will promptly notify the other Party in writing to that effect. If
either Sangamo or Shire becomes aware of any infringement, anywhere in the
world, of any issued patent within the Shire Patent Rights or Joint Patent
Rights on account of a Third Party’s manufacture, use or sale of a Sangamo Safe
Harbor ZF Compound or a Sangamo ZF Product in the Field (a “Sangamo ZF Product
Infringement”), such Party will promptly notify the other Party in writing to
that effect.

(b) Enforcement of Joint Patent Rights and Shire [***] Patent Rights against a
Shire ZF Product Infringer.

(i) In the case of any Shire ZF Product Infringement, Shire shall have the first
right, but not the obligation, to take action to obtain a discontinuance of the
Shire ZF Product Infringement or bring suit against the applicable Third Party
(such Third Party, the “Shire ZF Product Infringer”) under the applicable Joint
Patent Rights and Shire [***] Patent Rights, within six months from the date of
notice and, if with respect to the Joint Patent Rights, to join Sangamo as a
party plaintiff.  Shire shall bear all the expenses of any suit brought by it
claiming Shire ZF Product Infringement of any such Patent Rights. Sangamo shall
cooperate with Shire in any such suit as reasonably requested by Shire and at
Shire’s expense and shall have the right to consult with Shire and to
participate in and, if appropriate, be represented by independent counsel in
such litigation at its own expense.  Shire shall not, without Sangamo’s prior
written consent, enter into any settlement or consent decree that requires any
payment by or admits or imparts any other liability to Sangamo or admits the
invalidity or unenforceability of any such Patent Rights, which consent shall
not be unreasonably withheld, conditioned or delayed. If Shire has not taken
steps to obtain a discontinuance of infringement of such Patent Rights or filed
suit against any such infringer of such Patent Rights within six months from the
date of notice of such Shire ZF Product Infringement, then Sangamo shall have
the right, but not the obligation, to bring suit against such Shire ZF Product
Infringer; provided that Sangamo shall bear all the expenses of such suit. Shire
shall cooperate with Sangamo in any such suit for infringement of such Patent
Rights brought by Sangamo against a Shire ZF Product Infringer (including
joining as a party plaintiff) at Sangamo’s request and expense, and shall have
the right to consult with Sangamo and to participate in and be represented by
independent counsel in such litigation at its own expense. Sangamo shall not,
without Shire’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, enter into any settlement or consent decree
that requires any payment by or admits or imparts any other liability to Shire
or admits the invalidity or unenforceability of any such Patent Rights, or
adversely impacts Shire’s Net Sales, or impacts market share, of Shire ZF
Products. The enforcing Party under this Section 11.3(b)(i) shall keep the other
Party reasonably informed of all material developments in connection with any
such suit.

(ii) Any recoveries obtained by either Party as a result of any proceeding
against a Shire ZF Product Infringer under this Section 11.3(b) shall be
allocated as follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

(B) With respect to any remaining portion of such recovery, Sangamo shall
receive an amount equal to [***] of such amount; and

(C) Any amounts paid to Sangamo pursuant to Section 11.3(b)(ii)(B) will count
towards the Royalty Cap on payments to be made by Shire to Sangamo.

(c) Shire ZF Product Infringement of Sangamo Patent Rights. With respect to any
Shire ZF Product Infringement of a Sangamo Patent Right, Sangamo shall have the
first right, but not the obligation, to take action to obtain a discontinuance
of the Shire ZF Product Infringement or bring suit against the applicable Shire
ZF Product Infringer under the applicable Sangamo Patent Rights within six
months from the date of notice and to join Shire as a party plaintiff.  Sangamo
shall bear all the expenses of any suit brought by it claiming Shire ZF Product
Infringement of any such Patent Rights.  Shire shall cooperate with Sangamo in
any such suit as

30

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

reasonably requested by Sangamo and at Sangamo’s expense and shall have the
right to consult with Sangamo and to participate in and, if appropriate, be
represented by independent counsel in such litigation at its own expense.
Sangamo shall not, without Shire’s prior written consent, enter into any
settlement or consent decree that requires any payment by or admits or imparts
any other liability to Shire or admits the invalidity or unenforceability of any
such Patent Rights, which consent shall not be unreasonably withheld,
conditioned or delayed.  If Sangamo has not taken steps to obtain a
discontinuance of Shire ZF Product Infringement of such Patent Rights or filed
suit against any such Shire ZF Product Infringer of such Patent Rights within
[***] months from the date of notice of such Shire ZF Product Infringement, then
upon Sangamo’s written consent (not to be unreasonably withheld, conditioned or
delayed), Shire shall have the right, but not the obligation, to bring suit
under such Sangamo Patent Rights against such Shire ZF Product Infringer;
provided that Shire shall bear all the expenses of such suit.  Sangamo shall
cooperate with Shire in any such suit for infringement of such Patent Rights
brought by Shire against a Shire ZF Product Infringer (including joining as a
party plaintiff) at Shire’s expense, and shall have the right to consult with
Shire and to participate in and be represented by independent counsel in such
litigation at its own expense.  Shire shall not, without Sangamo’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, enter into any settlement or consent decree that requires any payment
by or admits or imparts any other liability to Sangamo or admits the invalidity
or unenforceability of any such Patent Rights. The enforcing Party under this
Section 11.3(c) shall keep the other Party reasonably informed of all material
developments in connection with any such suit.

(i) Recoveries. Any recoveries obtained by either Party as a result of any
proceeding against a Shire ZF Product Infringer under this Section 11.3(c) shall
be allocated as follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

(B) With respect to any remaining portion of such recovery, Sangamo shall
receive an amount equal to [***] of such amount; and

(C) Any amounts paid to Sangamo pursuant to Section 11.3(c)(i)(B) will count
towards the Royalty Cap on payments to be made by Shire to Sangamo.

(ii) Third Party Rights. For the avoidance of doubt, with respect to any Sangamo
Patent Right licensed to Sangamo by a Third Party, Shire’s rights under this
Section 11.3(c) may be exercised in Sangamo’s name, provided that Shire’s rights
under this Section 11.3(c) shall be subject to the rights of such Third Party to
enforce such Sangamo Patent Right and to receive a portion of any recoveries
obtained as a result of any proceeding against a Third Party infringer under
such Sangamo Patent Right.

(d) Other Infringement of Joint Patent Rights. With respect to any Third Party
infringement of any Joint Patent Right, other than in the case of a Shire ZF
Product Infringement of a Joint Patent Right, which is subject to Section
11.3(b), or a Sangamo ZF Product Infringement of a Joint Patent Right, which is
subject to Section 11.3(e), each Party shall promptly notify the other Party of
such infringement and the Parties shall meet as soon as reasonably practicable
thereafter to discuss such infringement and determine an appropriate course of
action.  Unless the Parties agree to jointly address such infringement, if the
infringement relates to ZF Compounds or ZF Products or their manufacture,
delivery or use, Sangamo shall have the first right but not the obligation, and
if the infringement does not relate to ZF Compounds or ZF Products, Shire shall
have the first right but not the obligation, to bring an action against such
infringer or otherwise address such alleged infringement within six months from
the date of notice and to control such litigation or other means of addressing
such infringement.  If, after the expiration of the [***] month period (or, if
earlier, the date upon which the Party with the first right provides written
notice that it does not plan to bring suit), the Party with the first right has
not obtained a discontinuance of infringement of such Joint Patent Right or
filed suit against any such infringer of such Joint Patent Right, then the other
Party shall have the right, but not the obligation, to bring suit against such
infringer of such Joint Patent Right; provided that such other Party shall bear
all the expenses of such suit.  In any suit under this Section 11.3(c), the
non-enforcing Party shall cooperate with the enforcing Party, at the enforcing
Party’s request and expense, in any such suit and shall have the right to
consult with the enforcing Party and to participate in and be represented by
independent counsel in such litigation at its own expense. Any recoveries
obtained by either Party as a result of any such proceeding against a Third
Party infringer shall be allocated as follows:

(i) Such recovery shall first be used to reimburse each Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party; and

(ii) With respect to any remaining portion of such recovery, the enforcing Party
shall receive an amount equal to [***], and the other Party shall receive the
remaining [***] if the Parties brought such proceeding jointly, such remaining
portion shall be [***].

(e) Enforcement against a Sangamo ZF Product Infringer.

(i) In the case of any Sangamo ZF Product Infringement, Sangamo shall have the
first right, but not the obligation, to take action to obtain a discontinuance
of the Sangamo ZF Product Infringement or bring suit against the applicable
Third Party (such Third Party, the “Sangamo ZF Product Infringer”) under the
applicable Shire Patent Rights or Joint Patent Rights, within [***] from the
date of notice and to join Shire as a party plaintiff.  Sangamo shall bear all
the expenses of any suit brought by it claiming

31

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Sangamo ZF Product Infringement of any such Patent Rights.  Shire shall
cooperate with Sangamo in any such suit as reasonably requested by Sangamo and
at Sangamo’s expense and shall have the right to consult with Sangamo and to
participate in and, if appropriate, be represented by independent counsel in
such litigation at its own expense.  Sangamo shall not, without Shire’s prior
written consent, enter into any settlement or consent decree that requires any
payment by or admits or imparts any other liability to Shire or admits the
invalidity or unenforceability of any such Patent Rights, which consent shall
not be unreasonably withheld, conditioned or delayed. If Sangamo has not taken
steps to obtain a discontinuance of infringement of such Patent Rights or filed
suit against any such infringer of such Patent Rights within [***] from the date
of notice of such Sangamo ZF Product Infringement, then Shire shall have the
right, but not the obligation, to bring suit against such Sangamo ZF Product
Infringer; provided that Shire shall bear all the expenses of such
suit.  Sangamo shall cooperate with Shire in any such suit for infringement of
such Patent Rights brought by Shire against a Sangamo ZF Product Infringer
(including joining as a party plaintiff) at Shire’s request and expense, and
shall have the right to consult with Shire and to participate in and be
represented by independent counsel in such litigation at its own expense.  Shire
shall not, without Sangamo’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, enter into any settlement or
consent decree that requires any payment by or admits or imparts any other
liability to Sangamo or admits the invalidity or unenforceability of any such
Patent Rights, or adversely impacts Sangamo’s Net Sales, or impacts market
share, of Sangamo ZF Products. The enforcing Party under this Section 11.3(e)(i)
shall keep the other Party reasonably informed of all material developments in
connection with any such suit.

(ii) Any recoveries obtained by either Party as a result of any proceeding
against a Sangamo ZF Product Infringer under this Section 11.3(e) shall be
allocated as follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

(B) With respect to any remaining portion of such recovery, Shire shall receive
an amount equal to [***]; and

(C) Any amounts paid to Shire pursuant to Section 11.3(e)(ii)(B) will count
towards the Royalty Cap on payments to be made by Sangamo to Shire.

(f) EU Unitary Patent System. Without limitation of Shire’s rights under Section
11.4, Shire shall, following consultation with Sangamo and good faith
consideration of Sangamo’s comments, have the exclusive right to opt-in and
opt-out (i) the Joint Patent Rights that do not claim the composition,
manufacture or use of a ZF Compound or product or method containing, employing
or made using a ZF Compound (unless any such Patent Right is a unitary European
patent) and (ii) the Shire [***] Patent Rights from the jurisdiction of the EU
Unified Patent Court, in accordance with the terms of Unified Patent Court
Regulation (EU) Nos 16351/12 (Agreement on a Unified Patent Court), 1257/2012
and 1260/2012 and its applicable Annexes and Rules of Procedure, as amended and
from time-to-time in effect (the “UPC”), and shall be solely responsible for all
costs and expenses it incurs in connection with such opt-in and opt-out. If
Shire has expressly opted out of (and not subsequently opted back in to) the EU
Unitary Patent System with respect to a given Joint Patent Right that does not
claim the composition, manufacture or use of a ZF Compound or product or method
containing, employing or made using a ZF Compound or a Shire [***] Patent Right,
Sangamo shall not initiate any action to enforce any such Patent Right under the
EU Unitary Patent System without Shire’s prior written approval. Without
limitation of Sangamo’s rights under Section 11.4, Sangamo shall, following
consultation with Shire and good faith consideration of Shire’s comments, have
the exclusive right to opt-in and opt-out all Sangamo Patent Rights and all
Joint Patent Rights that claim the composition, manufacture or use of any ZF
Compound or product or method containing, employing or made using a ZF Compound
(unless any such Patent Right is a unitary European patent) from the
jurisdiction of the UPC, and shall be solely responsible for all costs and
expenses it incurs in connection with such opt-in and opt-out.  If Sangamo has
expressly opted out of (and not subsequently opted in to) the EU Unitary Patent
System with respect to a given Joint Patent Right that claims the composition,
manufacture or use of a ZF Compound or product or method containing, employing
or made using a ZF Compound, or Sangamo Patent Right or Shire Patent Right,
Shire shall not initiate any action to enforce any such Patent Right under the
EU Unitary Patent System without Sangamo’s prior written approval.  Each Party
shall cooperate with the other Party to the extent reasonably requested by such
Party to effectuate the intent of this Section 11.3(f).

11.4 Infringement and Third Party Licenses.

(a) Existing Third Party Licenses. Sangamo shall be solely responsible for
[***], except as provided in Section 10.2 and Section 10.3.

(b) New Third Party Licenses. Schedule 11.4(b) sets forth all license agreements
with Third Parties entered into by Sangamo after the Effective Date and prior to
the Amendment Effective Date pursuant to which Sangamo received a license under
any Patent Rights or Know-How necessary or useful for the development,
manufacture or commercialization of any Shire ZF Compound or Shire ZF Product.
Shire will have the option to be granted a sublicense pursuant to Section 8.1
under such scheduled license agreements as well as any license agreement with a
Third Party entered into by Sangamo after the Amendment Effective Date pursuant
to which Sangamo receives a sublicensable license under any Patent Rights or
Know-How necessary for the development, manufacture or commercialization of any
Shire ZF Compound or Shire ZF Product. If Shire elects to be granted such a
sublicense by Sangamo, then Shire must agree to (i) pay to Sangamo [***], (ii)
provide all reports required under the agreement with such Third

32

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Party licensor on account of Sangamo’s exercise of such license, (iii) assume
all obligations of a sublicensee under such Third Party agreement, and must
acknowledge in writing that its sublicense is subject to the terms and
conditions of such Third Party agreement. Only upon agreeing in writing to make
such payments and fulfill such other obligations will such license agreement
become a Third Party License for the purposes of this Agreement and such Patent
Rights or Know-How licensed under such license agreement be Controlled by
Sangamo for the purposes of this Agreement. Notwithstanding anything in this
Agreement to the contrary, in the event of a Change of Control of Sangamo, the
provisions of this Section 11.4(b) will not apply to any license agreements
entered into by the Third Party acquiror prior to the effective date of such
Change of Control. Accordingly, (A) no such license agreements entered into by
such Third Party acquiror will become Third Party Licenses for the purposes of
this Agreement, and (B) no Patent Rights or Know-How licensed under such license
agreements will be Controlled by Sangamo for purposes of this Agreement.

(c) [***]. Sangamo will use Commercially Reasonable Efforts to [***] that is
substantially similar in substance the form of [***]. If Sangamo fails to enter
into such an [***], Sangamo shall ensure that such jointly invented [***].  For
clarity, during the Term until such time, if any, that the [***] will not enter
into any new agreement with the [***].

(d) Infringement of Third Party Patents; Course of Action. If the conduct of the
Research Program or the development, manufacture or commercialization in the
Field of any Shire ZF Compound, Sangamo Safe Harbor ZF Compound or Collaboration
ZF Product is alleged by a Third Party to infringe a Third Party’s patent or
other intellectual property rights, the Party becoming aware of such allegation
shall promptly notify the Responsible Party for the Collaboration ZF Product to
which such infringement relates.

(e) Third Party Infringement Suit. Subject to a Party’s obligations to indemnify
and defend the other Party pursuant to Article 13, if a Third Party sues a Party
or any of such Party’s Affiliates or any Sublicensees (each Person so sued a
“Sued Party”) alleging that the Sued Party’s development, manufacture or
commercialization of a Collaboration ZF Product infringed or will infringe such
Third Party’s intellectual property rights, upon the Sued Party’s request and in
connection with the Sued Party’s defense of any such Third Party infringement
suit, the other Party shall provide reasonable assistance to the Sued Party for
such defense, at the Sued Party’s expense. The Sued Party shall keep the other
Party reasonably informed of all material developments in connection with any
such suit and shall not, without the other Party’s prior written consent, enter
into any settlement or consent decree that requires any payment by or admits or
imparts any other liability to the other Party.

11.5 Declaratory Judgment Actions by Third Party.

(a) Shire’s Rights. If a Third Party brings a declaratory judgment suit against
Shire with respect to Joint Patent Rights that do not claim the composition,
manufacture or use of a ZF Compound or a product or method containing, employing
or made using a ZF Compound, or Shire [***] Patent Rights or any other Patent
Rights owned or Controlled by Shire (other than a Shire Patent Right if such
suit is also brought against Sangamo and is related to a Sangamo ZF Product
Infringement), then Shire shall have the sole right, but not the obligation, to
control the defense of such suit. Sangamo shall cooperate with Shire in any such
suit as reasonably requested by Shire and at Shire’s expense.  If the suit
involves any such Joint Patent Right or any Shire [***] Patent Right, then
Sangamo also shall have the right to consult with Shire, and to participate in
and be represented by independent counsel in such litigation at its own
expense.  Shire shall not, without Sangamo’s prior written consent, enter into
any settlement or consent decree that requires any payment by or admits or
imparts any other liability to Sangamo or admits the invalidity or
unenforceability of any Joint Patent Rights or Shire [***] Patent Rights, which
consent shall not be unreasonably withheld, conditioned or delayed.

(b) Sangamo’s Rights. If a Third Party brings a declaratory judgment suit
against Sangamo respecting the Joint Patent Rights that claim the composition,
manufacture or use of a ZF Compound or product or method containing, employing
or made using a ZF Compound or any Sangamo Patent Rights or Shire Patent Rights
(solely to the extent related to a Sangamo ZF Product Infringement), then
Sangamo shall have the sole right, but not the obligation, to control the
defense of such suit.  Shire shall cooperate with Sangamo in any such suit as
reasonably requested by Sangamo and at Sangamo’s expense, and Shire shall have
the right to consult with Sangamo and to participate in and, if appropriate, be
represented by independent counsel in such litigation at its own expense in the
event the loss of such Patent Rights would adversely impact Shire’s Net Sales,
or market share, of a Shire ZF Product.  Sangamo shall not, without Shire’s
prior written consent, enter into any settlement or consent decree that requires
any payment by or admits or imparts any other liability to Shire or admits the
invalidity or unenforceability of any Sangamo Patent Rights, Shire Patent Rights
or Joint Patent Rights, which consent shall not be unreasonably withheld,
conditioned or delayed.

(c) Other Rights. If a Third Party brings a declaratory judgment suit against
Shire with respect to Sangamo Patent Rights, then Sangamo shall have the first
right, but not the obligation, to control the defense of such suit with respect
to such Sangamo Patent Rights. If Sangamo exercises such right, then Shire shall
cooperate with Sangamo in any such suit as reasonably requested by Sangamo and
at Sangamo’s expense. Shire shall have the right to consult with Sangamo and to
participate in and be represented by independent counsel in such litigation at
its own expense.  Sangamo shall not, without Shire’s prior written consent,
enter into any settlement or consent decree that requires any payment by or
admits or imparts any other liability to Shire or admits the invalidity or
unenforceability of any Sangamo Patent Rights, which consent shall not be
unreasonably withheld, conditioned or delayed.  If Sangamo informs Shire that
Sangamo does not intend to exercise its first right to control the defense of
such suit, then Shire shall control the defense of such suit and Sangamo shall
cooperate with Shire in any such suit as reasonably requested by Shire and at
Shire’s expense. With respect to such Sangamo Patent Rights, Sangamo shall have
the right to consult with Shire and to participate in and be represented by
independent counsel in such litigation at its own expense.  Shire shall not,
without Sangamo’s prior written

33

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

consent, enter into any settlement or consent decree that requires any payment
by or admits or imparts any other liability to Sangamo or admits the invalidity
or unenforceability of any Sangamo Patent Rights, which consent shall not be
unreasonably withheld, conditioned or delayed.

11.6 Interference, Opposition, Revocation and Declaratory Judgment Actions by
Parties. If the Parties mutually determine that, based upon the review of a
Third Party’s patent or patent application or other intellectual property rights
and subject to applicable laws and regulations, it may be desirable in
connection with [***] to provoke or institute an interference, opposition,
revocation or declaratory judgment action with respect thereto, then the Parties
shall consult with one another and shall reasonably cooperate in connection with
such an action.  Unless otherwise agreed to by the Parties, if the Third Party
patent or patent application Covers a Shire Target or the making, using or
selling in the Field of a Shire ZF Compound or Shire ZF Product, then in
connection with an opposition, revocation or declaratory judgment action Shire
may, at its discretion, control such action and select counsel for such
action.  Shire shall be responsible for, and shall bear, all the out-of-pocket
expenses of any such action brought by Shire.  If the Third Party patent or
patent application is otherwise directed to [***] may, at its discretion,
control such action and select counsel for such action.  Sangamo shall be
responsible for, and shall bear, all the out-of-pocket expenses of any such
action brought by Sangamo.  Unless otherwise agreed to by the Parties, in
connection with an interference, the Party responsible for prosecuting the
patent application involved in the interference may, at its discretion, control
such action and select counsel for such action, and shall be responsible for and
bear all the out-of-pocket expenses of, any such action. The prosecuting Party
shall consider in good faith, take into account and implement where possible the
reasonable comments made by the non-prosecuting Party.

12 CONFIDENTIALITY

12.1 Confidentiality. During the Term and for [***] years thereafter, each Party
shall maintain in confidence the Confidential Information of the other Party,
shall not use or grant the use of the Confidential Information of the other
Party except as expressly permitted under this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder), and
shall not disclose the Confidential Information of the other Party except on a
need-to-know basis to such Party’s directors, officers and employees, and to
such Party’s consultants working on such Party’s premises or Subcontractors, to
the extent such disclosure is necessary in connection with such Party’s
activities as expressly authorized by this Agreement. To the extent that
disclosure to any Person is authorized by this Agreement (including
Subcontractors as described in Section 3.6), prior to disclosure, a Party shall
obtain, or shall have obtained prior to the date of this Agreement, written
agreement of such Person to hold in confidence and not disclose, use or grant
the use of the Confidential Information of the other Party except as expressly
permitted under this Agreement.  Each Party shall notify the other Party
promptly upon discovery of any unauthorized use or disclosure of the other
Party’s Confidential Information.

12.2 Terms of Agreement. Neither Party shall disclose any terms or conditions of
this Agreement to any Third Party without the prior written consent of the other
Party; provided that a Party may disclose the terms or conditions of this
Agreement, (a) on a need-to-know basis to its legal and financial advisors to
the extent such disclosure is reasonably necessary in connection with such
Party’s activities as expressly permitted by this Agreement, and (b) to a Third
Party in connection with:  (i) an equity investment in or by, or underwriting
by, such Third Party, (ii) a merger, consolidation or similar transaction
involving such Third Party, or (iii) the sale of all or substantially all of the
assets of the Party to such Third Party; provided, further, that such Party
shall make such disclosure only under appropriate conditions of confidentiality
by the Third Party.  Notwithstanding the foregoing, Sangamo may disclose the
terms and conditions of this Agreement to the extent that such disclosure is
required pursuant to the terms of any Third Party License; provided that the
licensor of such Third Party License is bound by a confidentiality obligation
reasonably acceptable to Shire. Shire acknowledges that the licensors of all
Existing Third Party Licenses are bound by confidentiality obligations
reasonably acceptable to Shire.

12.3 Permitted Disclosures. Notwithstanding Section 12.1 and Section 12.2, each
Party may disclose Confidential Information of the other Party to the extent
required by applicable law, regulation or order of a governmental agency or a
court of competent jurisdiction, or in prosecuting or defending litigation;
provided that such Party shall provide advance written notice thereof (to the
extent practicable) to the other Party, consult with the other Party with
respect to such disclosure, use reasonable efforts to minimize the amount of
information necessary to be disclosed and provide the other Party sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof.  Notwithstanding Section 12.1 and Section 12.2, Sangamo may
disclose Confidential Information of Shire to the extent required by any Third
Party License; provided that the licensor of such Third Party License is bound
by a confidentiality obligation reasonably acceptable to Shire.  Shire
acknowledges that the licensors of all Existing Third Party Licenses are bound
by confidentiality obligations reasonably acceptable to Shire.  The Parties
acknowledge that either or both Parties may be obligated to file a copy of this
Agreement with the SEC or other Governmental Authorities.  Each Party shall be
entitled to make such a required filing subject to the provisions of this
Section 12.3; provided that any request by the other Party to redact information
is consistent with the legal requirements governing redaction of information
from material agreements that must be publicly filed.

34

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

12.4 Confidentiality and Disclosure Agreement. The terms of the CDA, attached
hereto as Schedule 12.4, are incorporated herein by reference. To the extent
there are any conflicts between this Agreement and the CDA, this Agreement shall
control.

12.5 Press Release and Publications. On or after the Amendment Effective Date,
Sangamo may issue a press release relating to this Agreement in the mutually
agreed upon form set forth in Schedule 12.5. Each Party will have autonomy to
issue press releases, public announcements, presentations and publications
regarding its own programs, but neither Party will issue any press release,
public announcement, presentation or publication regarding the other Party’s
programs without such other Party’s consent. Any other press release, public
announcement, presentation or publication (including abstracts, posters, or
other scientific publications) that Sangamo proposes to present or issue
specifically regarding this Agreement or any of the activities performed
hereunder with respect to any Shire Program or data arising from any Shire
Program, must be agreed upon in writing by Shire in its sole discretion in
advance of its release by Sangamo, with at least [***] days notice to be
provided by Sangamo to Shire prior to any submission for publication. Subject to
this Section 12.5, however, Sangamo shall not be required to seek the permission
of Shire to repeat any such information that has already been publicly disclosed
by Sangamo; provided that (a) such information remains consistent with the most
recent information publically disclosed by Shire on any particular topic that
Sangamo is or should be aware of, in each case as of such time of disclosure by
Sangamo; and (b)  Sangamo will use its Commercially Reasonable Efforts to
provide Shire with advance notification of any such public disclosure. Any other
press release, public announcement, presentation or publication (including
abstracts, posters, or other scientific publications) that Shire proposes to
present or issue specifically regarding this Agreement or any of the activities
performed hereunder with respect to any Sangamo Program or data arising from any
Sangamo Program, must be agreed upon in writing by Sangamo in its sole
discretion in advance of its release by Shire, with at least [***] days notice
to be provided by Shire to Sangamo prior to any submission for publication.
Notwithstanding the foregoing, each Party shall have the right to issue press
releases without the prior consent of the other Party that disclose any
information required by the rules and regulations of the United States
Securities and Exchange Commission or similar federal, state or foreign
authorities, as determined in good faith by independent legal counsel to the
disclosing Party, subject to Section 12.3 and provided that the disclosing Party
shall use reasonable efforts to give the other Party prior notice of the content
and timing of such press release. In addition, to the extent practicable, the
Responsible Party shall provide the other Party with notice in advance of any
press release to be issued if the primary purpose of such release is to disclose
(i) the first report of any serious adverse event or any clinical trial hold or
other material development in clinical trials related to the Responsible Party’s
Collaboration ZF Product, or (ii) any intent to terminate this Agreement,
whether in its entirety or with respect to a Shire Target or Sangamo Target (as
applicable).

13 INDEMNIFICATION

13.1 Sangamo. Sangamo shall indemnify, defend and hold harmless Shire and its
Affiliates and Sublicensees, and each of its respective directors, officers,
employees and agents (collectively “Shire Indemnified Party”), from and against
all losses, liabilities, damages and expenses, including reasonable attorneys’
fees and costs (collectively, “Liabilities”), to the extent resulting from any
claims, demands, actions or other proceedings by any Third Party arising out of
(a) the material breach of any representation, warranty or covenant by Sangamo
under this Agreement; (b) the practice by Sangamo of the licenses granted by
Shire, (c) the development, clinical testing, manufacture, use, handling,
storage, distribution, marketing, promotion or sale of any ZF Compound or ZF
Product by Sangamo, its Affiliates or licensees, as licensed or granted to
Sangamo pursuant to Section 8.2 and Section 15.5(a) (including any such
Liabilities arising out of or alleged to arise out of any ZF Compound or ZF
Product (including any Sangamo Safe Harbor ZF Compound or Sangamo ZF Product)
manufactured, sold or distributed by or for Sangamo, its Affiliates or licensees
or any violation of law by Sangamo, its Affiliates or licensees); (d) the
recklessness, negligence or intentional misconduct of any Sangamo Indemnified
Party or licensees; (e)  the practice by Sangamo, its Affiliates or licensees of
the Sangamo Licensed Technology, and (f) the breach by Sangamo of any Third
Party License (other than such breach caused directly by the act or omission of
Shire); except, in each case ((a), (b), (c) (d), (e) and (f)), to the
extent  caused by the gross negligence or intentional misconduct of any Shire
Indemnified Party or a breach by Shire of any of its representations, warranties
or covenants set forth in this Agreement.

13.2 Shire. Shire shall indemnify, defend and hold harmless Sangamo and its
Affiliates, and each of its respective directors, officers, employees and agents
(collectively “Sangamo Indemnified Party”), from and against all Liabilities to
the extent resulting from any claims, demands, actions or other proceedings by
any Third Party arising out of (a) the material breach of any representation,
warranty or covenant by Shire under this Agreement; (b) the practice of the
licenses granted by Sangamo or the development, clinical testing, manufacture,
use, handling, storage, distribution, marketing, promotion or sale of Shire ZF
Compounds or Shire ZF Products by Shire, its Affiliates or Sublicensees
(including any such Liabilities arising out or alleged to arise out of any Shire
ZF Product manufactured, sold or distributed by or for Shire, its Affiliates or
Sublicensees or any violation of law by Shire, its Affiliates or Sublicensees);
(c) the development, clinical testing, manufacture, use, handling, storage,
distribution, marketing, promotion or sale of any ZF Compound or ZF Product by
Shire, its Affiliates or licensees, as licensed or granted to Shire pursuant to
Section 15.5(e) (including any such Liabilities arising out of or alleged to
arise out of any such ZF Compound or ZF Product manufactured, sold or
distributed by or for Shire, its Affiliates or licensees or any violation of law
by Shire, its Affiliates or licensees); (d) any claim of infringement or
misappropriation of Third Party intellectual property rights with respect to
performance of the Research Program in accordance with a Research Plan; or (e)
the recklessness, negligence or intentional misconduct of any Shire Indemnified
Party; except,

35

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

in each case ((a), (b), (c), (d) and (e)), to the extent caused by the gross
negligence or intentional misconduct of any Sangamo Indemnified Party or a
breach by Sangamo of any of its representations, warranties or covenants set
forth in this Agreement.

13.3 Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
under this Article 13, it shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume the defense thereof with counsel of its choice, which counsel
shall be reasonably acceptable to the Indemnitee; provided that an Indemnitee
shall have the right to retain its own counsel at its expense.  Further, the
obligations of this Article 13 shall not apply to amounts paid in settlement of
any claim, demand, action or other proceeding if such settlement is effected
without the consent of the Indemnitor, which consent shall not be unreasonably
withheld, conditioned or delayed. The Indemnitor shall not settle any claim,
demand, action or other proceeding without the prior written consent of the
Indemnitee, not to be unreasonably withheld, conditioned or delayed unless the
settlement involves only the payment of money.  The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, to the extent prejudicial to its ability to defend such action,
shall relieve the Indemnitor of any obligation to the Indemnitee under this
Article 13. The Indemnitee, its employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Article 13.

14 INSURANCE

14.1 Insurance.

(a) Shire. During the Research Term and for a tail period [***] thereafter, and
for so long as Shire develops or sells Shire ZF Products anywhere in the world
and for a tail period [***] thereafter, Shire shall, at its expense, maintain
(i) comprehensive General Liability insurance covering death and bodily injury
and property damage, with limits of [***], which policy shall include blanket
contractual liability applicable to this Agreement; (ii) Product Liability
insurance, with limits of [***]; and (iii) Workers’ Compensation insurance
including Employers Liability limit of not less than [***] per accident or
disease. All of the insurance policies required under this Section 14.1(a) shall
be underwritten by insurers having a A.M. Best’s Rating [***] or higher.

(b) Sangamo. During the Research Term and for a tail period [***] thereafter,
and for so long as Sangamo develops or sells Sangamo ZF Products anywhere in the
world and for a tail period [***] thereafter, Sangamo shall, at its expense,
maintain (i) comprehensive General Liability insurance covering death and bodily
injury and property damage, with limits of [***], which policy shall include
blanket contractual liability applicable to this Agreement; (ii) Product
Liability insurance, with limits of [***]; and (iii) Workers’ Compensation
insurance including Employers Liability limit of not less than [***] per
accident or disease.  All of the insurance policies required under this Section
14.1(b) shall be underwritten by insurers having a A.M. Best’s Rating of [***]
or higher.

14.2 Certificates of Insurance. At the request of a Party, the other Party shall
furnish proof of all insurance coverages outlined in this Article 14 in the form
of insurance certificates reasonably acceptable to the other Party. Each Party
shall provide the other Party with written notice at least 30 days prior to the
cancellation, non-renewal or material change in such insurance or self-insurance
which materially adversely affect the rights of the other Party hereunder.

15 TERM; TERMINATION; EFFECTS OF TERMINATION

15.1 Term. Unless earlier terminated as provided herein, the term of this
Agreement shall commence on the Amendment Effective Date and shall continue
until such time as all payment obligations with respect to all Collaboration ZF
Products expire (the “Term”).

15.2 Termination for Breach. A Party’s material breach of this Agreement shall
entitle the non-breaching Party to give to the breaching Party notice specifying
the nature of the material breach, requiring it to make good or otherwise cure
such material breach, and stating its intention to terminate if such material
breach is not cured.  If such material breach is not cured within [***] after
the receipt of such notice (or within [***] after the receipt of such notice in
the event such material breach is solely based upon a Party’s failure to pay any
amounts due hereunder), the non-breaching Party shall be entitled, without
prejudice to any of its other rights conferred on it by this Agreement, and in
addition to any other remedies available to it by law or in equity, to terminate
this Agreement in its entirety or with respect to the other Party’s Target to
which the material breach relates; provided that any right to terminate under
this Section 15.2 shall be stayed in the event that, during such cure period,
the Party alleged to have been in material breach shall have initiated dispute
resolution in good faith in accordance with Section 16.2 with respect to the
alleged material breach, which stay shall last so long as the initiating Party
diligently and in good faith cooperates in the prompt resolution of such dispute
resolution proceedings. Notwithstanding the foregoing, Sangamo may not terminate
this Agreement as to any particular Shire Target due to a material breach by
Shire respecting a different Shire Target, and Shire may not terminate this
Agreement as to any particular Sangamo Target due to a material breach by
Sangamo respecting a different Sangamo Target.

36

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

15.3 Termination for Insolvency. This Agreement may be terminated by either
Party upon notice to the other should the other Party: (a) consent to the
appointment of a receiver or a general assignment for the benefit of creditors
or (b) file or consent to the filing of a petition under any bankruptcy or
insolvency law or have any such petition filed against it which has not been
stayed within [***] of such filing.

15.4 Termination by Shire for Convenience. Shire may terminate this Agreement in
its entirety (which will halt all of the Shire Programs) or with respect to any
particular Shire Target (which will halt just the Shire Program that relates to
such Terminated Target), in each case effective upon at least [***] prior
written notice to Sangamo.

15.5 Effects of Termination.

(a) By Sangamo for Cause or Shire for Convenience. If this Agreement is
terminated by Sangamo (in its entirety or with respect to one or more Shire
Targets) pursuant to Section 15.2 (other than with respect to a breach of
Shire’s diligence obligations) or in its entirety pursuant to Section 15.3, or
if this Agreement is terminated by Shire (in its entirety or with respect to a
particular Shire Target) pursuant to Section 15.4, then subject to Section
15.5(f), in addition to any remedy available at law, then the following will
apply:

(i) Upon such termination of this Agreement, whether in its entirety or for a
particular Shire Target, all licenses and obligations with respect to the
applicable Terminated Target, including all Shire ZF Compounds and all Shire ZF
Products directed to or developed with respect to such Terminated Target, shall
terminate.

(ii) Shire shall assign to Sangamo any IND/CTA relating to any Terminated
Product.

(iii) Shire shall assign to Sangamo all Marketing Approvals and other Regulatory
Filings in respect of any Shire ZF Products that relate to the Terminated Target
for which Shire has conducted clinical development  (each, a “Terminated
Product”).

(iv) Such Terminated Target shall no longer be a Shire Target.

(v) Within [***] of notice of termination, to the extent Sangamo elects, Shire
shall [***] Patent Rights that (A) relate to the Terminated Target and (B)
[***].

(vi) Within [***] of notice of termination, to the extent Sangamo elects, solely
with respect to all Terminated Products and not any Shire ZF Products directed
to a Shire Target that is not a Terminated Target, Shire shall (A) promptly
transfer to Sangamo all information and materials in Shire’s possession and
Control that are required, or could reasonably be expected to be required,
whether by law, regulation or otherwise, to be maintained by the holder of an
IND/CTA, or that are useful or necessary to file an IND/CTA, (B) for any
information and materials of the type otherwise described in clause (A) but that
are in Shire’s Control and in the possession of a Third Party service provider,
Shire will either (1) if requested by Sangamo, assign to Sangamo the contract
with such service provider (which contract Sangamo shall assume), to the extent
assignable, or (2) if not assignable (either by its terms or because it does not
relate solely to such Terminated Products), provide access to such information
and materials to Sangamo; provided that Sangamo bears all costs for maintenance
of and access to such information and materials, and (C) provide Sangamo access,
to the extent reasonably requested by Sangamo and necessary or useful for
Sangamo to pursue the clinical development and Marketing Approval of (or the
maintenance of Marketing Approval of) such Terminated Products, to any
information and materials in Shire’s Control that are related to such Terminated
Products and used or generated in conducting activities under the Collaboration.

(vii) Within [***] of notice of termination, if Sangamo elects, [***] grant by
Shire to Sangamo of a worldwide right and license, with the right to sublicense
through multiple tiers in any country, such grant to sublicense only in
conjunction with a sub-license or assignment of the applicable Shire ZF
Product(s), of any intellectual property rights then Controlled by Shire or its
Affiliates and necessary to develop, manufacture, use, sell, offer to sell,
import and otherwise commercialize any Terminated Product, provided that such
agreement shall include, if the license is non-exclusive, a covenant by Shire
not to practice or license such licensed intellectual property within the scope
of the license granted to Sangamo.  In the event that the Parties are unable to
agree upon commercially reasonable terms [***], then the Parties shall submit
the determination of commercially reasonable terms [***].  If the Parties do not
agree on an arbitrator within [***], then either Party may request [***].  The
date on which such arbitrator is selected or appointed will be [***]. The
arbitration shall be conducted [***], each Party will prepare and deliver to
both the arbitrator and the other Party [***]; provided that unless the Parties
agree otherwise in writing in advance, neither [***].  Neither Party may have
[***] provided by the Parties the [***] that he or she believes [***] except for
those amounts due to such [***].  The decision of the arbitrator [***], Sangamo
shall notify Shire of [***].  The arbitrator’s fees and expenses will be shared
equally by the Parties.  Each Party shall otherwise bear its own costs.

(viii) At Sangamo’s request, Shire shall assign to Sangamo all right, title and
interest in and to the trademarks then used by Shire in connection with the
commercialization of the Terminated Products (excluding any such trademarks that
include, in whole or part, any corporate name or logo of Shire or its Affiliate
or Sublicensee), provided that Sangamo first reimburse Shire for the reasonable
costs incurred by Shire for securing such trademarks.

37

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(ix) Shire shall, at Sangamo’s expense, provide reasonable consultation and
assistance for a period of no more than 180 days for the purpose of transferring
or transitioning to Sangamo all Know-How described in Section 15.5(a)(vi) not
already in Sangamo’s possession and, at Sangamo’s request, all then-existing
commercial arrangements relating specifically to Terminated Products that Shire
is able, using reasonable commercial efforts, to transfer or transition to
Sangamo, in each case, to the extent reasonably necessary or useful for Sangamo
to commence or continue developing, manufacturing, or commercializing Terminated
Products.  The foregoing shall include, without limitation, transferring, upon
request of Sangamo, any agreements with Third Party suppliers or vendors that
specifically cover the supply or sale of Terminated Products.  If any such
contract between Shire and a Third Party is not assignable to Sangamo (whether
by such contract’s terms or because such contract does not relate specifically
to Terminated Products) but is otherwise reasonably necessary or useful for
Sangamo to commence or continue developing, manufacturing, or commercializing
Terminated Products or if Shire manufactures the Terminated Product itself (and
thus there is no contract to assign), then Shire shall reasonably cooperate with
Sangamo to negotiate for the continuation of such license or supply from such
entity, and Shire shall supply such Terminated Product, as applicable, to
Sangamo, for a reasonable period (not to exceed 12 months) until Sangamo
establishes an alternative, validated source of supply for the Terminated
Products.  Sangamo shall pay Shire for such supply an amount equal to Shire’s
cost of supplying, without markup.

(x) Sangamo shall have the right to purchase from Shire any or all of the
inventory of Terminated Products held by Shire as of the date of termination
(that are not committed to be supplied to any Third Party or Sublicensee, in the
ordinary course of business, as of the date of termination) at a price equal to
Shire’s actual cost to acquire or manufacture such inventory.  Sangamo shall
notify Shire within 60 days after the effective date of termination whether
Sangamo elects to exercise such right.

(xi) The rights and obligations of the Parties with respect to the Shire Target
that is not such Terminated Target shall remain in full force and effect.

(xii) If this Agreement is terminated in its entirety with respect to both Shire
Targets, then Sangamo shall have the right to elect, by written notice to Shire
delivered no later than the effective date of termination, either (A) to keep
its license from Shire under Section 8.2(b) in full force and effect, subject to
all payment obligations under Article 10, or (B) to terminate such license, in
which case all rights and obligations of the Parties with respect to the Sangamo
Targets, Sangamo Safe Harbor ZF Compounds and Sangamo ZF Products will
terminate.

(b) Special Effects of Termination Due to Shire’s Breach of Diligence
Obligations. If this Agreement is terminated by Sangamo pursuant to Section 15.2
(in its entirety or with respect to one or more Shire Targets) due to Shire’s
breach of its diligence obligations set forth in Section 5.1, then in lieu of
the effects of termination set forth under Section 15.5(a), the following will
apply:

(i) Upon such termination of this Agreement, whether in its entirety or for a
particular Shire Target, all licenses and obligations with respect to the
applicable Terminated Target, including all Shire ZF Compounds and all Shire ZF
Products directed to or developed with respect to such Terminated Target, shall
terminate.

(ii) Such Terminated Target shall no longer be a Shire Target.

(iii) The rights and obligations of the Parties with respect to the Shire Target
that is not such Terminated Target shall remain in full force and effect.

(iv) If this Agreement is terminated with respect to both Shire Targets, then
Sangamo shall have the right to elect, by written notice to Shire delivered no
later than the effective date of termination, either (A) to keep its license
from Shire under Section 8.2(b) in full force and effect, subject to all payment
obligations under Article 10, or (B) to terminate such license, in which case
all rights and obligations of the Parties with respect to the Sangamo Targets,
Sangamo Safe Harbor ZF Compounds and Sangamo ZF Products will terminate.

(v) At Sangamo’s request, the Parties shall negotiate in good faith and on
commercially reasonable economic terms pursuant to which the [***], which
negotiations will include the [***].  In the event of a deadlock between the
Parties with respect to the economic terms that are to govern such reversion
[***] will apply to resolve the appropriate [***].

(c) Special Effects of Termination during the Research Term. If this Agreement
is terminated by Sangamo (in its entirety or with respect to one or more Shire
Targets) pursuant to Section 15.2 (other than with respect to a breach of
Shire’s diligence obligations) or Section 15.3, or if this Agreement is
terminated by Shire in its entirety or with respect to a particular Shire Target
pursuant to Section 15.4, in each case during the Research Term, then in
addition to the effects of termination set forth under Section 15.5(a), then the
following will apply:

(i) During the applicable [***] day notice period (or if this Agreement was
terminated by Sangamo pursuant to Section 15.2 or Section 15.3, during the 90
day period following such termination), Sangamo shall wind down the Research
Plan for the Terminated Target, and Shire shall pay all FTE costs of Sangamo for
direct work reasonably necessary for Sangamo to wind down such Research Plan.
Upon expiration of such [***] day period, no further payments shall accrue and
be due with respect to such Terminated Target, except as provided in Section
15.5(c)(ii). Such reasonably necessary costs shall be invoiced as provided in
Section 3.3(g). Sangamo shall use best efforts to minimize any costs incurred
following any notice of termination governed by this Section 15.5(c)(i).

38

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

(ii) Shire shall pay any non-cancelable costs relating to such Terminated Target
to which Sangamo has committed after the Effective Date prior to such notice of
termination. Such non-cancelable costs shall be invoiced as provided in Section
3.3(g). Sangamo shall use best efforts to minimize any non-cancelable costs
incurred following any notice of termination governed by this Section 15.5(c).

(d) Termination by Shire for Cause. If Shire has the right to terminate this
Agreement in its entirety or with respect to a Sangamo Target pursuant to
Section 15.2 (other than with respect to a breach of Sangamo’s diligence
obligations) or Section 15.3, then subject to Section 15.5(f), in addition to
any remedy available at law, the following will apply:

(i) Shire Target Breach. If the breach by Sangamo giving rise to the termination
right relates solely to the Shire Targets, then (A) all rights and obligations
of the Parties with respect to the [***] will remain in effect (including the
licenses granted to Sangamo with respect to the [***] and any payment
obligations under Article 10) and (B) Shire will have the right to elect, by
written notice to Sangamo delivered no later than the effective date of
termination, either (1) to keep its license from Sangamo under Section 8.1 in
full force and effect, subject to all payment obligations under Article 10 or
(2) to terminate such license, in which case all rights and obligations of the
Parties with respect to the Shire Targets, Shire ZF Compounds and Shire ZF
Products will terminate; and

(ii) Sangamo Target Breach. If the breach by Sangamo giving rise to the
termination right relates solely to one or both Sangamo Targets or if this
Agreement is terminated by Shire pursuant to Section 15.3, then (A) all rights
and obligations of the Parties with respect to the terminated Sangamo Targets,
and [***] directed to or developed with respect to such Sangamo Targets
(including the licenses granted to Sangamo with respect to such [***] and any
payment obligations under Article 10), will terminate and (B) if Shire has the
right to and chooses to terminate this Agreement in its entirety, then Shire
will have the right to elect, by written notice to Sangamo delivered no later
than the effective date of termination, either (1) to keep its license from
Sangamo under Section 8.1 in full force and effect, subject to all payment
obligations under Article 10; or (2) to terminate such license, in which case
all rights and obligations of the Parties with respect to the Shire Targets,
Shire ZF Compounds and Shire ZF Products will terminate.

(e) Special Effects of Termination Due to Sangamo’s Breach of Diligence
Obligations. If this Agreement is terminated by Shire pursuant to Section 15.2
(in its entirety or with respect to one or more Sangamo Targets) due to
Sangamo’s breach of its diligence obligations set forth in Section 5.2, then in
lieu of the effects of termination set forth under Section 15.5(d), the
following will apply:

(i) In the case of termination of this Agreement in its entirety, all rights and
licenses granted by Shire to Sangamo under this Agreement shall automatically
terminate.

(ii) If this Agreement is terminated with respect to only one Sangamo Target,
then such terminated Target shall no longer be a Sangamo Target.

(iii) The rights and obligations of the Parties with respect to the Sangamo
Target that is not such terminated Target shall remain in full force and effect.

(iv) If this Agreement is terminated with respect to both Sangamo Targets, then
Shire shall have the right to elect, by written notice to Sangamo delivered no
later than the effective date of termination, either (A) to keep its license
from Sangamo under Section 8.1 in full force and effect, subject to all payment
obligations under Article 10, or (B) to terminate such license, in which case
all rights and obligations of the Parties with respect to the Shire Targets,
Shire ZF Compounds and Shire ZF Products will terminate.

(v) At Shire’s request, the Parties shall negotiate in good faith and on
commercially reasonable economic terms pursuant to which the applicable [***],
which negotiations will include the subject matter set forth under [***].  In
the event of a deadlock between the Parties with respect to the economic terms
[***] will apply to resolve the appropriate [***].

(f) Survival of Certain Obligations. Expiration or termination of this Agreement
shall not relieve the Parties of any obligation that accrued before such
expiration or termination. In addition to all other provisions contained in this
Agreement that by their terms survive expiration or termination of this
Agreement, the following provisions also shall survive expiration or termination
of this Agreement: Sections 2.1, 2.2(a)(iv), 2.2(b), 2.2(d), 3.1, 3.2, 3.3(g),
3.8, 3.9, 5.3 (last sentence only), 5.4(a) (last sentence only), 10.7(c), 10.8,
10.9, 10.10, 10.12, 11.1(a), 12.1, 12.2, 12.3, 15.5, and Articles 1, 13, 14, and
16. In addition to the foregoing, in the event of any termination of this
Agreement by Shire pursuant to Section 15.2 or Section 15.3, if Shire elects
pursuant to Section 15.5(d)(i) or Section 15.5(d)(ii) to keep its license from
Sangamo under Section 8.1 in full force and effect, then Shire’s rights, and
Sangamo’s obligations, in each case to prosecute, maintain, enforce and defend
all applicable Patent Rights as set forth under the following provisions also
shall survive: Sections 11.2 and 11.3.

39

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

16 MISCELLANEOUS

16.1 Governing Law. This Agreement shall be governed by the laws of Delaware
without regard to its choice of law principles; provided that the United Nations
Convention on Contracts for the International Sale of Goods shall not apply.

16.2 Dispute Resolution.

(a) Notice of Dispute. The Parties recognize that a bona fide dispute as to
certain matters may from time-to-time arise during the term of this Agreement
that relates to either Party’s rights or obligations hereunder.  In the event of
any dispute between the Parties with respect to any matter relating to this
Agreement, one Party may provide the other Party with a notice of dispute.

(b) Internal Resolution. Upon a Party’s receipt of a notice of dispute, the
Parties shall first use their good faith efforts to resolve such dispute among
themselves without resorting to Executive Resolution pursuant to Section
16.2(c).

(c) Executive Resolution. In the event that such dispute is not resolved within
30 days of providing a notice of dispute, the dispute shall be taken to the
Chief Executive Officer or an Executive Vice President of Sangamo and a Senior
Vice President of Shire for resolution. If these individuals are unable to
resolve the dispute within 30 days of the request for such meeting, then the
Parties shall be free to pursue any avenue available to them under law or equity
to resolve the dispute.

16.3 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or delegated, in whole or part, by either Party without the
prior express written consent of the other, which consent shall not be withheld,
conditioned or delayed unreasonably; provided that either Party may assign or
delegate any right or obligation hereunder, in whole or in part, to any of its
Affiliates so long as such entity remains an Affiliate; provided, however, that
the assigning Party shall remain liable for its obligations hereunder to the
extent not fulfilled by assignee.  Either Party may assign this Agreement in its
entirety to a successor in interest in connection with a Change of Control of
such Party. Section 8.5 shall be applicable upon a Change of Control of Sangamo.
The Party assigning this Agreement shall cause any permitted assignee to assume
all obligations of the assignor under this Agreement, including its obligation
to pay Earned Royalties in accordance with Section 10.2, and any permitted
assignment shall be binding on the successors of the assigning Party. Any
purported assignment in violation of this Section 16.3 shall be void.
Notwithstanding the foregoing, Sangamo shall not assign or delegate any right or
obligation in full or in part to an Affiliate incorporated in [***] without
Shire’s prior written consent, which Shire shall not unreasonably withhold,
other than in connection with a Change of Control. For the avoidance of doubt, a
[***].

16.4 Independent Contractors. The relationship of the Parties is that of
independent contractors.  Neither Party shall be deemed to be the agent, partner
or joint venturer of the other for any purpose as a result of this Agreement or
the transactions contemplated thereby.

16.5 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

16.6 Notices. All requests and notices required or permitted to be given to the
Parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other Party by mail, any commercial delivery service or by email
transmission, in all cases with confirmation of receipt and with delivery to be
effective on receipt, at the appropriate address as set forth below or to such
other addresses as may be designated in writing by the Parties from time-to-time
during the Term.

If to Shire:

Shire International GmbH

c/o LacMont Hofstrasse 1A 6300

Zug, Switzerland

Att:  Legal Department

Copy to:

Shire Human Genetic Therapies, Inc.

300 Shire Way

Lexington, MA 02421

Att: Legal Department

40

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Additional copy to:

Ropes & Gray LLP

Prudential Tower; 800 Boylston Street

Boston, MA 02199

Att: David M. McIntosh

Email: david.mcintosh@ropesgray.com

If to Sangamo:

Sangamo BioSciences, Inc.

Point Richmond Tech Center II

501 Canal Boulevard, Suite A100

Richmond, California 94804

Att:  Chief Executive Officer

Copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA  94304

Att:  Marya A. Postner, Esq.

Email: mpostner@cooley.com

16.7 Force Majeure. Nonperformance of a Party (other than for the payment of
money) shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions,
terrorist acts, failure of suppliers, or any other reason where failure to
perform is beyond the reasonable control and not caused by the negligence,
intentional conduct or misconduct of the nonperforming Party; provided that the
nonperforming Party shall use Commercially Reasonable Efforts to resume
performance as soon as reasonably practicable.

16.8 No Consequential Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.  NOTWITHSTANDING THE FOREGOING NOTHING IN THIS SECTION 16.8 IS INTENDED
TO LIMIT OR RESTRICT THE DAMAGES AVAILABLE FOR A BREACH OF SECTION 8.4, A BREACH
OF ARTICLE 12 OR THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER
ARTICLE 13.

16.9 Complete Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter hereof, and all prior representations,
understandings and agreements (other than the Original Agreement) regarding the
subject matter hereof, either written or oral, expressed or implied, are
superseded and shall be of no effect. The foregoing shall not be interpreted as
a waiver of any remedies available to either Party as a result of any breach,
prior to the Amendment Effective Date, by the other Party of its obligations
pursuant to the CDA or the Original Agreement.

16.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and together shall
be deemed to be one and the same agreement. Counterparts may be signed and
delivered by facsimile or digital transmission, each of which shall be binding
when received by the applicable Party.

16.11 Headings. The captions to the several sections hereof are not a part of
this Agreement, but are included merely for convenience of reference only and
shall not affect its meaning or interpretation.

16.12 Construction. This Agreement was negotiated and executed in English, and
the original language version shall be controlling; all communications and
notices hereunder shall be in English.  The Parties acknowledge that they have
both had the opportunity to negotiate regarding any issues in connection with
this Agreement that were of concern to them and, therefore, expressly waive the
benefit of any presumption that ambiguities should be construed in favor of or
against either Party. Except where the context otherwise requires, the use of
any gender herein shall be deemed to be or include the other genders, the use of
the singular shall be deemed to include the plural (and vice versa) and the word
“or” is used in the inclusive sense commonly associated with the term
“and/or”.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time-to-time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar

41

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (d) all references herein to sections,
Schedules or Exhibits shall be construed to refer to sections, Schedules or
Exhibits of this Agreement.

16.13 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

16.14 Waiver. No provision of the Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.  The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself. All
remedies of either Party hereunder will be cumulative and the pursuit of one
remedy will not be deemed a waiver of any other remedy.

16.15 Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

[The remainder of this page is left blank intentionally.]

 

 

 

42

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the day and year first above
written.

 

 

 

SANGAMO BIOSCIENCES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SHIRE INTERNATIONAL GMBH

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

[Signature Page to Amended and Restated Collaboration and License Agreement]

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION